EXHIBIT 10.1




 
LOAN AND SECURITY AGREEMENT


By and Between


WESTERNBANK PUERTO RICO
(BUSINESS CREDIT DIVISION)
as Lender
 
And


INYX EUROPE LIMITED
 
And


CELLTECH MANUFACTURING
SERVICES LIMITED
 
as Borrowers
 
Dated: AUGUST30, 2005



 

--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT


This Loan and Security Agreement, dated as of August 30, 2005, is entered into
by and between Westernbank Puerto Rico, a Puerto Rico Banking corporation
(“Lender”) and Inyx Europe Limited (“Inyx EU”), an England And Wales corporation
and Celltech Manufacturing Services Limited (the name of which is in the process
of being changed to “Ashton Pharmaceuticals Limited) (“CMSL”), an England and
Wales corporation (Inyx EU and CMSL are sometimes hereinafter referred to as
“Borrower” or “Borrowers”).


WITNESSETH
 
WHEREAS, Inyx EU’s parent corporation, Inyx, Inc.(“Inyx”) and Borrowers’
Affiliates, Inyx USA, Ltd.(“Inyx USA”) and Inyx Pharma Limited (“Inyx Pharma”)
and Lender have entered into certain financing arrangements pursuant to which
Lender has made loans and provided other financial accommodations to such
Persons;
 
WHEREAS, Inyx EU wishes to purchase all of the issued and outstanding shares of
Capital Stock of CMSL from Seller in order to acquire CMSL’s business and
assets;
 
WHEREAS, Borrowers and certain of their Affiliates have requested that Lender
provide Borrowers with a credit facility and financial accommodations to be used
in part to help pay the purchase price of such stock and for working capital;
and
 
WHEREAS, Lender is willing to provide such credit facility and to make loans and
provide such financial accommodations on the terms and conditions set forth
herein;


NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:


Section 1. DEFINITIONS
 
All terms used herein which are defined in Article 1 or Article 9 of the Uniform
Commercial Code shall have the meanings given therein unless otherwise defined
in this Agreement. All references to the plural herein shall also mean the
singular and to the singular shall also mean the plural unless the context
otherwise requires. All references to Borrower and Lender or pursuant to the
definitions set forth in the recitals hereto, or to any other person herein,
shall include their respective successors and assigns. The words "hereof",
"herein", "hereunder", "this Agreement" and words of similar import when used in
this Agreement shall refer to this Agreement as a whole and not any particular
provision of this Agreement and as this Agreement now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced. The
word "including" when used in this Agreement shall mean "including, without
limitation". An Event of Default shall exist or continue or be continuing until
such Event of Default is waived in accordance with Section 11.3 or is cured in a
manner satisfactory to Lender, if such Event of Default is capable of being
cured as determined by Lender. Any accounting term used herein unless otherwise
defined in this Agreement shall have the meanings customarily given to such term
in accordance with GAAP. For purposes of this Agreement, the following terms
shall have the respective meanings given to them below:


-2-

--------------------------------------------------------------------------------


1.1 “Accounts” shall mean all present and future rights of Borrower to payment
for goods sold or leased or for services rendered, which are not evidenced by
instruments or chattel paper, and whether or not earned by performance.


1.2 “Adjusted Net Worth” shall mean as to any Person, at any time, in accordance
with GAAP (except as otherwise set forth below), on a consolidated basis for
such Person and its subsidiaries (if any), the amount equal to the sum of: (a)
the difference between: (i) the aggregate net book value of all assets of such
Person and its subsidiaries, calculating the book value of inventory for this
purpose on a first-in-first-out basis, after deducting from such book values all
appropriate reserves in accordance with GAAP (including all reserves for
doubtful receivables, obsolescence, depreciation and amortization) and (ii) the
aggregate amount of the indebtedness and other liabilities of such Person and
its subsidiaries (including tax and other proper accruals) plus (b) indebtedness
of such Person and its subsidiaries which is subordinated in right of payment to
the full and final payment of all of the Obligations on terms and conditions
acceptable to Lender plus (c) the aggregate excess of the appraised value of all
assets of such Person and its subsidiaries over the net book value of all assets
of such Person and its subsidiaries (after deducting from such book values all
appropriate reserves in accordance with GAAP, including all reserves for
doubtful receivables, obsolescence, depreciation and amortization), based on
appraisals acceptable to Lender.


1.3 “Affiliate” shall mean, with respect to a specified Person, any other Person
which directly or indirectly, through one or more intermediaries, controls or is
controlled by or is under common control with such Person, and without limiting
the generality of the foregoing, includes (a) any Person which beneficially owns
or holds ten percent (10%) or more of any class of voting stock of such Person
or other equity interests in such Person, (b) any Person of which such Person or
a Subsidiary of such Person beneficially owns or holds ten percent (10%) or more
of any class of voting stock or in which such Person beneficially owns or holds
ten percent (10%) or more of the equity interests and (c) any director or
executive officer of such Person. For the purposes of this definition, the term
“control” (including with correlative meanings, the terms (“controlled by and
under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting stock, by agreement or otherwise.


-3-

--------------------------------------------------------------------------------

1.4 “Ashton Real Property” shall mean the real property, together will all
buildings, structures and other improvements located thereon, of CMSL located in
Ashton, England forming part of CMSL’s assets and all licenses, easements and
appurtenances thereto.


1.5 “Availability Reserves” shall mean, as of any date of determination, such
amounts as Lender may from time to time establish and revise in good faith
reducing the amount of Revolving Loans and Letter of Credit Accommodations which
would otherwise be available to Borrowers under the lending formula(s) provided
for herein: (a) to reflect events, conditions, contingencies or risks which, as
determined by Lender in good faith, do or may affect either (i) the Collateral
or any other property which is security for the Obligations or its value, (ii)
the assets, business or prospects of any Borrower or any Obligor or (iii) the
security interests and other rights of Lender in the Collateral (including the
enforceability, perfection and priority thereof) or (b) to reflect Lender's good
faith belief that any collateral report or financial information furnished by or
on behalf of Borrowers, or any Obligor to Lender is or may have been incomplete,
inaccurate or misleading in any material respect or (c) to reflect outstanding
Letter of Credit Accommodations as provided in Section 2.2 hereof or (d) in
respect of any state of facts which Lender determines in good faith constitutes
an Event of Default or may, with notice or passage of time or both, constitute
an Event of Default.


1.6 “Blocked Accounts” shall have the meaning set forth in section 6.3 hereof.


1.7 “Business Day” shall mean any day other than a Saturday, Sunday, or other
day on which commercial banks are authorized or required to close under the laws
of the Commonwealth of Puerto Rico and a day on which Lender is open for the
transaction of business.


1.8 “Capital Lease” shall mean, as applied to any Person, any lease of (or any
agreement conveying the right to use) any property (whether real, personal or
mixed) by such Person as lessee which in accordance with GAAP, is required to be
reflected as a liability on the balance sheet of such Person.


1.9 “Capital Stock” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of such
Person’s capital stock, partnership interests or limited liability company
interests at any time outstanding, and any and all rights, warrants or options
exchangeable for or convertible into such capital stock or other interests (but
excluding any debt security that is exchangeable for or convertible into such
capital stock).


-4-

--------------------------------------------------------------------------------

1.10 “Cash Equivalents” shall mean, at any time, (a) any evidence of
indebtedness with a maturity date of one hundred eighty (180) days or less
issued or directly and fully guaranteed or insured by the United States of
America of any agency or instrumentality thereof; provided that, the full faith
and credit of the United States of America is pledged in support thereof; (b)
certificates of deposit or bankers’ acceptances with a maturity of one hundred
eighty (180) days or less of any financial institution that is a member of the
Federal Reserve System having combined capital and surplus and undivided profits
of not less than $250,000,000; (c) commercial paper (including variable rate
demand notes) with a maturity of one hundred eighty (180) days or less issued by
a corporation (except an Affiliate of a Borrower) organized under the laws of
any State of the United States of America or the District of Columbia and rated
at least A-1 by Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc. or at least P-1 by Moody’s Investors Service, Inc.; (d)
repurchase obligations with a term of not more than thirty (30) days for
underlying security of the types described in clause (a) above entered into with
any financial institution having combined capital and surplus and undivided
profits of not less than $250,000,000; (e) repurchase agreements and reverse
repurchase agreements relating to marketable direct obligations issued or
unconditionally guaranteed by the United States of America or issued by any
governmental agency thereof and backed by the full faith and credit of the
United States of America, in each case maturing within one hundred eighty (180)
days or less from the date of acquisition; provided, that, the terms of such
agreements comply with the guidelines set forth in the Federal Financial
Agreements of Depository Institutions with Securities Dealers and Others, as
adopted by the Comptroller of the Currency on October 31, 1985; and (f)
investments in money market funds and mutual funds which invest substantially
all of their assets in securities of the types described in clauses (a) through
(e) above.


1.11 “Change of Control” shall mean (a) the transfer (in one transaction or a
series of transactions) of all or substantially all of the assets of a Borrower
to any Person or group (as such term is used in Section 13(d)(3) of the
Securities And Exchange Act of 1934[the Exchange Act]); (b) the liquidation or
dissolution of a Borrower or the adoption of a plan by the stockholders of a
Borrower relating to the dissolution or liquidation of any Borrower; (c) the
acquisition by any Person or group (as such term is used in Section 13(d)(3) of
the Exchange Act), of beneficial ownership directly or indirectly, of a majority
of the voting power of the total outstanding voting stock of any Borrower or (d)
during any period of one (1) year, individuals who at the beginning of such
period constituted the Board of Directors of any Borrower cease for any reason
to constitute a majority of the Board of Directors of such Borrower, then still
in office; or (e) the failure of (i) the present beneficial holders of voting
stock of Inyx to own and control, directly or indirectly fifty percent(50%)of
the voting power of the total outstanding voting stock of Inyx, and (ii) Inyx to
own and control, directly or indirectly, one hundred (100%) percent of the
voting power of the total outstanding voting stock of Borrowers.


-5-

--------------------------------------------------------------------------------

1.12 “Closing Date” shall mean the date of making of the initial Loans hereunder
by Lender for the closing of the transactions contemplated by the Purchase
Agreements.


1.13 “Code” shall mean the Internal Revenue Code of 1986, as amended.


1.14 “Collateral” shall have the meaning set forth in Section 5 hereof.


1.15 “Collateral Access Agreement” shall mean an agreement in writing, in form
and substance satisfactory to Lender, from any lessor of premises to any
Borrower or any other Person to whom any Collateral(including Inventory,
Equipment, bills of lading or other documents of title)is consigned or who has
custody, control or possession of any such Collateral or is otherwise the owner
or operator of any premises on which any of such Collateral is located, pursuant
to which such lessor, consignee or other Person, inter alia, acknowledges, in
form and substance satisfactory to Lender, Lender’s first priority lien and
security interest in such Collateral, and agrees to waive any and all claims
such lessor, consignee or other Person may at any time have against such
Collateral and agrees to permit Lender access to, and the right to remain on the
premises of such lessor, consignee or other Person, so as to exercise Lenders
rights and remedies and otherwise deal with such Collateral and in the case of
any Person who at any time has custody, control or possession of any bills of
lading or other documents of title, agrees to hold such bills of lading or other
documents as bailee for Lender and to follow all instructions of Lender with
respect thereto.


1.16 “Contract Manufacturing Customer” shall mean any Person for whom Borrower
manufactures, processes, provides services, conducts operations or performs
work, on or with respect to Inventory owned by such Person, or sold by such
Person to Borrower with the understanding that such Person will repurchase such
Inventory from Borrower.


1.17 “Currency Reserves” shall mean, as of any date of determination, such
amounts as Lender may from time to time establish and revise in good faith
reducing the amount of Revolving Loans and Letter of Credit Accommodations which
would otherwise be available to Borrowers under the lending formula(s) provided
for herein: (a) to reflect events, conditions, contingencies or risks which, as
determined by Lender in good faith, do or may affect the exchange rate between
the Reference Currency and British Pounds Sterling, Euros or any other currency
in which any Borrower does business, (b) to reflect Lender’s good faith belief
that any exchange controls may be imposed which would affect the payment of any
of the Obligations (c) to reflect any devaluation of the British Pound Sterling,
the Euro or any other currency in which a Borrower does business or other
fluctuation in exchange rates of any such currency with respect to the Reference
Currency or (d) in respect of any state of facts which Lender determines in good
faith or may, affect Borrowers’ ability to repay the Obligations in the
Reference Currency.


-6-

--------------------------------------------------------------------------------

1.18 “Debt” shall include, as to any Person, at any time (without duplication)
(a) any liability, whether or not contingent, of such Person in respect of
borrowed money, (b) all obligations of such Person evidenced by bonds, notes,
debentures, or other similar instruments, (c) all obligations of such Person to
pay the deferred purchase price of property or services, except (i) trade
accounts payable not unpaid more than one hundred twenty (120)days past the
invoice date (ii) other accounts payable and current accrued expenses payable of
such Person arising in the ordinary course of business which are not past due by
more than ninety (90) days, (d) all obligations of such Person under a Capital
Lease, (e) all indebtedness or other obligations of others guaranteed by such
Person, (f) all obligations secured by a lien or security interest existing on
property owned by such Person, whether or not the obligations secured thereby
have been assumed by such Person or are non recourse to the credit of such
Person, (g) all reimbursement obligations of such Person (whether contingent or
otherwise) in respect of letters of credit, bankers acceptances, surety or other
bonds or similar instruments and (h) all obligations of such Person with respect
to redeemable stock or repurchase or redemption obligations with respect to any
Capital Stock or other equity securities issued by such Person.


1.19 “Dilution” shall mean, for any period, the ratio of (a) the aggregate
amount of reductions in Accounts other than as a result of payments in cash, for
such period to (b) the aggregate amount of total sales, for such period.


1.20 “Due Date” shall mean March 31, 2008.


1.21 “EBITDA” shall mean, with respect to any Person, for the period in
question,
the sum of (a) Net Income After Tax of such Person during such period plus (b)
to the extent deducted in determining Net Income After Tax, the sum of (i)
interest expense during such period, plus (ii) all provisions for any Federal,
Commonwealth, state, local, United Kingdom, and/or foreign income taxes made by
such Person during such period plus (iii) all depreciation and amortization
expenses of Person during such period all determined on a consolidated basis for
such Person and its Subsidiaries, if any.


1.22 "Eligible Accounts" shall mean Accounts created by a Borrower which are and
continue to be acceptable to Lender based on the criteria set forth below. In
general, Accounts shall be Eligible Accounts if:


(a) such Accounts arise from the actual and bona fide sale and delivery by a
Borrower or rendition of services by a Borrower in the ordinary course of its
business which transactions are completed in accordance with the terms and
provisions contained in any documents related thereto;
 
(b) such Accounts are not unpaid (i) more than one hundred twenty (120) days
after the date of the original invoice for them and (ii) more than sixty (60)
days past the due date thereof(but never more than one hundred twenty (120) days
past the original invoice date);



-7-

--------------------------------------------------------------------------------

(c) such Accounts comply with the terms and conditions contained in Section
7.2(c) of this Agreement;
 
(d) such Accounts do not arise from sales on consignment, guaranteed sale, sale
and return, sale on approval, or other terms under which payment by the account
debtor may be conditional or contingent;
 
(e) the chief executive office of the account debtor with respect to such
Accounts is located in the United States of America, the Commonwealth of Puerto
Rico, the United Kingdom or at Lender’s option: if (i) the account debtor has
delivered to a Borrower an irrevocable letter of credit issued or confirmed by a
bank satisfactory to Lender and payable only in the United States of America and
in U.S. dollars sufficient to cover such Account in form and substance
satisfactory to Lender and if required by Lender the original of such letter of
credit has been delivered to Lender or Lender’s agent and the issuer thereof
notified of the assignment of the proceeds of such letter of credit to Lender,
or (ii) such account is subject to credit insurance payable to Lender issued by
an insurer and on terms and in an amount acceptable to Lender or (iii) such
Accounts are otherwise acceptable in all respects to Lender (subject to such
lending formula with respect thereto as Lender may determine);
 
(f) such Accounts do not consist of progress billings, bill and hold invoices or
retainage invoices, except as to progress billings and bill and hold invoices,
if Lender shall have received an agreement in writing from the account debtor in
form and substance satisfactory to Lender confirming the unconditional
obligation of the account debtor, with respect to progress billings, to pay such
progress billings and, with respect to bill and hold invoices, to take the goods
related thereto and pay such invoice;
 
(g) the account debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and does not have, and does not engage in
transactions which may give rise to, any right of setoff against such Accounts
(but the portion of the Accounts of such account debtor in excess of the amount
at any time and from time to time owed by Borrower to such account debtor or
claimed owed by such account debtor may be deemed Eligible Accounts);
 
(h) there are no facts, events or occurrences which would impair the validity,
enforceability or collect ability of such Accounts or reduce the amount payable
or delay payment thereunder;
 
(i) such Accounts are subject to the first priority, valid and perfected
security interest of Lender and any goods giving rise thereto are not, and were
not at the time of the sale thereof, subject to any liens except those permitted
in this Agreement;
 
(j) neither the account debtor nor any officer or employee of the account debtor
with respect to such Accounts is an officer, employee or agent of or Affiliated
with any Borrower directly or indirectly by virtue of family membership,
ownership, control, management or otherwise;
 
(k) the account debtors with respect to such Accounts are not any foreign
government, the United States of America, any State, political subdivision,
department, agency or instrumentality thereof, unless, if the account debtor is
the United States of America, any State, political subdivision, department,
agency or instrumentality thereof, upon Lender's request, the Federal Assignment
of Claims Act of 1940, as amended or any similar State or local law, if
applicable, has been complied with in a manner satisfactory to Lender;
 
-8-

--------------------------------------------------------------------------------

(l) there are no proceedings or actions which are threatened or pending against
the account debtors with respect to such Accounts which might result in any
material adverse change in any such account debtor's financial condition;
 
(m) such Accounts of a single account debtor or its affiliates do not constitute
more than fifty percent (50%) of all otherwise Eligible Accounts (but the
portion of the Accounts not in excess of such percentage may be deemed Eligible
Accounts);
 
(n) such Accounts are not owed by an account debtor who has Accounts unpaid more
than one hundred twenty (120) days after the date of the original invoice for
them which constitute more than fifty percent (50%) percent of the total
Accounts of such account debtor;
 
(o) such Accounts are owed by account debtors whose total indebtedness to
Borrowers does not exceed the credit limit with respect to such account debtors
as determined by Lender from time to time (but the portion of the Accounts not
in excess of such credit limit may be deemed Eligible Accounts); and
 
(p) such Accounts are owed by account debtors deemed creditworthy at all times
by Lender, as determined by Lender.
General criteria for Eligible Accounts may be established and revised from time
to time by Lender in good faith. Any Accounts which are not Eligible Accounts
shall nevertheless be part of the Collateral.


1.23 "Eligible Inventory" shall mean Inventory consisting of finished goods held
for resale in the ordinary course of the business of Borrower and raw materials
for such finished goods which are acceptable to Lender based on the criteria set
forth below. In general, Eligible Inventory shall not include (a)
work-in-process, except, in Lender’s discretion, bulk finished solid drugs
listed by Borrower as work in process, immediately prior to bottling; (b)
components which are not part of finished goods; (c) spare parts for equipment;
(d) packaging and shipping materials; (e) supplies used or consumed in Borrowers
business; (f) Inventory at premises other than those owned and controlled by
Borrowers, except if Lender shall have received an agreement in writing from the
person in possession of such Inventory and/or the owner or operator of such
premises in form and substance satisfactory to Lender acknowledging Lender's
first priority security interest in the Inventory, waiving security interests
and claims by such person against the Inventory and permitting Lender access to,
and the right to remain on, the premises so as to exercise Lender's rights and
remedies and otherwise deal with the Collateral; (g) Inventory subject to a
security interest or lien in favor of any person other than Lender except those
permitted in this Agreement; (h) bill and hold goods; (i) unserviceable,
obsolete or slow moving Inventory; (j) Inventory which is not subject to the
first priority, valid and perfected security interest of Lender; (k) returned,
damaged and/or defective Inventory; and (l) Inventory purchased or sold on
consignment. General criteria for Eligible Inventory may be established and
revised from time to time by Lender in good faith. Any Inventory which is not
Eligible Inventory shall nevertheless be part of the Collateral.


-9-

--------------------------------------------------------------------------------


1.24 "Environmental Laws" shall mean all foreign(including United Kingdom),
Federal, State and local laws (including common law), legislation, rules, codes,
licenses, permits (including any conditions imposed therein), authorizations,
judicial or administrative decisions, injunctions or agreements between any
Borrower and any governmental authority, (a) relating to pollution and the
protection, preservation or restoration of the environment (including air, water
vapor, surface water, ground water, drinking water, drinking water supply,
surface land, subsurface land, plant and animal life or any other natural
resource), or to human health or safety, (b) relating to the exposure to, or the
use, storage, recycling, treatment, generation, manufacture, processing,
distribution, transportation, handling, labeling, production, release or
disposal, or threatened release, of Hazardous Materials, or (c) relating to all
laws with regard to record keeping, notification, disclosure and reporting
requirements respecting Hazardous Materials. The term "Environmental Laws"
includes (i) the Federal Comprehensive Environmental Response, Compensation and
Liability Act of 1980, the Federal Superfund Amendments and Reauthorization Act,
the Federal Water Pollution Control Act of 1972, the Federal Clean Water Act,
the Federal Clean Air Act, the Federal Resource Conservation and Recovery Act of
1976 (including the Hazardous and Solid Waste Amendments thereto), the Federal
Solid Waste Disposal and the Federal Toxic Substances Control Act, the Federal
Insecticide, Fungicide and Rodenticide Act, and the Federal Safe Drinking Water
Act of 1974, (ii) applicable state counterparts to such laws, (iii) any common
law or equitable doctrine that may impose liability or obligations for injuries
or damages due to, or threatened as a result of, the presence of or exposure to
any Hazardous Materials, and (iv) means all applicable United Kingdom laws and
regulations in force at any time relating to Environmental Matters or the
Environment (for purposes of determining applicable United Kingdom environmental
laws: (A) Environment means ecological systems, living organisms (including
human beings) and all or any of the following media (whether alone or in
combination): air (including air within buildings or other structures and
whether above or below ground); land (including buildings and any other
structures or erections in, on or under it or any soil and anything below the
surface of the land); land covered with water; and water (including water under
or within land or in pipe or sewerage systems and sea, ground and surface
water); (B) Environmental Matters means all or any of: waste (including
packaging waste), contaminated land, discharges to land, ground, surface and
coastal waters and sewers, the abstraction of water, the extraction of natural
resources, emissions to air, noise, vibration and light, dangerous materials,
common law, including nuisance, trespass and negligence, statutory nuisance,
radiation, radioactive substances and material,; and the conservation or
protection of species, habitats, biodiversity, flora and fauna.
 
-10-

--------------------------------------------------------------------------------

1.25  “Equipment” shall mean all of each Borrower’s now owned and hereafter
acquired equipment, wherever located, including machinery, data processing and
computer equipment, computers and computer hardware and software (whether owned
or licensed and including embedded software), vehicles, tools, furniture,
fixtures, racks, shelves, material handling equipment, all attachments,
accessions and property now or hereafter affixed thereto or used in connection
therewith, and substitutions and replacements thereof, wherever located.
 
1.26 "Event of Default" shall mean the occurrence or existence of any event or
condition described in Section 10.1 hereof.


1.27 “Excess Availability” shall mean the amount, as determined by Lender,
calculated at any time, equal to: (a) the lesser of: (i) the amount of the Loans
available to Borrowers as of such time based on the applicable lending formulas
and subject to the sublimits and Availability Reserves and Currency Reserves
from time to time established by Lender hereunder, and (ii) the Maximum Credit
minus (b) the sum of: (i) the amount of all then outstanding and unpaid
Obligations plus (ii) the aggregate amount of all then outstanding and unpaid
trade payables and accrued expenses of Borrowers which are more than sixty (60)
days past due as of such time, plus (iii) the amount of checks issued by
Borrowers to pay trade payables, but not yet sent and the book overdraft of
Borrowers.
 
1.28 “Excess Cash Flow” shall mean with respect to any Person for any period the
difference between (a) the sum of (i) the Net Income After Tax , plus (ii)
depreciation, plus (iii) amortization, for such Person for such period, plus
(iv) any non cash charges included in the calculation of Net Income After Tax,
of such Person for such period minus (b) the sum of (i) regularly scheduled
principal payments on Debt(including without limitation, the principal portion
of payments in respect of capitalized lease obligations), plus (ii) other
capital expenditures in excess of the amount of financing therefore which
financing is permitted under this Agreement, plus (iii) any non cash gains
included in the calculation of Net Income After Tax, of such Person for such
period, all determined on a consolidated basis for such Person and its
Subsidiaries, if any .


1.29 “Financing Agreements” shall mean, collectively, this Agreement and all
notes, guarantees, security agreement documents and instruments now or at any
time hereafter executed and/or delivered by a Borrower or any Obligor in
connection with this Agreement, as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.


1.30 “Foreign Accounts” shall mean Accounts, the chief executive office of the
account debtor with respect to such Accounts is not located in the United States
of America or the Commonwealth of Puerto Rico or the United Kingdom.


-11-

--------------------------------------------------------------------------------

1.31 "Hazardous Materials" shall mean any hazardous, toxic or dangerous
substances, materials and wastes, including hydrocarbons (including naturally
occurring or man-made petroleum and hydrocarbons), flammable explosives,
asbestos, urea formaldehyde insulation, radioactive materials, biological
substances, polychlorinated biphenyls, pesticides, herbicides and any other kind
and/or type of pollutants or contaminants (including materials which include
hazardous constituents), sewage, sludge, industrial slag, solvents and/or any
other similar substances, materials, or wastes and including any other
substances, materials or wastes that are or become regulated under any
Environmental Law (including any that are or become classified as hazardous or
toxic under any Environmental Law).


1.32 “Income Before Taxes” with respect to any period of Borrowers shall mean
the amount shown on the line item denominated “Income before provision (benefit)
for income taxes”, shown on Borrower’s financial statements for such period,
prepared in accordance with GAAP, i.e., the consolidated pre tax net income of
Borrowers for such period.


1.33 “Information Certificate” shall mean the Information Certificate of
Borrowers, Exhibit A to this Agreement, containing material information with
respect to Borrowers and their respective business and assets, provided by or on
behalf of Borrower to Lender in connection with the preparation of this
Agreement and the other Financing Agreements and the financing arrangements
provided for therein.


1.34 “Intellectual Property” shall mean as to Borrowers such now owned and
hereafter arising or acquired patents, patent rights, patent applications,
copyrights, works which are the subject matter of copyrights, copyright
registrations, trademarks, trade names, trade styles, trademark and service mark
applications, and licenses and rights to use any of the foregoing; all
extensions, renewals, reissues, divisions, continuations, and continuations in
part of any of the foregoing; all rights to sue for past, present and future
infringement of any of the foregoing; inventions, trade secrets, formulae,
processes, compounds, drawings, designs, blueprints, surveys, reports, manuals,
and operating standards; goodwill (including any goodwill associated with any
trademark or the license of any trademark); customer and other lists in whatever
form maintained; trade secret rights, copyright rights, rights in works of
authorship, domain names and domain name registration; software and contract
rights relating to computer software programs, in whatever form created or
maintained.


1.35 “Inventory” shall mean all of Borrowers now owned and hereafter existing or
acquired raw materials, work in process, finished goods and all other inventory
of whatsoever kind or nature, wherever located.
 
1.36 “Letter of Credit Accommodations” shall mean the letters of credit,
merchandise purchase or other guaranties which are from time to time either (a)
issued or opened by Lender for the account of Borrower or any Obligor or (b)
with respect to which Lender has agreed to indemnify the issuer or guaranteed to
the issuer the performance by Borrower of its obligations to such issuer.


-12-

--------------------------------------------------------------------------------

1.37 “Licenses” shall mean all MHRA licenses, permits and authorizations of a
Borrower and all Intellectual Property relating thereto or the products which
may be sold thereunder, including those MHRA licenses, permits and
authorizations described on Schedule 1.37 hereto and that Intellectual Property
relating thereto or the products which may be sold thereunder described on
Schedule 1.37 hereto, as the same may be amended, supplemented or modified.


1.38 “Loans” shall mean the Revolving Loans and the Term Loans.


 1.39 “Manufacturing Contracts” shall mean all present and future contracts,
agreements and other arrangements, pursuant to which a Borrower manufactures
Inventory, goods or products for, or render sources to, a third party, including
those described on schedule 1.39 hereto, as the same may be amended,
supplemented or modified.


1.40 “Material Adverse Effect” shall mean a material adverse effect on (a) the
financial condition, business, performance or operation of a Borrower, or (b)
the legality, validity or enforceability of this Agreement or any of the other
Financing Agreements; (c) the legality, validity, enforceability, perfection or
priority of the security interests and liens of Lender upon the Collateral or
any other property which is security for the Obligations; (d) the Collateral of
Borrower or the value of the Collateral; (e) the ability of a Borrower to repay
the Obligations or of a Borrower to perform its obligations under this Agreement
or any of the other Financing Agreements; or (f) the ability of Lender to
enforce the Obligations or realize upon the Collateral or otherwise with respect
to the rights and remedies of Lender under this Agreement or any of the other
Financing Agreements.


1.41  “Material Contract” shall mean (a) any contract or other agreement (other
than the Financing Agreements), written or oral, of Borrowers involving monetary
liability of or to any Person in an amount in excess of $1,000,000 in any fiscal
year and (b) any other contract or other agreement (other than the Financing
Agreements), whether written or oral, to which a Borrower is a party as to which
the breach, nonperformance, cancellation or failure to renew by any party
thereto would have a material adverse effect on the business, assets, condition
(financial or otherwise) or results of operations or prospects of Borrower or
the validity or enforceability of this Agreement, any of the other Financing
Agreements, or any of the rights and remedies of Lender hereunder or thereunder.



 
1.42
“Maximum Credit” shall mean the amount of $36,500,000.



1.43   “Net Amount of Eligible Accounts” shall mean the gross amount of Eligible
Accounts less (a) sales, excise or similar taxes included in the amount thereof
and (b) returns, discounts, claims, credits and allowances of any nature at any
time issued, owing, granted, outstanding, available or claimed with respect
thereto.
 
-13-

--------------------------------------------------------------------------------

1.44 “Net Income After Tax” shall mean, with respect to any Person for any
period, the aggregate of the net income (loss) of such Person and its
Subsidiaries, if any on a consolidated basis, for such period (excluding to the
extent included therein any extraordinary or non-recurring gains and
extraordinary non-cash charges to property, plant and equipment or goodwill)
after deducting all charges (including income taxes) which should be deducted
before arriving at the net income (loss) for such period, all as determined in
accordance with GAAP; provided that, (a) the net income of any Person that is
not a wholly-owned Subsidiary or that is accounted for by the equity method of
accounting shall be included only to the extent of the amount of dividends or
distributions paid or payable to such Person or a wholly-owned Subsidiary of
such Person; and (b) the effect of any change in accounting principles adopted
by such Person or its Subsidiaries after the date hereof shall be excluded. For
the purposes of this definition, net income excludes any gain and non-cash loss
(but not any cash loss) realized upon the sale or other disposition of any
assets that are not sold in the ordinary course of business (including, without
limitation, dispositions pursuant to sale and leaseback transactions) or of any
Capital Stock of such Person or a Subsidiary of such Person and any net income
realized as a result of changes in accounting principles or the application
thereof to such Person.
 
1.45  "Obligations" shall mean any and all Revolving Loans, Term Loans, Letter
of Credit Accommodations, and all other obligations, liabilities and
indebtedness of every kind, nature and description owing by Borrowers to Lender
and/or its affiliates, including principal, interest, charges, fees, costs and
expenses, however evidenced, whether as principal, surety, endorser, guarantor
or otherwise, whether arising under this Agreement or otherwise, whether now
existing or hereafter arising, whether arising before, during or after the
initial or any renewal term of this Agreement or after the commencement of any
case with respect to Borrower under the Bankruptcy Code or any similar statute
(including the payment of interest and other amounts which would accrue and
become due but for the commencement of such case, whether or not such amounts
are allowed or allowable in whole or in part in such case), whether direct or
indirect, absolute or contingent, joint or several, due or not due, primary or
secondary, liquidated or unliquidated, secured or unsecured, and however
acquired by Lender.


1.46 “Obligor” shall mean any guarantor, endorser, acceptor, surety or other
person liable on or with respect to the Obligations or who is the owner of any
property which is security for the Obligations, other than Borrower.


1.47 “Parent Financing Agreements” shall mean the Loan And Security Agreement”
between Inyx and Inyx USA, Ltd. and Lender, dated as of March 31, 2005, as
amended and the other “Financing Agreements” as defined, and referred to,
therein, as any of same have been and may hereafter be amended, from time to
time.


-14-

--------------------------------------------------------------------------------

1.48 "Payment Account" shall have the meaning set forth in Section 6.3 hereof.


1.49 “Permitted Liens” shall mean those liens, encumbrances and security
interests (i) allowed by Section 9.8(b) through (f) hereof or (ii) as may
otherwise be consented to by Lender, in writing.


1.50 “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation which elects Subchapter S
status under the Internal Revenue Code of 1986, as amended or N corporation
status under the Puerto Rico Internal Revenue Code of 1994, as amended), limited
liability company, limited liability partnership, business trust, unincorporated
association, joint stock corporation, trust, joint venture or other entity or
any government or any agency or instrumentality or political subdivision
thereof.
 
1.51 “Prime Rate” shall mean the rate from time to time advised by Westernbank
Puerto Rico, or its successors, to its clients as its prime rate, whether or not
such advised rate is the best rate available at such bank.


1.52 “Purchase Agreements” shall mean individually and collectively the
“Agreement for the Sale and Purchase of the entire Issued Share Capital of
Celltech Manufacturing Services Limited”, dated August 25, 2005 between Seller
and Inyx EU and Inyx , together with bills of sale, deeds, assignment and
assumption agreements and such other instruments of transfer as are referred to
therein and all side letters with respect thereto, and all agreements, documents
and instruments executed and/or delivered in connection therewith;
provided that, the term “Purchase Agreements” as used herein shall not include
any of the “Financing Agreements” as such term is defined herein.


1.53 “Purchased Stock” shall mean all of the issued and outstanding shares of
Capital Stock of CMSL, to be acquired by Inyx EU pursuant to the Purchase
Agreements.


1.54 “PUT Agreement” shall mean an agreement entered into between Lender and a
Contract Manufacturing Customer, in form and substance satisfactory to Lender,
pursuant to which the Contract Manufacturing Customer, among other things,
agrees with Lender to:
 
(a) Purchase, repurchase, take delivery of, and make payment for, at a price
acceptable to Lender, Inventory purchased by a Borrower from the Contract
Manufacturing Customer;
 
(b) Purchase, at a price acceptable to Lender, services provided or work
performed by Borrower, for such Contract Manufacturing Customer;
 
(c) Purchase, repurchase, take delivery of, and make payment for, at a price
acceptable to Lender, the outstanding amount of Borrower’s purchase orders for
inventory or products for such Contract Manufacturing Customer and all work in
process and finished goods manufactured or processed or worked on by a Borrower
for such Contract Manufacturing Customer; and
 
(d) Pay to Lender all invoices rendered by Borrower for goods and services, in
accordance with the invoice term, without any offset, set-off, defense or
counterclaim whatsoever, for any reason.


-15-

--------------------------------------------------------------------------------

1.55 “Real Estate Security” shall include the mortgage liens on the Real
Property and interests of Borrower described in Schedule 1.55 hereto (the
Mortgages), (b) the mortgage notes described on Schedule 1.55 hereto pledged or
to be pledged to Lender and (c) liens and security interests in favor of Lender
on all other Real Property of Borrowers, all on the terms and subject to the
provisions contained herein and in the other applicable Financing Agreements.


1.56 “Real Property” shall mean all now owned and hereafter acquired real
property of any Borrower, including the Ashton Real Property together with all
buildings, structures and other improvements located thereon and all licenses,
easements and appurtenances relating thereto, whenever located.


1.57 “Receivables” shall mean all of the following now owned or hereafter
arising or acquired property of Borrower: (a) all Accounts; (b) all interest,
fees, late charges, penalties, collection fees and other amounts due or to
become due or otherwise payable in connection with any Account; (c) all payment
intangibles of Borrower; (d) all letters of credit, indemnities, guarantees,
security or other deposits and proceeds thereof issued payable to Borrower or
otherwise in favor of or delivered to Borrower in connection with any Account;
or (e) all other accounts, contract rights, chattel paper, instruments, notes,
general intangibles and other forms of obligations owing to Borrower, whether
from the sale and lease of goods or other property, licensing of any property
(including Intellectual Property or other general intangibles), rendition of
services or from loans or advances by Borrower or to or for the benefit of any
third person, including loans or advances to any Affiliates or Subsidiaries of
Borrower or otherwise associated with any Accounts, Inventory or general
intangibles of Borrower (including without limitation, chooses in action, causes
of action, tax refunds, tax refund claims, any funds which may become payable to
Borrower in connection with the termination of any employee benefit plan and any
other amounts payable to Borrower from any employee benefit plan) and claims
against carriers and shippers, rights to indemnification, business interruption
insurance and proceeds thereof, casualty or any similar types of insurance and
any process thereof and proceeds of insurance covering the lives of employees on
which Borrower is a beneficiary.


1.58 “Records” shall mean all of Borrower’s present and future books of account
of every kind or nature, purchase and sale agreements, invoices, ledger cards,
bills of lading and other shipping evidence, statements, correspondence,
memoranda, credit files and other data relating to the Collateral or any account
debtor, together with the tapes, disks, diskettes, electronic or virtual files
and other data and software storage media and devices, file cabinets or
containers in or on which the foregoing are stored (including any rights of a
Borrower with respect to the foregoing maintained with or by any other person).


-16-

--------------------------------------------------------------------------------


1.59 “Reference Currency” shall mean United States Dollars.


1.60 “Restricted Junior Payment” shall mean (a) any dividend or other
distribution, direct or indirect, on account of any shares of any class of
Capital Stock of a Borrower now or hereafter outstanding or any payment on
account of a return of capital (or the setting aside or otherwise depositing or
investing of any sums for such purpose) or (b) any redemption, retirement,
purchase, defeasance or other acquisition, direct of indirect, of any shares of
any class of Capital Stock of any Borrower or any Affiliate of a Borrower now or
hereafter outstanding (or the setting aside or otherwise depositing or investing
of any sums for such purpose) or (c) any payment, direct or indirect, of any
interest, principal of or premium, if any, on any redemption, retirement,
purchase or other acquisition, direct or indirect, of any Subordinated Debt (or
the setting aside or otherwise depositing or investing of any sums for such
purpose or (d) any payment of money or transfer of any interest in any asset to
any Affiliate of Borrower, except as permitted by Section 9.11(a) hereof.


1.61 "Revolving Loans" shall mean the loans now or hereafter made by Lender to
or for the benefit of Borrower on a revolving basis (involving advances,
repayments and readvances) as set forth in Section 2.1 hereof.


1.62 "Seller" shall mean UCB Pharma Limited a company registered in England and
its successors and assigns.


1.63 “Solvent” shall mean, at any time with respect to any Person, that at such
time such Person (a) is able to pay its debts as they mature and has (and has a
reasonable basis to believe it will continue to have) sufficient capital (and
not unreasonably small capital) to carry on its business consistent with its
practices as of the date thereof, and (b) the assets and properties of such
Person at a fair valuation (and including as assets for this purpose at a fair
valuation all rights of subrogation, contribution or indemnification arising
pursuant to any guarantees given by such Person) are greater than the
indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such person has a reasonable basis to
believe, represents an amount which can reasonably be expected to become an
actual or matured liability (and including as to contingent liabilities arising
pursuant to any guarantee the face amount of such liability as reduced to
reflect the probability of it becoming a matured liability).


1.64 “Subordinated Debt” shall mean all liabilities, indebtedness and
obligations of Borrower or any Obligor to any Person the payment of which is
restricted by this Agreement or any of the other Financing Agreements.


-17-

--------------------------------------------------------------------------------

1.65 “Subsidiary or Subsidiaries” shall mean, with respect to any Person, any
corporation, association, limited liability company, limited liability
partnership, or other limited or general partnership, trust, association or
other business entity, of which an aggregate of at least a majority of the
outstanding Capital Stock or other interests entitled to vote in the election of
the Board of Directors of such corporation, managers, trustees or other
controlling persons (whether or not the right so to vote exists or has been
suspended by reason of the happening of a contingency), or an equivalent
controlling interest therein, of such Person is, at the time directly or
indirectly, owned by such Person and/or one or more subsidiaries of such Person.


1.66 “Suppressed Availability” shall mean the amount, as determined by Lender,
calculated at any time, which Borrower shall otherwise be entitled to borrow
under applicable lending formulas but which shall not be available to, and which
shall be withheld from, Borrower.


1.67 “Tangible Net Worth” shall mean, as of the date of any determination
thereof, the difference between (a) the amount of the capital stock accounts
(net of treasury stock, at cost) of Borrower and its Subsidiaries as of such
date plus (or minus in the case of a deficit) the surplus and retained earnings
of Borrower and its Subsidiaries as of such date, plus indebtedness of such
Borrower and its Subsidiaries which is subordinated in right of payment to the
full and final payment of all of the Obligations on terms and conditions
acceptable to Lender, plus the portion of the Term Loans maturing more than
one(1) year from such date of determination, determined on a consolidated basis
and in accordance with GAAP minus (b) all Intellectual Property (including any
amount for goodwill, however designated, representing the cost of acquisition of
business and investments in excess of the book value thereof), unamortized debt
discount and expense, unamortized deferred charges, deferred research and
development costs, any write-up of asset value after the date of this Agreement,
non-competition covenants, signing bonuses, prepaid expenses and other forms of
prepaid assets, deferred taxes, loans, advances and/or other amounts due from
shareholders, directors, officers, managers and/or employees, intercompany
accounts, investments in and receivables due from affiliates, deposits for
insurance, utilities and the like and any other assets treated as intangible
assets under GAAP, as of such date, all determined on a consolidated basis for
Borrower and its Subsidiaries and in accordance with GAAP.


1.68 “Term Loans” shall mean the term loans made by Lender to Inyx EU as
provided for in Section 2.3 hereof and guaranteed by CMSL.


1.69   “Uniform Commercial Code” or “UCC” shall include the Puerto Rico
“Commercial Transactions Act” and “UCC” shall mean the Uniform Commercial Code.


-18-

--------------------------------------------------------------------------------


1.70 "Value" shall mean, as determined by Lender in good faith, with respect to
Inventory, (a) the lower of (i) cost computed on a first-in-first-out basis in
accordance with GAAP or (ii) market value or (b) any other valuation method
acceptable to, and approved in writing by, Lender, in its sole discretion .


1.71 “Voluntary Prepayment” shall mean the prepayments in respect of the Term
Loans described in Section 2.3(f) hereof.


1.72 “Voting Stock” or voting stock shall mean with respect to any Person, (a)
one(1) or more classes of Capital Stock of such Person having general voting
powers to elect at least a majority of the Board of Directors, managers,
trustees or other persons performing similar functions, even if at the time any
other class or classes of Capital Stock have, or might have, voting power by
reason of the happening of any contingency or (b) any Capital Stock of such
Person convertible or exchangeable without restriction at the option of the
holder thereof into Capital Stock of such Person described in clause (a) of this
definition.
 
1.73 "Working Capital" shall mean as to any Person, at any time, in accordance
with GAAP, on a consolidated basis for such Person and its Subsidiaries (if
any), the amount equal to the difference between: (a) the aggregate net book
value of all current assets of such Person and its subsidiaries (as determined
in accordance with GAAP), calculating the book value of inventory for this
purpose on a first-in-first-out basis and excluding prepaid expenses, and (b)
all current liabilities of such Person and its Subsidiaries (as determined in
accordance with GAAP), provided, that, as to Borrower, for purposes of Section
9.14, the liabilities of Borrower to Lender under this Agreement, shall not be
considered current liabilities (whether or not classified as current liabilities
in accordance with GAAP).


Section 2. Credit Facilities.


2.1 Revolving Loans.


(a) Subject to and upon the terms and conditions contained herein, Lender agrees
to make Revolving Loans to CMSL from time to time in amounts requested by
Borrower up to the amount equal to:


(i) Up to eighty five percent (85%) of the Net Amount of Eligible Accounts from
the sale of pharmaceutical products and services, other than Foreign Accounts;
 
plus
 
(ii) Up to sixty percent (60%) of the Value of Eligible Inventory,
 
 less
 
(iii) Any Availability Reserves,
 
 less
 
(iv) Any Currency Reserves;
 
-19-

--------------------------------------------------------------------------------

provided that, except in Lender’s discretion, the aggregate amount of Revolving
Loans at any time outstanding pursuant to (x) Section 2.1(a)(i) and (ii) hereof
shall in no event exceed Eleven Million Six Hundred Twenty Four Thousand Dollars
($11,700,000) and (y) Section 2.1(a)(ii) hereof shall in no event exceed Five
Million Dollars ($5,000,000).
 
(b) Lender may, in its discretion, from time to time, upon not less than five
(5) days prior notice to Borrower, (i) reduce the lending formula with respect
to Eligible Accounts and Eligible Inventory, to the extent that Lender
determines in good faith that: (A) the Dilution with respect to the Accounts for
any period has increased in any material respect or may be reasonably
anticipated to increase in any material respect above historical levels, or (B)
the general creditworthiness of account debtors has declined or (C) the Dilution
as of the close of any month is greater than five percent (5%) for such month or
(ii) reduce the lending formula(s) with respect to Eligible Inventory, to the
extent that Lender determines that: (A) the number of days of the turnover of
the Inventory for any period has changed in any material respect or (B) the
liquidation value of the Eligible Inventory, or any category thereof, has
decreased, or (C) the nature and quality of the Inventory has deteriorated. In
determining whether to reduce the lending formula(s), Lender may consider
events, conditions, contingencies or risks which are also considered in
determining Eligible Accounts, Eligible Inventory or in establishing
Availability Reserves or Currency Reserves. Lender anticipates that any
reduction on account of a determination by Lender under Section 2.1(b)(i)(C)
hereof will be at a rate which is not less than twice the percentage determined
thereunder.
 
(c) Except in Lender's discretion, the aggregate amount of the Loans and the
Letter of Credit Accommodations outstanding at any time shall not exceed the
Maximum Credit. In the event that the outstanding amount of any component of the
Loans, or the aggregate amount of the outstanding Loans and Letter of Credit
Accommodations exceed the amounts available under the lending formulas, the
sublimits for the Maximum Amount of Revolving Loans, for Inventory or for Letter
of Credit Accommodations set forth in Section 2.2(d) or the Maximum Credit, as
applicable, such event shall not limit, waive or otherwise affect any rights of
Lender in that circumstance or on any future occasions and Borrower shall, upon
demand by Lender, which may be made at any time or from time to time,
immediately repay to Lender the entire amount of any such excess(es) for which
payment is demanded.
 
(d) Lender may treat the then undrawn amounts of outstanding Letter of Credit
Accommodations for the purpose of purchasing Eligible Inventory as Revolving
Loans to the extent Lender is in effect basing the issuance of the Letter of
Credit Accommodations on the Value of the Eligible Inventory being purchased
with such Letter of Credit Accommodations. In determining the actual amounts of
such Letter of Credit Accommodations to be so treated for purposes of the
sublimit, the outstanding Revolving Loans and Availability Reserves and Currency
Reserves shall be attributed first to any components of the lending formulas in
Section 2.1(a) that are not subject to such sublimit, before being attributed to
the components of the lending formulas subject to such sublimit.
 
-20-

--------------------------------------------------------------------------------

(e) Subject to the terms and conditions contained herein, Lender may, in its
discretion make Revolving Loans to CMSL from time to time, in amounts requested
by Borrower, up to a percentage of Foreign Accounts, which meet the criteria of
Section 1.20(e)(i) or (ii) hereof and are otherwise Eligible Accounts,
determined by Lender on an account by account basis from time to time and as may
be revised by Lender from time to time. The amount of any such Revolving Loans
shall be included within the sublimits for Revolving Loans specified in Section
2.1(a) hereof.
 
(f) Lender may, in its discretion, increase the advance rate specified in
Section 2.1(a)(ii) hereof from sixty percent (60%) to eighty five percent (85%)
of the Value of Eligible Inventory, which is:
 
(i) Finished goods Inventory, manufactured for a Contract Manufacturing
Customer, and
 
(ii) The subject of a PUT Agreement, satisfactory to Lender in all respects;
 
provided that; Lender shall establish a separate sublimit for Loans with respect
to this Inventory, included within the $5,000,000 sublimit for Eligible
Inventory, specified in Section 2.1(a) hereof .


2.2    Letter Of Credit Accommodations.


(a) Subject to and upon the terms and conditions contained herein, at the
request of Borrower, Lender agrees to provide or arrange for Letter of Credit
Accommodations for the account of CMSL containing terms and conditions
acceptable to Lender and the issuer thereof. Any payments made by Lender to any
issuer thereof and/or related parties in connection with the Letter of Credit
Accommodations shall constitute additional Revolving Loans to CMSL pursuant to
this Section 2.2.
 
(b) In addition to any charges, fees or expenses charged by any bank or issuer
in connection with the Letter of Credit Accommodations Borrower shall pay to
Lender a letter of credit fee at a rate equal to one percent (1.00%) per annum
on the daily outstanding balance of the Letter of Credit Accommodations for the
immediately preceding month (or part thereof), payable in arrears as of the
first day of each succeeding month, except that Borrower shall pay to Lender
such letter of credit fee, at Lender's option, without notice, at a rate equal
to three percent (3.00%) per annum on such daily outstanding balance for: (i)
the period from and after the date of termination or non-renewal hereof until
Lender has received full and final payment of all Obligations (notwithstanding
entry of a judgment against Borrower) and (ii) the period from and after the
date of the occurrence of an Event of Default for so long as such Event of
Default is continuing as determined by Lender. Such letter of credit fee shall
be calculated on the basis of a three hundred sixty (360) day year and actual
days elapsed and the obligation of Borrower to pay such fee shall survive the
termination or non-renewal of this Agreement.
 
(c) No Letter of Credit Accommodations shall be available unless on the date of
the proposed issuance of any Letter of Credit Accommodations the Revolving Loans
available to CMSL (subject to the Maximum Credit and any Availability Reserves
and any Currency Resreves) are equal to or greater than: (i) if the proposed
Letter of Credit Accommodation is for the purpose of purchasing Eligible
Inventory, other than Inventory described in Section 2.1(f) hereof, the sum of
(A) forty percent (40%) of the Value of such Eligible Inventory, plus (B)
freight, taxes, duty and other amounts which Lender estimates must be paid in
connection with such Inventory upon arrival and for delivery to one of
Borrower's locations for Eligible Inventory within England and (ii) if the
proposed Letter of Credit Accommodation is for any other purpose an amount equal
to one hundred percent(100%) of the face amount thereof and all other
commitments and obligations made or incurred by Lender with respect thereto.
Effective on the issuance of each Letter of Credit Accommodation an Availability
Reserve shall be established in the applicable amount set forth in Section
2.2(c)(i) or Section 2.2(c)(ii).
 
-21-

--------------------------------------------------------------------------------


(d) Except in Lender's discretion, the amount of all outstanding Letter of
Credit Accommodations and all other commitments and obligations made or incurred
by Lender in connection therewith shall not at any time exceed Two Million Five
Hundred Thousand ($2,500,000) in the aggregate, included within the overall
Revolving Loans. At any time an Event of Default exists or has occurred and is
continuing, upon Lender's request, Borrower will either furnish cash collateral
to secure the reimbursement obligations to the issuer in connection with any
Letter of Credit Accommodations or furnish cash collateral to Lender for the
Letter of Credit Accommodations and in either case, the Revolving Loans
otherwise available to CMSL shall not be reduced as provided in Section 2.2(c)
to the extent of such cash collateral.
 
(e) Borrower shall indemnify and hold Lender harmless from and against any and
all losses, claims, damages, liabilities, costs and expenses which Lender may
suffer or incur in connection with any Letter of Credit Accommodations and any
documents, drafts or acceptances relating thereto, including any losses, claims,
damages, liabilities, costs and expenses due to any action taken by any issuer
or correspondent or any other person with respect to any Letter of Credit
Accommodation. Borrower assumes all risks with respect to the acts or omissions
of the drawer under or beneficiary of, or any other person with respect to, any
Letter of Credit Accommodation and for such purposes the drawer or beneficiary
shall be deemed Borrower’s agent. Borrower assume all risks for, and agree to
pay, all foreign, Federal, State and local taxes, duties and levies relating to
any goods subject to any Letter of Credit Accommodations and any documents,
drafts or acceptances thereunder. Borrower hereby releases and holds Lender
harmless from and against any acts, waivers, errors, delays or omissions,
whether caused by Borrower, by any issuer or correspondent or otherwise with
respect to or relating to any Letter of Credit Accommodation. The provisions of
this Section 2.2(e) shall survive the payment of Obligations and the termination
or non-renewal of this Agreement.
 
(f) Nothing contained herein shall be deemed or construed to grant Borrower any
right or authority to pledge the credit of Lender in any manner. Lender shall
have no liability of any kind with respect to any Letter of Credit Accommodation
provided by an issuer other than Lender unless Lender has duly executed and
delivered to such issuer the application or a guarantee or indemnification in
writing with respect to such Letter of Credit Accommodation. Borrower shall be
bound by any interpretation made in good faith by Lender, or any other issuer or
correspondent under or in connection with any Letter of Credit Accommodation or
any documents, drafts or acceptances thereunder, notwithstanding that such
interpretation may be inconsistent with any instructions of Borrower. Lender
shall have the sole and exclusive right and authority to, and Borrower shall
not: (i) at any time an Event of Default exists or has occurred and is
continuing, (A) approve or resolve any questions of non-compliance of documents,
(B) give any instructions as to acceptance or rejection of any documents or
goods or (C) execute any and all applications for steamship or airway
guaranties, indemnities or delivery orders, and (ii) at all times, (A) grant any
extensions of the maturity of, time of payment for, or time of presentation of,
any drafts, acceptances, or documents, and (B) agree to any amendments,
renewals, extensions, modifications, changes or cancellations of any of the
terms or conditions of any of the applications, Letter of Credit Accommodations,
or documents, drafts or acceptances thereunder or any letters of credit included
in the Collateral. Lender may take such actions either in its own name or in
Borrower’s names.
 
-22-

--------------------------------------------------------------------------------


(g) Any rights, remedies, duties or obligations granted or undertaken by
Borrower to any issuer or correspondent in any application for any Letter of
Credit Accommodation, or any other agreement in favor of any issuer or
correspondent relating to any Letter of Credit Accommodation, shall be deemed to
have been granted or undertaken by Borrower to Lender. Any duties or obligations
undertaken by Lender to any issuer or correspondent in any application for any
Letter of Credit Accommodation, or any other agreement by Lender in favor of any
issuer or correspondent relating to any Letter of Credit Accommodation, shall be
deemed to have been undertaken by Borrower to Lender and to apply in all
respects to Borrower.


2.3  Term Loans. Lender is or will be making four (4) Term Loans to Inyx EU as
follows:
 
(a) (i) Lender intends to make a Term Loan to Inyx EU for the purpose of
acquiring the Purchased Stock and to be used as provided in section 6.6 (a) and
(c) hereof, in the original principal amount of the lesser of (A) $3,000,000 and
(B) seventy five percent (75%) of the “Fair Market Value” of the Ashton Real
Property. This Term Loan (“Term Loan A”) is and will be (A) evidenced by a Term
Loan A Promissory Note in the original principal amount disbursed duly executed
and delivered by Inyx EU to Lender concurrently with disbursement thereof, (B)
repaid together with interest and other amounts, in accordance with this
Agreement, the Term Loan A Promissory Note, and the other Financing Agreements,
calculated on the basis of 180 consecutive monthly installments payable on the
1st day of each month, commencing December 1, 2005, of which all installments
except the last installment, shall each be in the principal amount of (1) the
amount disbursed divided by (2) 180 and the last installment and final payment
shall be the amount of the entire unpaid balance of such Term Loan and Term Loan
A Promissory Note and due on the Due Date, together with interest and other
amounts as provided herein and in the Term Loan A Promissory Note and (C)
secured by all of the Collateral. All amounts drawn under Term Loan A and the
Term Loan A Promissory Note shall be payable calculated on the basis of 180
equal monthly payments of principal with a final payment of the then remaining
principal balance, interest and other amounts, as provided herein and in the
Term Loan A Promissory Note, on the Due Date. Inyx EU shall execute and deliver
to Lender a Term Loan A Promissory Note at the time of disbursement of this Term
Loan A in the principal amount of such disbursement. Interest only shall be
payable monthly with respect to Term Loan A on September 1, 2005, October 1,
2005 and November 1, 2005.
(ii) For purposes of this Section 2.3(a) the term “Fair Market Value” with
respect to the Ashton Real Property means the fair value of such property,
determined by appraisals acceptable to Lender.


-23-

--------------------------------------------------------------------------------


(b)(i) Lender intends to make a Term Loan to Inyx EU for the purpose of
acquiring the Purchased Stock and to be used as provided in Section 6.6 (a) and
(c) hereof, in the original principal amount of the lesser of (A) $9,800,000 and
(B) eighty percent (80%) of the Orderly Liquidation Value” of the CMSL
Equipment. This Term Loan (“Term Loan B”) is and will be (A) evidenced by a Term
Loan B Promissory Note in the original principal amount disbursed duly executed
and delivered by Inyx EU to Lender concurrently with disbursement thereof, (B)
repaid together with interest and other amounts, in accordance with this
Agreement, the Term Loan B Promissory Note and the other Financing Agreements in
consecutive monthly installments, payable on the 1st day of each month,
commencing December 1, 2005, of which all installments except the last
installment, shall each be in the principal amount of (1) the amount disbursed
divided by (2) 60 and the last installment and final payment shall be the amount
of the entire unpaid balance of such Term Loan and Term Loan B Promissory Note
and due on the Due Date, together with interest and other amounts as provided
herein and in the Term Loan B Promissory Note and (C) secured by all of the
Collateral. Term Loan B shall in no event exceed $9,800,000, during the term of
this Agreement. All amounts drawn under Term Loan B and the Term Loan B
Promissory Note shall be payable calculated on the basis of 60 equal monthly
payments of principal with a final payment of the then remaining principal
balance, interest and other amounts, as provided herein and in the Term Loan B
Promissory Note, on the Due Date. Inyx EU shall execute and deliver to Lender a
Term Loan B Promissory Note at the time of disbursement of this Term Loan B in
the principal amount of such disbursement. Interest only shall be payable
monthly with respect to Term Loan B on September 1, 2005, October 1, 2005 and
November 1, 2005.
 
(ii) As used in this Section 2.3(b), “CMSL Equipment” means Equipment owned by
CMSL (A) which is not fixtures, (B) which is not subject to a lien or security
interest of any other Person, (C) which is not leased, (D) which is not worn-out
or obsolete, (E) which is in good working order and (F) which is part of the
assets of CMSL.
 
(iii) For purposes of this Section 2.3(b) the term “Orderly Liquidation Value”,
with respect to CMSL Equipment, means the value of such Equipment based on the
estimated gross amount that such Equipment should realize if sold piecemeal on a
negotiated basis with the seller being compelled to sell, given a reasonable
period of time in which to find a purchaser, with the purchaser buying as is,
where is, for cash, reduced by expenses, and with the purchaser assuming any
costs to dismantle and remove, as determined by appraisals conducted at Inyx
EU’s expense, by independent appraisers acceptable to Lender.


-24-

--------------------------------------------------------------------------------

(c) (i) Lender intends to make a Term Loan to Inyx EU for the purpose of
acquiring the Purchased Stock and to be used as provided in section 6.6 (a) and
(c) hereof, in the original principal amount of the lesser of (i) $3,000,000 and
(ii) fifty percent (50%) of the “Net Fair Market Value of the Eligible
Licenses”. This Term Loan (“Term Loan C”) is and will be (A) evidenced by a Term
Loan C Promissory Note in the original principal amount disbursed duly executed
and delivered by Inyx EU to Lender concurrently with disbursement thereof, (B)
repaid together with interest and other amounts, in accordance with this
Agreement, the Term Loan C Promissory Note and the other Financing Agreements in
consecutive monthly installments, payable on the 1st day of each month,
commencing December 1, 2005, of which all installments except the last
installment, shall each be in the principal amount of (1) the amount disbursed
divided by (2) 60 and the last installment and final payment shall be the amount
of the entire unpaid balance of such Term Loan and Term Loan C Promissory Note
and due on the Due Date, together with interest and other amounts as provided
herein and in the Term Loan C Promissory Note and (C) secured by all of the
Collateral. Term Loan C shall in no event exceed $3,000,000, during the term of
this Agreement. All amounts drawn under Term Loan C and the Term Loan C
Promissory Note shall be payable calculated on the basis of 60 equal monthly
payments of principal with a final payment of the then remaining principal
balance, interest and other amounts, as provided herein and in the Term Loan C
Promissory Note, on the Due Date. Inyx EU shall execute and deliver to Lender a
Term Loan C Promissory Note at the time of disbursement of this Term Loan C in
the principal amount of such disbursement. Interest only shall be payable
monthly with respect to Term Loan C on September 1, 2005, October 1, 2005 and
November 1, 2005.
 
(ii) For purposes of this Section 2.3(c) the Net Fair Market Value of Eligible
Licenses will be the fair market value of such Licenses determined by appraisals
conducted at the expense of Inyx EU by independent appraisers acceptable to
Lender, reduced by the amount of all reserves and contingencies, determined by
Lender, in its discretion. “Eligible Licenses s” for this purpose are Licenses
(A) owned by CMSL, (B) which are legal, valid, binding and enforceable by CMSL
to Lender’s satisfaction, (C) which are recorded or registered in the name of
CMSL in the appropriate filing or recording office therefore, (D) which are free
and clear of all liens, security interests claims, charges, encumbrances and
rights of third parties (including claims of infringement), (E) which by their
respect terms do not terminate or expire prior to the Due Date, (F) which are
assignable and which may be encumbered to Lender’s satisfaction, (G) with the
terms of which CMSL is in full compliance and as to which no event has occurred
which with or without the giving of notice or passage of time or both would give
to a right of termination or revocation thereof, (H) as to which CMSL has not
received any notice of termination or revocation, (I) which are shown on
Schedule 1.37 hereto and (J) which are otherwise acceptable to Lender.


(d) (i) Lender intends to make a Term Loan to Inyx EU for the purpose of for the
purpose of acquiring the Purchased Stock and to be used as provided in section
6.6 (a) and (c) hereof, in the original principal amount of the lesser of (A)
$9,000,000 or (B) the sum of (1) twenty five percent (25%) of the Net Fair
Market Value of the Ashton Real Property plus (2) thirty six percent (36%) of
the Fair Market Value of the
 
 
-25-

--------------------------------------------------------------------------------

CMSL Equipment, owned by CMSL plus (3) fifty percent (50%) of the Net Fair
Market Value of the Eligible Licenses. This Term Loan (“Term Loan D”) is and
will be (A) evidenced by a Term Loan D Promissory Note in the original principal
amount disbursed, duly executed and delivered by Inyx EU to Lender concurrently
herewith, (B) subject to mandatory prepayments in respect thereof, repaid
together with interest and other amounts in accordance with this Agreement, the
Term Loan D Promissory Note, and the other Financing Agreements, calculated on
the basis of 60 consecutive monthly installments, payable on the 1st day of each
month commencing December 1, 2005, of which all installments, except the last
installment shall each be in the principal amount of (1) the amount disbursed
divided by (2) 60 and the last installment and final payment shall be the amount
of the entire unpaid balance of such Term Loan and Term Loan D Promissory Note
and due on the Due Date, together with interest and other amounts as provided
herein and in the Term Loan D Promissory Note and (C) secured by all of the
Collateral. All amounts drawn under Term Loan D and the Term Loan D Promissory
Note shall be payable calculated on the basis of 60 equal monthly payments of
principal, with the final payment of the then remaining principal balance,
interest and other amounts, as provided herein and in the Term Loan D Promissory
Note, on the Due Date. Inyx EU shall execute and deliver to Lender a Term Loan D
Promissory Note at the time of disbursement of this Term Loan D, in the
principal amount of such disbursement. Interest only shall be payable monthly
with respect to Term Loan D on September 1, 2005, October 1, 2005 and November
1, 2005.
 
(ii) Term Loan D and the Term Loan D Promissory Note shall be subject to
mandatory prepayments. Commencing with the fiscal quarter of Borrower beginning
January 1, 2006, Inyx EU shall make and pay to Lender, quarterly, as a mandatory
prepayment in respect of Term Loan D and the Term Loan D Promissory Note, on the
30th day after the close of each fiscal quarter of Borrower, the greater of (A)
fifty percent (50%) of Borrowers’ Excess Cash Flow for the preceding fiscal
quarter of Borrowers and (B) the average amount of Borrowers’ Excess
Availability during such preceding fiscal quarter. Such mandatory prepayments
are in addition to all other payments of principal, interest and charges payable
by Inyx EU to Lender in respect of Term loan D and will be due and payable on
the thirtieth (30th) day after the close of each fiscal quarter of Borrowers,
and with respect to Borrower’s Excess Cash Flow, based on Borrower’s internally
prepared financial statements; provided that, if Borrower’s audited financial
statements for any fiscal year (which Borrower agrees to furnish to Lender
within one hundred twenty (120) days from the close of each of its fiscal years)
shall reflect that Borrowers’ Excess Cash Flow, for the preceding fiscal year,
shall be in excess of that reported by Borrowers to Lender in its internally
prepared financial statements for the fiscal quarters within such fiscal year
then Borrowers shall pay to Lender, on demand, as an additional mandatory
prepayment in respect of Term Loan D and the Term Loan D Promissory Note, fifty
percent (50%) of such excess. If Borrower’s audited financial statements for any
fiscal year shall reflect that Borrowers’ Excess Cash Flow, for the preceding
fiscal year, shall be less than that reported by Borrowers to Lender in its
internally prepared financial statements for the fiscal quarters within such
fiscal year no repayment shall be made by Lender to Borrowers and Borrowers
shall not receive any adjustment or credit in respect thereof. In the event
Borrower or any Affiliate of Borrower shall change its fiscal year, appropriate
adjustment shall be made in the periods based on which the Excess Cash Flow and
mandatory prepayments will be determined. All mandatory prepayments of principal
of Term Loan D shall be applied to payments falling due in inverse order of
maturity.
 
-26-

--------------------------------------------------------------------------------

(iii) As used in this Section 2.3(d) the terms “Net Fair Market Value of the
Eligible Licenses, “CMSL Equipment” and “Fair Market Value” shall have the
respective meanings prescribed in Section 2.3(c) hereof (with respect to
Licenses), Section 2.3(b) hereof (with respect to Equipment) and Section 2.3(a)
hereof (with respect to the Ashton Real Property).


(e) Notwithstanding any other provision of this Agreement or the Term Loan
Promissory Notes, all Term Loans and Term Loan Promissory Notes shall become
immediately due and payable upon the termination or non-renewal of this
Agreement, or in Lender’s discretion upon the occurrence of an Event of Default
under this Agreement or any of the other Financing Agreements.


(f) (i) Inyx EU may make “Voluntary Prepayments” of Term Loan D and the Term
Loan D Promissory Note only, without premium or penalty, in integral multiples
of $100,000, but only under the following terms and conditions:
 
(A) as of both the date of notice of intent to make such Voluntary Prepayment
and the date of making of such prepayment and after giving effect thereto, no
Event of Default or act, condition or event which with the giving of notice or
passage of time or both would constitute an Event of Default shall exist or have
occurred, including a failure to comply with any of the provisions of Section
9.14, 9.16, 9.15 or 9.17 hereof,
 
(B) As of both the date of notice of intent to make such Voluntary Prepayment
and the date of making of such prepayment and after giving effect thereto,
Borrower shall be Solvent;
 
(C) Inyx EU shall have given Lender at least ten (10) Business Days prior
written notice of its intent to make the Voluntary Prepayment, stating the
amount of such Voluntary Prepayment and the date on which such Voluntary
Prepayment is to be made;
 
(D) All mandatory prepayments required to be made in respect of Term Loan D,
pursuant to Section 2.3(d) hereof, shall have been made;
 
(E) The amount of all Voluntary Prepayments made in any fiscal year of Borrower
may not exceed ten percent (10%) of Borrowers’ Excess Cash Flow for the
preceding fiscal year; and
 
(F) The amount of all Voluntary Prepayments made in any fiscal year of Borrower
may not exceed ten percent (10%) of the outstanding balance of all Term Loans as
of the first day of such fiscal year.
 
(ii) All Voluntary Prepayments shall be applied to Term Loan D to payments
falling due in inverse order of maturity.
 
(iii) The aggregate amount of all Voluntary Prepayments made during any fiscal
year of Borrower shall reduce the amount of dividends, if any, that Borrower may
pay, pursuant to Section 9.19 hereof during such fiscal year; provided that, the
aggregate amount of all Voluntary Prepayments made and dividends if any, that
maybe declared or paid, during any fiscal year of Borrowers (as may be permitted
by Section 9.19 hereof) may not exceed twenty five percent (25%) of Borrowers’
Excess Cash Flow for the preceding fiscal year.
 
(iv) Inyx EU having given notice of the intent to make a Voluntary Prepayment
described in Section 2.3(f)(i)(C) hereof and all of the other conditions
specified in this section 2.3(f) having been met, the amount of the Voluntary
Prepayment specified therein shall be due and payable on the date specified
therein.

-27-

--------------------------------------------------------------------------------

2.4 Availability Reserves. All Revolving Loans otherwise available to a Borrower
pursuant to the lending formulas and subject to the Maximum Credit and other
applicable limits hereunder shall be subject to Lender's continuing right to
establish and revise Availability Reserves and Currency Reserves.


2.5 Maximum Credit. Except in Lender's discretion, the aggregate amount of all
of the Loans at any time shall not exceed the Maximum Credit. In the event that
the outstanding amount of any component of the Loans, or the aggregate amount of
the outstanding Loans, exceed the amounts available under the lending formulas,
or the Maximum Credit, as applicable, such event shall not limit, waive or
otherwise affect any rights of Lender in that circumstance or on any future
occasions and Borrower shall, upon demand by Lender, which may be made at any
time or from time to time, immediately repay to Lender the entire amount of any
such excess(es) for which payment is demanded. The Maximum Credit shall have the
following sublimits:

   
(a) Revolving Loans-
$11,700,000;
(b) Eligible Inventory
 
(included within the Revolving Loans) -
$ 5,000,000;
(c) Eligible Inventory Subject to PUT Agreements (included within
 
the Eligible Inventory sublimit) -
$ 5,000,000;
(d) Letter Of Credit Accommodations (included within the Revolving Loans) -
$2,500,000;
(e) Term Loan A-
$ 3,000,000;
(f) Term Loan B-
$ 9,800,000;
(g) Term Loan C-
$ 3,000,000; and
(h) Term Loan D
$9,000,000.
   

Section 3. Interest And Fees.


3.1 Interest.
 
(a) (a) Borrower shall pay to Lender interest on the outstanding principal
amount of (i) the non contingent Obligations, except the Term Loans, at the rate
of one percent (1.00%) per annum in excess of the Prime Rate, (ii) Term Loan A,
Term Loan B and Term Loan C, at the
 
-28-

--------------------------------------------------------------------------------

rate of two percent (2.00%) per annum in excess of the Prime Rate and (iii) Term
Loan D, at the rate of fifteen percent (15%) per annum; except that, at Lender's
option, without notice, Borrower shall pay to Lender interest at the rate of (i)
three percent (3.00%) per annum in excess of the Prime Rate: (A) on all of the
non contingent Obligations, except the Term Loans for (1) the period from and
after the date of termination or non-renewal hereof until such time as Lender
has received full and final payment of all such Obligations (notwithstanding
entry of any judgment against Borrower), and (2) the period from and after the
date of the occurrence of an Event of Default for so long as such Event of
Default is continuing as determined by Lender and (B) on the Revolving Loans, at
any time outstanding in excess of the amounts available to Borrower under
Section 2 (whether or not such excess(es), arise or are made with or without
Lender's knowledge or consent and whether made before or after an Event of
Default), (ii) four percent (4.00%) per annum in excess of the Prime Rate on
Term Loan A, Term Loan B and Term Loan C for the periods specified in Section
3.1(a)(i)(A)(1) and (2) hereof and (iii) seventeen percent (17%) per annum on
Term Loan D for the periods specified in Section 3.1(a)(i)(A)(1) and (2) hereof;
provided  that, the minimum interest rate, at all times payable hereunder, shall
never be less than six and one half percent (6.50%) per annum on the non
contingent Obligations, except the Term Loans and (y) seven and one half percent
(7.50%) per annum on Term Loan A, Term Loan B and Term Loan C.
 
(b) Interest shall be payable by Borrower to Lender monthly in arrears not later
than the first day of each calendar month and shall be calculated on the basis
of a three hundred sixty (360) day year and actual days elapsed. The interest
rate shall increase or decrease by an amount equal to each increase or decrease
in the Prime Rate effective on the first day of the month after any change in
such Prime Rate is advised or announced. The increase or decrease shall be based
on the Prime Rate in effect on the last day of the month in which any such
change occurs. All interest accruing hereunder on and after an Event of Default
or termination or non-renewal hereof shall be payable on demand. In no event
shall charges constituting interest payable by Borrower to Lender exceed the
maximum amount or the rate permitted under any applicable law or regulation, and
if any part or provision of this Agreement is in contravention of any such law
or regulation, such part or provision shall be deemed amended to conform
thereto.


3.2 Closing Fee. Borrower shall pay to Lender as a closing fee of one and one
half percent (1.50)% of the Maximum Credit, which shall be fully earned as of
and payable on the date hereof.


3.3 Servicing Fee. Borrower shall pay to Lender monthly a servicing fee in an
amount equal to $2,500 in respect of Lender's services for each month (or part
thereof) while this Agreement remains in effect and for so long thereafter as
any of the Obligations are outstanding, which fee shall be fully earned as of
and payable in advance on the date hereof and on the first day of each month
hereafter.


-29-

--------------------------------------------------------------------------------

3.4 Unused Line Fee. Borrower shall pay to Lender monthly, an unused line fee at
a rate equal to one half of one percent (0.50%) percent per annum calculated
upon the amount by which $10,000,000 exceeds the average daily principal balance
of the outstanding Revolving Loans and Letter of Credit Accommodations during
the immediately preceding month (or part thereof), while this Agreement is in
effect and for so long thereafter as any of the Obligations are outstanding,
which fee shall be payable on the first day of each month in arrears.


3.5 Letter of Credit Fees. Borrower shall pay Lender fees for Letter of Credit
Accommodations as stated in Section 2.2(b) hereof.


3.6 Facility Fee. Borrower shall pay to Lender commencing September 1, 2006, and
annually thereafter as a facility fee the amount of $50,000 for providing the
revolving credit facility, which shall be fully earned as of and payable on such
dates.
 
3.7 Success Fee. In the event that Borrower has positive Income Before Taxes in
excess of Zero Dollars($0) for any three(3) of its fiscal years ending during
the Term(including any renewal thereof) of this Agreement then Borrower shall
pay to Lender a “success fee” in the amount of the greater of (a) $100,000 and
(b)ten percent (10%) the Income Before Taxes of Borrower for such fiscal year,
determined on a consolidated basis and in accordance with GAAP, for and with
respect to each such fiscal year. Such fee is in addition to all other fees,
interest and charges payable by Borrower to Lender and such fee will be due and
payable on the thirtieth (30th) day after the close of each of fiscal year of
Borrower for which it has Income Before Taxes equal to or greater then Zero
Dollars($0), based on Borrower’s internally prepared financial statements; but
adjusted accordingly, if necessary, upon receipt of Borrower’s preliminary
audited consolidated and consolidating financial statements, which Borrower
agrees to furnish to Lender within ninety (90) days from the close of Borrower’s
fiscal year. Lender may charge such fees to Borrower’s loan account, without
prior notice. In the event Borrower shall change its fiscal year, appropriate
adjustment shall be made in the periods based on which the “success fee” will be
determined.


3.8 Early Termination Fee. If for any reason this Agreement is terminated prior
to the end of the then current term or any renewal term of this Agreement, in
view of the impracticality and extreme difficulty of ascertaining actual damages
and by mutual agreement of the parties as to a reasonable calculation of
Lender’s lost profits as a result thereof, Borrower agrees to pay to Lender, on
demand an early termination fee in the amount set forth below if such
termination or failure is effective in the period indicated:


Amount
 
Period
     
(a) 5% of the Maximum Credit
 
From the date hereof to and including March 31, 2006;
     
(b) 3% of the sublimit on Revolving Loans plus 3% of the then
 
From April 1, 2006 to and including March 31, 2007; and
outstanding balance of the Term Loans
       
(d) 1% of the sublimit on Revolving Loans plus 1% of the then
 
From April 1, 2007, to and including March 30, 2008 or if this
outstanding balance of the Term Loans
 
Agreement is extended for an additional period as provided herein,
 
to and including the end of the then current term;

 
-30-

--------------------------------------------------------------------------------

provided that; (a) Borrower shall pay one half (1/2) the amount of the early
termination fee computed above if and only if, all Loans are repaid
simultaneously from the proceeds of the issue and sale of by Inyx of shares of
its Capital Stock and (b) Borrower may repay all Loans simultaneously at any
time and shall pay the full amount of the early termination fee computed above.
Such early termination fee shall be presumed to be the amount of damages
sustained by Lender as a result of such early termination and Borrower agrees
that it is reasonable under the circumstances currently existing. In addition,
Lender shall be entitled to such early termination fee upon the occurrence of
any Event of Default described in Sections 10.1(g) or 10.1(h) hereof even if
Lender does not exercise its right to terminate this Agreement; but Lender
elects, at its option, to provide financing to Borrower or permit the use of
cash collateral under the Bankruptcy Code. The early termination fee provided
for in this Section 3.8 shall be deemed included in the Obligations. Borrower
waives any claim for reduction of fees whether or not such fees are treated as a
penalty.


3.9 Special Interest Computation. Interest on the initial Loans will accrue and
be calculated as of and from August 26, 2005, notwithstanding that this
Agreement will be signed and such Loans made available to Borrower at a later
date.


Section 4.  Conditions Precedent.


4.1 Conditions Precedent to Initial Loans and Letter of Credit Accommodations.
Each of the following is a condition precedent to Lender making the initial
Loans, and providing the initial Letter of Credit Accommodations hereunder:


(a) Lender shall have received, in form and substance satisfactory to Lender,
(i) evidence that Lender has valid, perfected and first priority security
interests in and liens upon the Collateral and any other property which is
intended to be security for the Obligations, subject only to Permitted Liens,
(ii) all releases, terminations and such other documents as Lender may request
to evidence and effectuate the termination by others who have provided financial
accommodations to any Borrower of their respective financing arrangements with
each such Borrower and the termination and release by it or them, as the case
may be, of any interest in and to any assets and properties of Borrower, duly
authorized, executed and delivered by it or each of them, including, but not
limited to, (A) UCC termination statements for all UCC financing statements
previously filed by it or any of them or their predecessors, as secured party
and Borrower, as debtor and (B) satisfactions and discharges of any mortgages,
deeds of trust or deeds to secure debt by any Borrower in favor of others in
form acceptable for recording in the appropriate government office and (iii)
evidence that the Purchase Agreements have been duly executed and delivered by
and to the appropriate parties thereto and the transactions contemplated under
the terms of the Purchase Agreements have been consummated prior to or
contemporaneously with the execution of this Agreement.
 
-31-

--------------------------------------------------------------------------------

(b) All requisite corporate and other actions and proceedings in connection with
this Agreement and the other Financing Agreements shall be satisfactory in form
and substance to Lender, and Lender shall have received all information and
copies of all documents, including records of requisite corporate and other
actions and proceedings which Lender may have requested in connection therewith,
such documents where requested by Lender or its counsel to be certified by
appropriate corporate officers or governmental authorities.
 
(c) No material adverse change shall have occurred in the assets, business or
prospects of Borrower since the date of Lender's latest field examination and no
change or event shall have occurred which would impair the ability of any
Borrower to perform its obligations hereunder or under any of the other
Financing Agreements to which it is a party or of Lender to enforce the
Obligations or realize upon the Collateral.
 
(d) Lender shall have completed a field review of the Records and such other
information with respect to the Collateral as Lender may require to determine
the amount of Revolving Loans and Term Loans available to Borrower, the results
of which shall be satisfactory to Lender, not more than three (3) business days
prior to the Closing Date.
 
(e) Lender shall have received, in form and substance satisfactory to Lender,
all consents, waivers, acknowledgments and other agreements from third persons
which Lender may deem necessary or desirable in order to permit, protect and
perfect its security interests in and liens upon the Collateral or to effectuate
the provisions or purposes of this Agreement and the other Financing Agreements,
including acknowledgments by counter parties to licensing agreements and other
Manufacturing Contracts, lessors, mortgagees and warehousemen of Lender's liens
and security interests in the Collateral, waivers by such persons of any
security interests, liens or other claims by such persons to the Collateral and
agreements permitting Lender access to, and the right to remain on, the premises
to exercise its rights and remedies and otherwise deal with the Collateral.
 
(f) Lender shall have received, in form and substance satisfactory to Lender,
(i) such opinion letters of counsel to Borrower and counsel to Lender with
respect to the Purchase Agreements, the Financing Agreements, and the security
interests and liens of Lender in the Collateral as Lender may request and as to
such other matters as Lender may request.
 
(g) The other Financing Agreements requested or submitted by Lender from or to
Borrower and all instruments and documents hereunder and thereunder shall have
been duly executed and delivered to Lender, in form and substance satisfactory
to Lender.
 
(h) Lender shall have received, in form and substance satisfactory to Lender (i)
all agreements with respect to (i) the Blocked Accounts and (ii)all investment
property and all other deposit accounts of Borrower as Lender may require, duly
authorized, executed and delivered by Borrower and the appropriate depository,
financial or other applicable institution.
 
-32-

--------------------------------------------------------------------------------


(i) Excess Availability and Suppressed Availability, as of the Closing Date,
shall not be less than $2,000,000 and $500,000 respectively(included within such
Excess Availability), after giving the effect to the Loans to be made to be
provided in connection with the initial transactions hereunder.
 
(j) All indebtedness owing by (i) any Borrower to any Affiliate, (ii) by any
guarantor of the Obligations to Borrower, (iii) by Borrower to any stockholder,
officer or director of Borrower whether of not on Affiliate of Borrower, (iv) by
a Borrower to any other Borrower or (v) by any Affiliate of Borrower to
Borrower, shall have been fully subordinated to the Obligations to Lenders
satisfaction.
 
(k) Lender shall have received, in form and substance satisfactory to Lender,
(i) a pro forma and market value balance sheet of each Borrower, reflecting the
initial transactions contemplated hereunder, including, but not limited to, (A)
the Loans and Letter Of Credit Accommodations to be provided by Lender to
Borrowers, (B) the use of the proceeds of the initial Loans as provided herein
and (C) the consummation of the acquisition of the Purchased Stock by Borrower
from Seller and the other transactions contemplated by the Purchase Agreements
and (ii) a projection and forecast of each Borrower’s cash flow for its current
and three (3) succeeding fiscal years all accompanied by a certificate, dated as
of the Closing Date, of the chief executive officer and chief financial officer
of each Borrower, stating that such pro-forma balance sheet, market value
balance sheet and projection of cash flow, represents the reasonable, good faith
opinion of such officers as to the subject matter thereof as of the date of such
certificate and as to such other matters as Lender may request.
 
(l) Lender shall have received evidence of insurance and loss payee endorsements
required hereunder and under the other Financing Agreements, in form and
substance satisfactory to Lender, and certificates of insurance policies and/or
endorsements naming Lender as loss payee, all of which insurance shall be in
amounts, for periods, with coverage and otherwise satisfactory to Lender, in
form and substance, including policies covering business and environmental risk
with respect to the Collateral.
 
(m) Lender shall have received a pledge in form and substance satisfactory to
Lender of all of the Capital Stock of each Borrower.
 
(n) Lender shall have received assignments of all Material Contracts, leases,
rent proceeds from leases, distribution rights, permits, Licenses, Manufacturing
Contracts, and other Intellectual Property and all consents and agreements of
counter parties or other third parties with respect thereof, as Lender shall
have required, all in form and substance satisfactory to Lender.
 
(o) All fees, costs and expenses owing to Lender, including the fees and
disbursements of Lender’s counsel shall have been paid, concurrently with the
execution hereof.
 
(p) Borrower shall have delivered to Lender, at its expense, an environmental
audit of the Ashton Real Property conducted by an environmental engineering firm
acceptable to Lender and in form, scope and methodology satisfactory to Lender
confirming that (i) Borrower and Seller is each in compliance with all
Environmental Laws, in all material respects and (ii)there is no material
potential or actual liability of Borrower for any remedial action with respect
to any environmental condition or any other significant environmental problem.
 
-33-

--------------------------------------------------------------------------------


(q) Lender shall have received evidence of payments or certificates, to its
satisfaction that all Federal, Commonwealth, British, municipal and other taxes
or charges of any Governmental Agency owing or claimed owing by Borrower
(directly or as a transferee of the assets of the Company) have been paid or
adequate provision for the payment thereof, including payment plans, to Lender’s
satisfaction, has been made.
 
(r) Borrower shall be in full compliance with the financial covenants contained
in Sections 9.14, 9.15, 9.16 and 9.17 hereof.
 
(s) Borrower shall have furnished evidence to Lender that all property taxes on
the Real Estate Security then due have been paid, Borrower shall have executed
and delivered to Lender all Real Estate Security and Lender shall have received
mortgagee title policies with respect thereto in such amounts and from such
insurers and with such affirmative coverage’s as Lender may request, or in
Lender’s discretion title opinions from Lender’s counsel, all in form and
substance satisfactory to Lender.
 
(t) Lender shall have received recent surveys of the Ashton Real Property
prepared by a licensed engineer, satisfactory to Lender, conforming to the
descriptions and showing no encroachments and certified to Lender and Lender
shall have received appraisals for the Ashton Real Property from appraisers
acceptable to Lender, addressed to Lender, all in form and substance and showing
such values therefor, as shall be acceptable to Lender.
 
(u) The market value balance sheets of Borrowers, the certificate and the
projection referred to in Section 4.1 (k) hereof shall reflect to Lender’s
satisfaction that each Borrower is Solvent.
 
(v) Lender shall have received evidence of zoning of the Ashton Real Property
disclosing no violation of applicable regulations, satisfactory to Lender and
flood zone certificates for the Ashton Real Property, satisfactory to Lender.
 
(w) Lender shall have received, in form and substance satisfactory to Lender, a
guarantee of payment of the Obligations by each Affiliate of Borrower requested
by Lender, secured by first and only liens and security interests (except for
those permitted by Section 9.8(a) hereof) in each such Person’s assets in favor
of Lender, including real property, Equipment, Inventory and Accounts of Inyx,
Inyx USA, Ltd. and Inyx Pharma, Limited, (x) With respect to the Purchase
Agreements and the Purchased Stock:
 
(i) The Purchase Agreements shall be satisfactory to Lender, in form and
substance;
 
(ii) Lender shall have received, in form and substance satisfactory to Lender,
evidence that the Purchase Agreements, have been duly executed and delivered by
and to the appropriate parties thereto, constitute the legal, valid and binding
obligations of the parties thereto and the transactions contemplated under the
terms of the Purchase Agreements shall have closed and have been consummated
prior to or contemporaneously with the making of the initial Loans;
 
(iii) Lender shall have received, in form and substance satisfactory to Lender,
the agreement of the Seller consenting to the collateral assignment by Borrower
to Lender of all of Borrower's rights and remedies and claims for damages,
indemnification or other relief under the Purchase Agreements and granting
Lender such other rights as Lender may require, duly authorized, executed and
delivered by Seller;
 
-34-

--------------------------------------------------------------------------------

(iv) Lender shall have received in form and substance satisfactory to Lender
such opinion letters of counsel to the Seller with respect to the Purchase
Agreement and the consummation of the transactions contemplated thereby and as
to such other matters as Lender may request;
 
(v) Lender shall have received in form and substance satisfactory to Lender
evidence that all payments required to be made by Borrower in connection with
the Purchase Agreements have been, or concurrently with the making of the
Initial Loans will be, made;
 
(vi) The purchase price for the Purchased Stock payable by Borrower to Seller
shall not exceed $23,500,000;
 
(vii) No court of competent jurisdiction shall have issued any injunction,
restraining order or other order which prohibits consummation of the
transactions described in the Purchase Agreements and no governmental or other
action or proceeding shall have been threatened or commenced, seeking any
injunction, restraining order or other order which seeks to void or otherwise
modify the transactions described in the Purchase Agreements, no law,
regulation, order, judgment or decree of any governmental authority shall exist
which has or could reasonably be expected to have a Material Adverse Effect on
the transactions contemplated by the Purchase Agreements and Borrower shall have
obtained all consents required for the consummation of the transactions
contemplated by the Purchase Agreements, in each case to Lender’s satisfaction;
and
 
(viii) Borrower shall have acquired from Seller, pursuant to the Purchase
Agreements good and marketable title to the Purchased Stock to Lender’s
satisfaction free and clear of all liens, claims, charges, encumbrances,
security interest and rights of third parties, except Permitted Liens.
 
(y) Lender shall have received all such subordination agreements,
non-disturbance agreements, assignments of leases, landlord’s consents and other
agreements and consents from landlords, subtenants and mortgagees and as Lender
shall request.
 
(z) Lender shall have received estoppel certificates from all of Seller’s
landlords, customers, suppliers and others with whom Borrower will do business
or have contractual arrangements showing that no defaults thereunder exist or
that any alleged default will not have a Material Adverse Effect.
 
(aa) Lender shall have received appraisals for the Real Estate Security and the
CMSL Equipment from appraisers acceptable to Lender, addressed to Lender, all in
form and substance and showing such values therefor, as shall be acceptable to
Lender.
 
(bb) Lender shall have received evidence satisfactory to Lender that all
payments required to be made by Inyx EU to acquire the Purchased Stock and pay
the purchase price therefore, will be made concurrently with the making of the
Initial Loans.
 
(cc) Lender shall have received background reports, satisfactory to Lender in
all respects, on the principal shareholders and officers of Borrower.
 
-35-

--------------------------------------------------------------------------------

(dd) The payment of not less than $10,000,000 of the purchase price payable to
the Seller under the Purchase Agreements (i) shall have been deferred by Seller
on terms and conditions acceptable to Lender (ii) shall be evidenced by a note
issued and delivered by Inyx EU to Seller, in form and substance satisfactory to
Lender, the payment of which note shall be fully subordinated to the payment of
the Obligations to Lender’s satisfaction and which subordination shall be
reflected in such Note to Lender’s satisfaction and (iii) the Seller shall have
entered into such subordination and intercreditor agreements with Lender with
respect thereto and with respect to any security therefor as Lender shall have
requested, all in form and substance satisfactory to Lender.
 
(ee) Lender shall have received appraisals for all Licenses from appraisers
acceptable to Lender, addressed to Lender, all in form and substance and showing
such values therefor, as shall be acceptable to Lender.


(ff) All actions shall have been taken to Lenders satisfaction, so that:
 
(i) CMSL may legally and validly guaranty the Obligations of Inyx EU to Lender,
 
(ii) Inyx EU may legally, and validly guaranty the Obligations of CMSL to
Lender, and
 
(iii) Borrowers may legally and validly guaranty the obligations and liabilities
of Inyx, Inyx USA and Inyx Pharma to Lender,
 
(iv) Inyx Pharma may legally and validly guaranty the Obligations of Borrowers
to Lender, and
 
(v) Inyx EU and CMSL may both legally and validly be and undertake the
liabilities of Borrowers under this Agreement,
including such declarations, opinions of independent auditors and other matters
necessary to effect a “whitewash” as required and all such Persons shall have
executed and delivered such guarantees to Lender all in form and substance
satisfactory to Lender.
 
(gg) Inyx EU and CMSL shall have entered into a loan agreement, in form and
substance satisfactory to Lender providing for the making and funding of loans
by CMSL to Inyx EU in amounts and at times sufficient to enable Inyx EU to pay
the Obligations to Lender, which agreement shall been assigned to Lender, to its
satisfaction.


Notwithstanding that all conditions specified in this Section 4.1 have not been
complied with or fulfilled by the Closing Date, Lender may permit Borrower
periods of up to thirty (30) days from the Closing Date to comply with and
satisfy one or more of the conditions specified in this Section 4.1 hereof which
have not been complied with and satisfied as of the Closing Date and may defer
funding of, fund partially or not fund at all, any or all of the initial and
future Loans as Lender shall determine, unless and until such conditions have
been satisfied, all in Lender’s discretion. Lender shall have no liability to
Borrower whatsoever for not funding any or all of the Loans if any such
condition is not satisfied within such thirty (30) day period.


4.2 Conditions Precedent to All Loans And Letter of Credit Accommodations. Each
of the following is an additional condition precedent to Lender making Loans to
Borrower, including the initial and any future Loans:



-36-

--------------------------------------------------------------------------------


(a) all representations and warranties contained herein and in the other
Financing Agreements shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on and
as of the date of the making of each such Loan and after giving effect thereto;
 
(b) no Event of Default and no event or condition which, with notice or passage
of time or both, would constitute an Event of Default, shall exist or have
occurred and be continuing on and as of the date of the making of such Loan, and
after giving effect thereto;
 
(c) No law, regulation, order, judgment or decree of any governmental authority
shall exist, and no action, suit, investigation, litigation or proceeding shall
be pending or threatened in any court or before any arbitrator or Governmental
Authority, which (i) purports to enjoin, prohibit, restrain or otherwise affect
(A) the making of the Loans or (B) the consummation of the transactions
contemplated pursuant to the terms hereof or the other Financing Agreements or
(ii) has or could reasonably be expected to have a Material Adverse Effect; and
 
(d) Lender shall have received such certificates, from such persons and in such
detail, as to the forgoing matters and as to such other matters covered by this
Agreement, as it may have requested.


4.3 Additional Conditions Precedent to Term Loans. Each of the following is an
additional condition precedent to Lender making disbursements of any portion of
any Term Loan to Borrower of amounts thereof not disbursed at closing as part of
the initial Loans:
 
(a) Any condition precedent specified in Section 4.1 hereof or elsewhere herein
to the making of the initial Loans not satisfied at the time of making of the
initial Loans the satisfaction of which had been deferred by Lender shall have
been fulfilled to Lender’s satisfaction;
 
(b) All such conditions shall have been satisfied within the time prescribed, to
Lenders satisfaction;
 
(c) No material adverse change shall have occurred in the assets, business or
prospects of Borrower since the Closing Date and no change or event shall have
occurred which would impair the ability of Borrower or any Obligor to perform
its obligations hereunder or under any of the other Financing Agreements to
which it is a party or of Lender to enforce the Obligations or realize upon the
Collateral;
 
(d) Lender shall have approved the purpose for which the proceeds of such Term
Loan are to be used; and
 
(e) All conditions specified in Section 4.2 hereof must continue to be satisfied
at and as of the date of each disbursement.


4.4 United Kingdom Specific Conditions Precedent. The receipt by the Lender of a
certified copy of each of the following, in form and substance satisfactory to
Lender are each additional conditions precedent to Lender making the initial
Loans, and providing the initial Letter of Credit Accommodations hereunder:
 
-37-

--------------------------------------------------------------------------------


 

(a)
the certificate of incorporation (and any relative certificate of incorporation
on change of name) of each of Inyx EU and CMSL;

 

(b)
the memorandum and articles of association of each of Inyx EU and CMSL;

 

(c)
the minutes of a meeting of the board of directors of Inyx EU and CMSL
(including the resolutions passed at those meetings):

 

 
(i) approving and authorizing the execution, delivery and performance of each
Financing Agreement to which it is to be a party on the terms and conditions of
those documents subject always, where appropriate, to the provisions of
sections 151 to 158 (inclusive) of the Act;

 

 
(ii) showing that the relevant board meeting was quorate, that due consideration
was given by all the relevant directors present of the relevant company's
obligations and liabilities arising under those documents and that all
declarations of interests required in connection with any Financing Agreement to
which it is to be a party were made; and

 

 
(iii) authorizing any director whose name and specimen signature is set out in
those minutes to sign or otherwise attest the execution of those documents and
any other documents to be executed or delivered pursuant to those documents;

 

(d)
a certificate of the Borrowers confirming that borrowing or guaranteeing of the
Loans would not cause any borrowing, guaranteeing or similar limit binding to be
exceeded;

 

(e)
a special resolution of the members of CMSL;

 

(f)
the statutory declarations made for the purpose of section 155 of the Act in the
prescribed form by all of the directors of CMSL together with a Certified Copy
of each statutory report by each of those companies' auditors required under
section 156(4) of the Act;

 

(g)
the register of directors of CMSL (including the resignation letters of the
existing directors of CMSL and forms 288b) and Inyx EU, board memorandum given
by the directors of CMSL, members register for Inyx EU showing Inyx, Inc as
parent and updated members register for CMSL showing Inyx EU as parent;

 

(h)
a letter addressed to the Lender from the auditors of Inyx EU and CMSL
confirming that the aggregate of their respective assets as stated in their
respective accounting records exceeds the aggregate of their liabilities as so
stated (net assets letter);

 
-38-

--------------------------------------------------------------------------------

 

(i)
evidence that all security interests, mortgages, pledges, charges or any other
encumbrance over the assets and undertakings of the Borrowers have been released
and discharged and that there are no security interests, mortgages, pledges,
charges or any other encumbrance over the assets (other than Permitted Liens)
and in particular evidence that the overdraft facility and company composite
guarantee that supports this overdraft facility provided to CSML and other
members of the CSML's group by Royal Bank of Scotland plc has been discharged;

 

(j)
share certificates in relation to the entire issued share capital of CMSL and
Inyx EU together with duly executed blank stock transfer forms;

 

(k)
The following documents, instruments, agreements and reports:

 

 
(i) Security Agreement given by Inyx EU;

 

 
(ii)Security Agreement given by CMSL;

 
(iii) Mortgage of Shares given by Inyx, Inc in respect of its shares in Inyx EU;
 
(iv) Mortgage of Shares given by Inyx, Inc in respect of its shares in Inyx
Pharma;
 
(v) Receipts Accounts letter from each of Inyx EU and CMSL to the Lender;
 
(vi) Supplemental Security Agreement given by Inyx Pharma;
 
(vii) Real Estate Report on title in a form satisfactory to the Lender;
 
(viii)All deeds, documents and ancillary papers (or an undertaking to procure
the same) relating to the Real Property including official copies of Land
Registry entries, counterpart leases , licences and other deeds or documents
necessary or desirable to assist the Lender to enforce its Security;
 
(ix) The results of Land Registry searches in favour of the Lender on the
appropriate forms against all of the registered titles comprising the real
property giving not less than 10 Business Days' priority beyond the date of the
security agreement and showing no adverse entries;
 
(x) An effective discharge of all mortgages, charges and liens affecting the
real property including completed forms and fees for all resultant registration
formalities;
 
(xi) Such land registry application forms as the Lender may require (in a form
approved by the Lender) and an undertaking from the Borrower's solicitors to use
reasonable endeavours forthwith to submit to the Land Registry within the
priority period, (and if necessary to take all steps necessary to extend the
priority period conferred y the Land Registry in favour of the Lender), the
application to register the Debenture as a first ranking charge and to deal
promptly and satisfy any requisitions raised by the Land Registry in connection
with the application and to pay all necessary Land Registry fees in connection
with the application; and
 
(xii) Legal opinion of Allen & Overy;
 
-39-

--------------------------------------------------------------------------------

 
(l)
notice to the Seller and any third party of the assignment of Inyx EU's and
Inyx's rights and interests in and to the Purchase Agreement, Relevant Contracts
and bank accounts in a form and content satisfactory to the Lender forthwith
upon the Lender's request together with an acknowledgment duly executed by the
Seller;

 

(m)
a Certified Copy of the Disclosure Letter;

 

(n)
all items comprising the Information Package;

 

(o)
certified copies of all Relevant Contracts;

 

(p)
all searches, registrations, recordings and filings of or with respect to the
Financing Agreements which in the opinion of counsel to the Lender are necessary
to render effective the security intended to be created thereby; and

 
(q)
all other documents deliverable under the Financing Agreements to be governed by
English law;

 

(s)
a certificate from a director of Inyx EU certifying that as at Completion:

 
(i) each of the conditions precedent to the consummation of the transactions
contemplated by the Purchase Agreement has been satisfied or, with the consent
of the Lender, waived;
 
(ii) other than with the consent of the Lender, none of Inyx EU's rights under
the Purchase Agreement has been waived or varied;
 
(iii) Inyx EU is not aware of any breach of warranty under the Purchase
Agreement; and
 
(iv) Inyx EU will be the beneficial owner of the all the issued share capital in
CMSL.
 
-40-

--------------------------------------------------------------------------------


For purposes of this Section 4.4 “Completion” means the completion of the
acquisition of the stock of CMSL pursuant to the Purchase Agreement.
 
Section 5. Grant of Security Interest.


5.1 Grant of Security Interest. To secure payment and performance of all
Obligations, each Borrower hereby grants to Lender a continuing security
interest in, a lien upon, and a right of set off against, and hereby assigns to
Lender as security, the following property and interests in property of such
Borrower, whether now owned or hereafter acquired or existing, and wherever
located (together with all other collateral security for the Obligations at any
time granted to or held or acquired by Lender collectively (the “Collateral”).


(a) all Accounts;
 
(b) all present and future general intangibles, including all Intellectual
Property;
 
(c) all Inventory;
 
(d) all Equipment;
 
(e) all Real Property and fixtures and all Real Estate Security;
 
(f) all chattel paper, including all tangible and electronic chattel paper;
 
(g) all instruments, including all promissory notes;
 
 
(h) all documents;

 
(i) all deposit accounts;
 
(j) all letters of credit, banker’s acceptances and similar instruments and
including all letter of credit rights;
 
(k) all supporting obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Receivables and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of surety ship, letters of credit and credit
and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (iii) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other collateral, including returned, repossessed
and reclaimed goods, and (iv) deposits by and property of account debtors or
other persons securing the obligations of account debtors;
 
(l) all (i) investment property (including securities, whether certificated or
uncertificated, securities accounts, security entitlements, commodity contracts
or commodity accounts) and (ii) monies, credit balances, deposits and other
property of Borrower, now or hereafter held or received by or in transit to
Lender or at any other depository or other institution from or for the account
of Borrower whether for safekeeping, pledge, custody, transmission, collection
or otherwise;
 
(m) all commercial tort claims, including, without limitation, those identified
in the Information Certificate;
 
-41-

--------------------------------------------------------------------------------


(n) to the extent not otherwise described above, all Receivables and all goods;
 
(o) all Records;
 
(p) the leases of all premises leased by Borrower(including an assignment
thereof);
 
(q) all motor vehicles;
 
(r) all shares of Capital Stock of each Subsidiary of a Borrower and the
certificates representing such shares;
 
(s) all Manufacturing Contracts and assignment of proceeds of all Manufacturing
Contracts;
 
(t) all Licenses; and
 
(u) all products and proceeds of the foregoing in any form, including insurance
proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other collateral and any indemnities, warranties and guaranties
payable by reason of loss or damage to or otherwise with respect to any of the
foregoing items.
 
5.2 Perfection of Security Interest. Each Borrower irrevocably and
unconditionally authorize Lender (or its agent) to file at any time and from
time to time such financing statements and other instruments and documents with
respect to the Collateral naming Lender or its designee as the secured party and
Borrower as debtor, as Lender may require, and including any other information
with respect to a Borrower or otherwise required by (a) Article 9 of the Uniform
Commercial Code of such jurisdiction as Lender may determine and (b) other
applicable laws of such jurisdictions as Lender may determine, together with any
amendments and continuations with respect thereto, which authorization shall
apply to all financing statements and other instruments and documents filed on,
prior to or after the date hereof. Each Borrower hereby ratifies and approves
all financing statements and other instruments and documents naming Lender or
its designee as secured party and Borrower as debtor with respect to the
Collateral (and any amendments with respect to such financing statements and
other instruments and documents) filed by or on behalf of Lender prior to the
date hereof and ratify and confirm the authorization of Lender to file such
financing statements and other instruments and documents (and amendments, if
any). Each Borrower hereby authorizes Lender to adopt on behalf of Borrower any
symbol required for authenticating any electronic filing. In the event that the
description of the Collateral in any financing statement and other instruments
and documents naming Lender or its designee as the secured party and Borrower as
debtor includes assets and properties of Borrower that do not at any time
constitute Collateral, whether hereunder, under any of the other Financing
Agreements, or otherwise, the filing of such financing statement and other
instruments and documents shall nonetheless be deemed authorized by Borrower to
the extent of the Collateral included in such description and it shall not
render the financing statements and other instruments and documents ineffective
as to any of the Collateral or otherwise affect the financing statement as it
applies to any of the Collateral. In no event shall Borrower at any time file,
or permit or cause to be filed, any correction statement or termination
statement with respect to any financing statement and other instruments and
documents (or amendment or continuation with respect thereto) naming Lender or
its designee as secured party and any Borrower as debtor.


-42-

--------------------------------------------------------------------------------


Section 6. Collection And Administration


6.1 Borrower’s Loan Account. Lender shall maintain one or more loan account(s)
on its books in which shall be recorded (a) all Loans, Letter of Credit
Accommodations and other Obligations and the Collateral, (b) all payments made
by or on behalf of each Borrower and (c) all other appropriate debits and
credits as provided in this Agreement, including fees, charges, costs, expenses
and interest. All entries in the loan account(s) shall be made in accordance
with Lender's customary practices as in effect from time to time.


6.2 Statements. Within ten (10) Business Days after the first day of the month,
Lender shall render to Borrower each month a statement setting forth the balance
in the Borrower’s loan account(s) maintained by Lender for Borrower pursuant to
the provisions of this Agreement, including principal, interest, fees, costs and
expenses. Each such statement shall be subject to subsequent adjustment by
Lender but shall, absent manifest errors or omissions, be considered correct and
deemed accepted by Borrower and conclusively binding upon Borrower as an account
stated except to the extent that Lender receives a written notice from Borrower
of any specific exceptions of Borrower thereto within thirty (30) days after the
date such statement has been mailed by Lender. Until such time as Lender shall
have rendered to Borrower a written statement as provided above, the balance in
Borrower’s loan account(s) shall be presumptive evidence of the amounts due and
owing to Lender by Borrower.
 
6.3 Collection of Accounts.


(a) At Lender’s request, Borrowers shall establish and maintain, at their
expense, blocked accounts or lock boxes and related blocked accounts (in either
case, "Blocked Accounts"), as Lender may specify, with such banks as are
acceptable to Lender. Each Borrower shall promptly deposit and direct their
respective account debtors, to directly remit all payments on Receivables,
including Accounts and all payments constituting proceeds of Inventory,
Equipment or other Collateral in the identical form in which such payments are
made, whether by cash, check or other manner into such accounts as Lender may
specify, which may be a Blocked Account or an account(s) of Lender (“Lender
Accounts”). The banks at which the Blocked Accounts are established shall enter
into an agreement, in form and substance satisfactory to Lender, providing that
all items received or deposited in the Blocked Accounts are the property of
Lender, that the depository bank has no lien upon, or right to setoff against,
the Blocked Account(s) or Lender Account, the items received for deposit
therein, or the funds from time to time on deposit therein and that the
depository bank will wire, or otherwise transfer, in immediately available funds
and in the Reference Currency on a not less than weekly basis all funds received
or deposited into the Blocked Accounts to (i) such bank accounts of Lender as
Lender may from time to time designate for such purpose in Lender’s
discretion(“Payment Account[s]”) and (ii) in Lenders discretion, such bank
accounts as Lender may from time to time designate for such purpose(which may or
may not be an account of Lender) ("Intermediate Account)"). Lender will wire, or
otherwise transfer, in immediately available funds and in the Reference Currency
on a not less than weekly basis all funds received or deposited into the Lender
Accounts to such bank accounts of Lender as Lender may from time to time
designate for such purpose in Lender’s discretion(“Payment Account[s]”). The
bank at which an Intermediate Account is established shall enter into an
agreement, in form and substance satisfactory to Lender, providing that all
items received or deposited in the Intermediate Account are the property of
Lender and that the depository bank will wire, or otherwise transfer, in
immediately available funds and in the Reference Currency, on a daily basis, all
funds received or deposited into the Intermediate Account to such bank accounts
of Lender as Lender may from time to time designate for such purpose (“Payment
Account”). Borrowers agree that all payments made to such Blocked Accounts or
Lender Accounts or other funds received and collected by Lender, whether on the
Accounts or as proceeds of Inventory, Equipment or other Collateral or otherwise
shall be the property of Lender.
 
-43-

--------------------------------------------------------------------------------


(b) For purposes of calculating the amount of the Loans available to Borrowers,
such payments will be applied (conditional upon final collection) to the
Obligations on the Business Day of receipt by Lender of immediately available
funds in the Reference Currency in the applicable Payment Account, provided such
payments and notice thereof are received in accordance with Lender's usual and
customary practices as in effect from time to time and within sufficient time to
credit Borrowers’ loan account on such day, and if not, then on the next
Business Day. For the purposes of calculating interest on the Obligations,
payments or other funds received will be applied (conditional upon final
collection) to the Obligations one(1) Business Day(s) following the date of
receipt of immediately available funds by Lender in the applicable Payment
Account provided such payments or other funds and notice thereof are received in
accordance with Lender's usual and customary practices as in effect from time to
time and within sufficient time to credit Borrowers’ loan account on such day,
and if not, then on the next Business Day.
 
(c) Each Borrower and all of their respective Subsidiaries and other Affiliates,
shareholders, directors, employees or agents shall, acting as trustee for
Lender, receive, as the property of Lender, any monies, checks, notes, drafts or
any other payment relating to and/or proceeds of Accounts or other Collateral
which come into their possession or under their control and immediately upon
receipt thereof, shall deposit or cause the same to be deposited in the Blocked
Accounts or Lender Accounts, as has been specified by Lender, or remit the same
or cause the same to be remitted, in kind, to Lender. In no event shall the same
be commingled with a Borrower’s own funds. Borrowers agree to reimburse Lender
on demand for any amounts owed or paid to any bank at which a Blocked Account or
Lender Account is established or any other bank or person involved in the
transfer of funds to or from the Blocked Accounts or Lender Accounts arising out
of Lender's payments to or indemnification of such bank or person. The
obligation of Borrower to reimburse Lender for such amounts pursuant to this
Section 6.3 shall survive the termination or non-renewal of this Agreement.
 
6.4 Payments. All Obligations shall be payable to the Payment Account as
provided in Section 6.3 or such other place as Lender may designate from time to
time. Lender may apply payments received or collected from each Borrower or for
the account of each Borrower (including the monetary proceeds of collections or
of realization upon any Collateral) to such of the Obligations, whether or not
then due, in such order and manner as Lender determines. At Lender's option, all
principal, interest, fees, costs, expenses and other charges provided for in
this Agreement or the other Financing Agreements may be charged directly to the
loan account(s) of each Borrower. Borrowers shall make all payments to Lender on
the Obligations free and clear of, and without deduction or withholding for or
on account of, any setoff, counterclaim, defense, duties, taxes, levies,
imposts, fees, deductions, withholding, restrictions or conditions of any kind.
If after receipt of any payment of, or proceeds of Collateral applied to the
payment of, any of the Obligations, Lender is required to surrender or return
such payment or proceeds to any Person for any reason, then the Obligations
intended to be satisfied by such payment or proceeds shall be reinstated and
continue and this Agreement shall continue in full force and effect as if such
payment or proceeds had not been received by Lender. Borrower shall be liable to
pay to Lender, and do hereby indemnify and hold Lender harmless for the amount
of any payments or proceeds surrendered or returned. This Section 6.4 shall
remain effective notwithstanding any contrary action which may be taken by
Lender in reliance upon such payment or proceeds. This Section 6.4 shall survive
the payment of the Obligations and the termination or non-renewal of this
Agreement. Without limiting the forgoing all payments made by any Borrower
un-der this Agreement, and the other Financing Agreements shall be made without
reduction for or on account of, any pre-sent or future income or other taxes,
levies, imposts, duties, charges, fees, deductions, withholdings, now or
here-after imposed, levied, collected, withheld or assessed by any country (or
by any political subdivision or taxing authority thereof or therein, including
England) other than taxes of the Commonwealth of Puerto Rico measured by or
based upon the overall net income of the Lender (such taxes being called
"Taxes"). If any Taxes are required to be withheld from any amounts payable to
the Lender hereunder or any other Financing Agreement, the amounts so payable to
the Lender shall be increased to the extent necessary to yield to the Lender
(after payment of all Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement or such
other Financing Agreement. It is understood and agreed that the Borrowers shall
be obligated to so "gross-up" with respect to payments to the Lender under or in
connection with the Loans and Letter of Credit Accommodations even though a
Borrower claims an exemption from the payment or withholding of Taxes imposed
under the laws of England or any governmental agency or body thereof with
respect to such payments to the Lender. Whenever any Tax is payable by a
Borrower, as promptly as possible thereafter, such Borrower shall send to the
Lend-er, a certified copy of an original official receipt showing payment
thereof. If a Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Lender the required re-ceipts or other
required documentary evidence, Borrowers shall indemnify the Lender for any
incremental taxes, interest or penalties that may become payable by the Lender
as a result of any such failure. If any Taxes are required to be withheld from
any amounts payable to the Lender hereunder or any other Financing Agreement,
Lender may, but shall not be required to, on behalf of Borrowers, increase the
amounts payable to the Lender to the extent necessary to yield to Lender (after
payment of all Taxes) interest or any such other amounts payable hereunder at
the rates or in the amounts specified in this Agreement or other Financing
Agreement and Lender may, on behalf of the Borrowers, so "gross-up" payments to
the Lender under or in connection with the Loans and Letter of Credit
Accommodations.


-44-

--------------------------------------------------------------------------------


6.5 Authorization to Make Loans. Lender is authorized to make the Loans and
provide Letter of Credit Accommodations based upon telephonic or other
instructions received from anyone purporting to be an officer of a Borrower or
other authorized person or, at the discretion of Lender, if such Loans are
necessary to satisfy any Obligations. All requests for Loans and Letter of
Credit Accommodations, hereunder shall specify the date on which the requested
advance is to be made or established (which day shall be a Business Day) and the
amount of the requested Loan and Letter of Credit Accommodation. Requests
received before 11:00 a.m. Atlantic Standard Time on a Business Day shall be
processed on that day. Requests received after 11:00 a.m. Atlantic Standard time
on any day shall be deemed to have been made as of the opening of business on
the immediately following business day. All Loans and Letter of Credit
Accommodations under this Agreement shall be conclusively presumed to have been
made to, and at the request of and for the benefit of, Borrower when deposited
to the credit of a Borrower or otherwise disbursed or established in accordance
with the instructions of Borrowers’ Agent or in accordance with the terms and
conditions of this Agreement.


6.6 Use of Proceeds. Borrowers shall use the initial proceeds of the Loans
provided by Lender to Borrowers hereunder only for (a) payments (i) by Borrowers
to each of the persons listed in the disbursement direction letter furnished by
Borrowers to Lender on or about the date hereof, and (ii) by Inyx EU to the
Seller in respect of the purchase price for the Purchased Stock under the
Purchase Agreements, (b) working capital and (c) costs, expenses and fees in
connection with the preparation, negotiation, execution and delivery of this
Agreement and the other Financing Agreements, all in the amounts shown on
Schedule 6.6 hereto. All other Loans and Letter of Credit Accommodations made by
Lender to Borrowers pursuant to the provisions hereof shall be used by Borrowers
only for general operating, working capital and other proper corporate purposes
of Borrowers not otherwise prohibited by the terms hereof. None of the proceeds
will be used, directly or indirectly, for the purpose of purchasing or carrying
any margin security or for the purposes of reducing or retiring any indebtedness
which was originally incurred to purchase or carry any margin security or for
any other purpose which might cause any of the Loans to be considered a "purpose
credit" within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System, as amended. Lender may, on behalf of and for the account
of Borrower, pay directly to the Seller and to the other Persons specified in
the disbursement direction letter, the respective amounts payable to them,
pursuant to such letter and this Section 6.6.


6.7 Reference Currency. (a) All Loans shall be made and disbursed and all
Obligations shall be payable and paid, in the Reference Currency.
 
(b) All Revolving Loans otherwise available to Borrower pursuant to the lending
formulas and subject to the Maximum Credit and other applicable limits hereunder
shall be subject to Lender's continuing right to establish and revise Currency
Reserves.
 
-45-

--------------------------------------------------------------------------------


(c) All risks of currency devaluation, other fluctuations in exchange rates or
the imposition of any exchange controls will be borne by Borrower and Borrower
shall be liable to pay to Lender, and does hereby indemnify and hold Lender
harmless for any loss or damage resulting from any devaluation of currency
(including the amount thereof), any other fluctuations in exchange rates and/or
the imposition of any exchange controls affecting the Loans disbursed or the
repayments thereof, as provided herein.
 
(d) Deposits to any Blocked Account or Lender Account in currency other than the
Reference Currency shall be converted to the Reference Currency, by purchase of
the Reference Currency at Borrowers’ cost and expense and at the rate of
exchange, then utilized by the bank effecting such conversion.


Section 7. Collateral Reporting And Covenants.


7.1 Collateral Reporting. Borrowers shall provide Lender with the following
documents in a form satisfactory to Lender: (a) on a regular basis as required
by Lender, a schedule of Accounts, sales made, credits issued and cash received;
(b) on a monthly basis or more frequently as Lender may request, (i) perpetual
inventory reports or other inventory reports acceptable to Lender, (ii)
inventory reports by category, (iii) aging of accounts payable, (iv) a report of
any Inventory shrinkage or Equipment which has been stolen, and (v) a report of
any Equipment which has been sold, exchanged or otherwise transferred or
disposed of, (c) upon Lender's request, (i) copies of customer statements and
credit memos, remittance advices and reports, and copies of deposit slips and
bank statements, (ii) copies of shipping and delivery documents, and (iii)
copies of purchase orders, invoices and delivery documents for Inventory and
Equipment acquired by Borrower; (d) aging of accounts receivable on a weekly
basis or more frequently as Lender may request; and (e) such other reports as to
the Collateral as Lender shall request from time to time. If any of Borrower's
records or reports of the Collateral are prepared or maintained by an accounting
service, contractor, shipper or other agent, Borrower hereby irrevocably
authorize such service, contractor, shipper or agent to deliver such records,
reports, and related documents to Lender and to follow Lender's instructions
with respect to further services at any time that an Event of Default exists or
has occurred and is continuing.


7.2 Accounts Covenants.
 
(a) Borrowers shall notify Lender promptly of: (i) any material delay in a
Borrower’s performance of any of its obligations to any account debtor or the
assertion of any claims, offsets, defenses or counterclaims by any account
debtor, or any disputes with account debtors, or any settlement, adjustment or
compromise thereof, (ii) all material adverse information relating to the
financial condition of any account debtor and (iii) any event or circumstance
which, to Borrower’s knowledge would cause Lender to consider any then existing
Accounts as no longer constituting Eligible Accounts. No credit, discount,
allowance or extension or agreement for any of the foregoing shall be granted to
any account debtor without Lender's consent, except in the ordinary course of
Borrower’s business in accordance with practices and policies previously
disclosed in writing to Lender. So long as no Event of Default exists or has
occurred and is continuing, Borrower shall have the right to settle, adjust or
compromise any claim, offset, counterclaim or dispute with any account debtor.
At any time that an Event of Default exists or has occurred and is continuing,
Lender shall, at its option, have the exclusive right to settle, adjust or
compromise any claim, offset, counterclaim or dispute with account debtors or
grant any credits, discounts or allowances.
 
-46-

--------------------------------------------------------------------------------


(b) Without limiting the obligation of Borrowers to deliver any other
information to Lender, Borrower shall promptly report to Lender any return of
Inventory by any one account debtor if the inventory so returned in such case
has a value in excess of $10,000. At any time that Inventory is returned,
reclaimed or repossessed, the Account (or portion thereof) which arose from the
sale of such returned, reclaimed or repossessed Inventory shall not be deemed an
Eligible Account. In the event any account debtor returns Inventory when an
Event of Default exists or has occurred and is continuing, Borrower shall, upon
Lender's request, (i) hold the returned Inventory in trust for Lender, (ii)
segregate all returned Inventory from all of its other property, (iii) dispose
of the returned Inventory solely according to Lender's instructions, and (iv)
not issue any credits, discounts or allowances with respect thereto without
Lender's prior written consent.
 
(c) With respect to each Account: (i) the amounts shown on any invoice delivered
to Lender or schedule thereof delivered to Lender shall be true and complete,
(ii) no payments shall be made thereon except payments immediately delivered to
Lender pursuant to the terms of this Agreement, (iii) no credit, discount,
allowance or extension or agreement for any of the foregoing shall be granted to
any account debtor except as reported to Lender in accordance with this
Agreement and except for credits, discounts, allowances or extensions made or
given in the ordinary course of a Borrower’s business in accordance with
practices and policies previously disclosed to Lender, (iv) there shall be no
setoffs, deductions, contras, defenses, counterclaims or disputes existing or
asserted with respect thereto except as reported to Lender in accordance with
the terms of this Agreement and (v) none of the transactions giving rise thereto
will violate any applicable Commonwealth, State or Federal laws or regulations,
all documentation relating thereto will be legally sufficient under such laws
and regulations and all such documentation will be legally enforceable in
accordance with its terms.
 
(d) Lender shall have the right at any time or times, in Lender's name or in the
name of a nominee of Lender, to verify the validity, amount or any other matter
relating to any Account or other Collateral, by mail, telephone, facsimile
transmission or otherwise.
 
(e) Borrowers shall deliver or cause to be delivered to Lender, with appropriate
endorsement and assignment, with full recourse to Borrowers, all chattel paper
and instruments which a Borrower now owns or may at any time acquire immediately
upon a Borrower’s receipt thereof, except as Lender may otherwise agree.
 
(f) Lender may, at any time or times that an Event of Default exists or has
occurred and is continuing, (i) notify any or all account debtors or other
obligors in respect thereof that the Receivables, including the Accounts have
been assigned to Lender and that Lender has a security interest therein and
Lender may direct any or all accounts debtors and other obligors to make payment
of thereof directly to Lender, (ii) extend the time of payment of, compromise,
settle or adjust for cash, credit, return of merchandise or otherwise, and upon
any terms or conditions, any and all Receivables including the Accounts or other
obligations included in the Collateral and thereby discharge or release the
account debtor or any other party or parties in any way liable for payment
thereof without affecting any of the Obligations, (iii) demand, collect or
enforce payment of any Receivables, including the Accounts or such other
obligations, but without any duty to do so, and Lender shall not be liable for
its failure to collect or enforce the payment thereof nor for the negligence of
its agents or attorneys with respect thereto and (iv) take whatever other action
Lender may deem necessary or desirable for the protection of its interests. At
any time that an Event of Default exists or has occurred and is continuing, at
Lender's request, all invoices and statements sent to any account debtor shall
state that the Accounts and such other obligations have been assigned to Lender
and are payable directly and only to Lender and Borrowers shall deliver to
Lender such originals of documents evidencing the sale and delivery or lease of
goods or the performance of services giving rise to any Accounts as Lender may
require.


-47-

--------------------------------------------------------------------------------

7.3 Inventory Covenants. With respect to the Inventory: (a) Borrowers shall at
all times maintain inventory records reasonably satisfactory to Lender, keeping
correct and accurate records itemizing and describing the kind, type, quality
and quantity of Inventory, each Borrower's cost therefor and daily or weekly
withdrawals therefrom and additions thereto; (b) Borrowers shall conduct (i) a
physical count of the Inventory at least once each year, but at any time or
times as Lender may request on or after an Event of Default, and (ii) test
counts of inventory at any time or times as Lender may request utilizing a third
party service therefore designated by Lender, and promptly following such
physical inventory and test counts of inventory shall supply Lender with a
report in the form and with such specificity as may be reasonably satisfactory
to Lender concerning such physical count and test counts; (c) Borrowers shall
not remove any Inventory from the locations set forth or permitted herein,
without the prior written consent of Lender, except for sales of Inventory in
the ordinary course of a Borrower’s business and except to move Inventory
directly from one location set forth or permitted herein to another such
location; (d) upon Lender's request, Borrowers shall, at there expense, no more
than four times in any twelve (12) month period, but at any time or times as
Lender may request on or after an Event of Default, deliver or cause to be
delivered to Lender written reports or appraisals as to the Inventory in form,
scope and methodology acceptable to Lender and by an appraiser acceptable to
Lender, addressed to Lender or upon which Lender is expressly permitted to rely;
(e) Borrowers shall produce, use, store and maintain the Inventory with all
reasonable care and caution and in accordance with applicable standards of any
insurance and in conformity with applicable laws (including the requirements of
the Federal Fair Labor Standards Act of 1938, as amended and all rules,
regulations and orders related thereto); (f) Borrowers shall assume all
responsibility and liability arising from or relating to the production, use,
sale or other disposition of the Inventory; (g) Borrowers shall not sell
Inventory to any customer on approval, or any other basis which entitles the
customer to return or may obligate a Borrower to repurchase such Inventory; (h)
Borrowers shall keep the Inventory in good and marketable condition, and (i)
Borrower shall not, without prior written notice to Lender, acquire or accept
any Inventory on consignment or approval.
 
7.4 Equipment Covenants. With respect to the Equipment: (a) upon Lender's
request, Borrowers shall, at their expense, at any time or times as Lender may
request on or after an Event of Default, deliver or cause to be delivered to
Lender written reports or appraisals as to the Equipment in form, scope and
methodology acceptable to Lender and by an appraiser acceptable to Lender; (b)
Borrowers shall keep the Equipment in good order, repair, running and marketable
condition (ordinary wear and tear excepted); (c) Borrowers shall use the
Equipment with all reasonable care and caution and in accordance with applicable
standards of any insurance and in conformity with all applicable laws; (d) the
Equipment is and shall be used in Borrowers’ business and not for personal,
family, household or farming use; (e) Borrowers shall not remove any Equipment
from the locations set forth or permitted herein, except to the extent necessary
to have any Equipment repaired or maintained in the ordinary course of the
business of a Borrower or to move Equipment directly from one location set forth
or permitted herein to another such location and except for the movement of
motor vehicles used by or for the benefit of a Borrower in the ordinary course
of business; (f) the Equipment is now and shall remain personal property and
Borrowers shall not permit any of the Equipment to be or become a part of or
permanently affixed to real property; and (g) Borrowers assume all
responsibility and liability arising from the use of the Equipment. Borrowers
shall deliver to Lender within five(5) Business Days of the close of each month
a schedule of all Equipment at the Ashton Real Property used by any Borrower
that has been furnished by a third party for use by such Borrower in connection
with a Manufacturing Contract or License and is not owned by such Borrower, in
such detail, containing such information and in such form as shall be
satisfactory to Lender and accompanied by a certificate of an officer of
Borrowers, in form and substance satisfactory to Lender.


-48-

--------------------------------------------------------------------------------

7.5 Trade Name Covenants. With respect to its trade names and trademarks (a)
each Borrower shall at all times maintain its registered trade names and
trademarks, except for trade names and trademarks no longer used or useful in
such Borrower’s business; (b) Borrowers shall not at any time, grant any person,
a license except for trade names and trademarks no longer used or useful in a
Borrower’s business, to use any trade name or trademarks; (c) upon Lender’s
request, Borrowers’ shall, at their expense, no more than twice in any twelve
(12) months period, but at any time or times as Lender may request on or after
an Event of Default, deliver or cause to be delivered to Lender written reports
or appraisals as to its trade names and trademarks in form, scope and
methodology acceptable to Lender and by an appraisers acceptable to Lender,
addressed to Lender or upon which Lender is expressly permitted to rely; and (d)
a Borrower shall not use its trade names or trademarks to sell any assets or
property other than assets and property in a business classification similar to
that currently being carried on by such Borrower.
 
7.6 Power of Attorney. Each Borrower hereby irrevocably designates and appoints
Lender (and all persons designated by Lender) as such Borrower’s true and lawful
attorney-in-fact, and authorizes Lender, in Borrower’s or Lender’s name, to: (a)
at any time an Event of Default or event which with notice or passage of time or
both would constitute an Event of Default exists or has occurred and is
continuing (i) demand payment on Accounts or chattel paper or other proceeds of
Inventory or other Collateral, (ii) enforce payment of Receivables including
Accounts by legal proceedings or otherwise, (iii) enforce and exercise all of
Borrower’s rights and remedies to collect any Receivables including Accounts or
other Collateral, (iv) sell or assign any Receivable, including any Accounts
upon such terms, for such amount and at such time or times as the Lender deems
advisable, (v) settle, adjust, compromise, extend or renew any Receivable,
including any Account or any Chattel Paper (vi) discharge and release any
Receivable, including any Account, (vii) prepare, file and sign such Borrower’s
name on any proof of claim in bankruptcy or other similar document against an
account debtor, (viii) notify the post office authorities to change the address
for delivery of Borrower's mail to an address designated by Lender, and open and
dispose of all mail addressed to Borrower, and (ix) do all acts and things which
are necessary, in Lender's determination, to fulfill Borrower’s obligations
under this Agreement and the other Financing Agreements and (b) at any time to
(i) take control in any manner of any item of payment or proceeds thereof, (ii)
have access to any lockbox or postal box into which any Borrower's mail is
deposited, (iii) endorse any Borrower's name upon any items of payment or
proceeds thereof and deposit the same in the Lender's account for application to
the Obligations, (iv) endorse any Borrower's name upon any chattel paper,
document, instrument, invoice, or similar document or agreement relating to any
Receivables including Account or any goods pertaining thereto or any other
Collateral, (v) sign any Borrower's name on any verification of Accounts and
notices thereof to account debtors and (vi) execute in any Borrower's name and
file any UCC financing statements or amendments thereto. Borrowers hereby
release Lender and its officers, employees and designees from any liabilities
arising from any act or acts under this power of attorney and in furtherance
thereof, whether of omission or commission, except as a result of Lender's own
gross negligence or willful misconduct as determined pursuant to a final
non-appealable order of a court of competent jurisdiction.


-49-

--------------------------------------------------------------------------------


7.7 Right to Cure. Lender may, at its option, (a) cure any default by a Borrower
under any agreement with a third party or pay or bond on appeal any judgment
entered against Borrower, (b) discharge taxes, liens, security interests or
other encumbrances at any time levied on or existing with respect to the
Collateral, (c) pay or bond on appeal any judgment entered against a Borrower
and (d) pay any amount, incur any expense or perform any act which, in Lender's
judgment, is necessary or appropriate to preserve, protect, insure or maintain
the Collateral and the rights of Lender with respect thereto. Lender may add any
amounts so expended to the Obligations and charge Borrowers’ accounts therefor,
such amounts to be repayable by Borrowers on demand. Lender shall be under no
obligation to effect such cure, payment or bonding and shall not, by doing so,
be deemed to have assumed any obligation or liability of any Borrower. Any
payment made or other action taken by Lender under this Section shall be without
prejudice to any right to assert an Event of Default hereunder and to proceed
accordingly.


7.8 Access to Premises. From time to time as requested by Lender, at the cost
and expense of Borrowers (a) Lender or its designee shall have complete access
to all of Borrowers’ premises during normal business hours and after notice to
Borrowers or at any time and without notice to Borrowers if an Event of Default
exists or has occurred and is continuing, for the purposes of inspecting,
verifying and auditing the Collateral and all of Borrower’s books and records,
including the Records, and (b) Borrowers shall promptly furnish to Lender such
copies of such books and records or extracts therefrom as Lender may request,
and (c) use during normal business hours such of a Borrower’s personnel,
equipment, supplies and premises as may be reasonably necessary for the
foregoing and if an Event of Default exists or has occurred and is continuing
for the collection of Accounts and realization of other Collateral.


 
-50-

--------------------------------------------------------------------------------

7.9 Chattel Paper Covenants. (a) Each Borrower represent and warrant to Lender
that Borrower does not have any chattel paper (whether tangible or electronic)
or instruments as of the date hereof, except as set forth in Schedule 7.9
hereto. In the event that Borrower shall be entitled to or shall receive any
chattel paper or instrument after the date hereof, Borrower shall promptly
notify Lender thereof in writing. Promptly upon the receipt thereof by or on
behalf of Borrower (including by any agent or representative), Borrower shall
deliver, or cause to be delivered to Lender, all tangible chattel paper and
instruments that Borrower has or may at any time acquire, accompanied by such
instruments of transfer or assignment duly executed in blank as Lender may from
time to time specify in each case except as Lender may otherwise agree. At
Lender’s option, Borrower shall, and Lender may at any time on behalf of
Borrower, cause the original of any such instrument or chattel paper to be
conspicuously marked in a form and manner acceptable to Lender with the
following legend referring to chattel paper or instruments as applicable: “This
______________________________________ is subject to the security interest of
Westernbank Puerto Rico and any sale, transfer, assignment or encumbrance of
this ___________________________________________ violates the rights of such
secured party”.
 
(b) In the event that Borrower shall at any time hold or acquire an interest in
any electronic chattel paper or any “transferable record” (as such term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction), Borrower shall promptly notify
Lender thereof in writing. Promptly upon Lenders request, Borrower shall take,
or cause to be taken, such actions as Lender may request to give Lender control
of such electronic chattel paper under Section 9-105 of the UCC and control of
such transferable record under Section 201 of the Federal Electronic Signatures
in Global and National Commence Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as in effect in such jurisdiction.
 
7.10 Letters of Credit. Borrower represents and warrants to Lender that Borrower
is not the beneficiary or otherwise entitled to any right to payment under any
letter of credit, banker’s acceptance or similar instrument as of the date
hereof. In the event that Borrower shall be entitled to or shall receive any
right to payment under any Letter of Credit banker’s acceptance or any similar
instrument, whether as beneficiary thereof or otherwise after the date hereof,
Borrower shall promptly notify Lender thereof in writing. Borrower shall
immediately, as Lender may specify, either (i) deliver, or cause to be delivered
to Lender, with respect to any such letter of credit, banker’s acceptance or
similar instrument, the written agreement of the issuer and any other nominated
person obligated to make any payment in respect thereof (including any
confirming or negotiating bank), in form and substance satisfactory to Lender
consenting to the assignment of the proceeds of the letter of credit to Lender
by Borrower and agreeing to make all payment thereon directly to Lender or as
Lender may otherwise direct or (ii) cause Lender to become, at such person’s
expense, the transferee beneficiary of the letter of credit, banker’s acceptance
or similar instrument (as the case may be.


-51-

--------------------------------------------------------------------------------


7.11 Deposit Accounts. Borrowers represent and warrant to Lender that Borrowers
do not have any deposit accounts as of the date hereof, except as set forth in
Schedule 8.8 hereto. Borrowers shall not, directly or indirectly, after the date
hereof open, establish or maintain any deposit account unless each of the
following conditions is satisfied: (i) Lender shall have received not less than
fifteen (15) Business Days prior written notice of the intention of a Borrower
to open or establish such account which notice shall specify in reasonable
detail and specificity acceptable to Lender the name of the account, the owner
of the account, the name and address of the bank at which such account is to be
opened or established, the individual at such bank with whom such Lender is
dealing and the purpose of the account and Lender shall have consented thereto
in writing, (ii) the bank where such account is opened or maintained shall be
reasonably acceptable to Lender and (iii) on or before the opening of such
deposit account, Borrowers shall as Lender may specify, either (A) deliver to
ender a Deposit Account Control Agreement in form and substance satisfactory to
Lender with respect to such deposit account duly authorized, executed and
delivered by such Person and the bank at which such deposit account is opened
and maintained or (B) arrange for Lender to become the customer of the bank with
respect to the deposit account on terms and conditions acceptable to lender. The
terms of this subsection 7.11 shall not apply to deposit accounts specifically
and exclusively used for payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of a Borrower’s salaried employees.


7.12 Investment Property. Borrowers represent and warrant to Lender that
Borrowers’ do not own or hold, directly or indirectly, beneficially or as record
owner or both, any investment property, as of the date hereof, or have any
investment account, securities account, commodity account or other similar
account with any bank or other financial institution or other securities
intermediary or commodity intermediary as of the date hereof, in each case
except as set forth in Schedule 7.12 hereto. In the event that any Borrower
shall be entitled to or shall at any time after the date hereof hold or acquire
any certificated securities, Borrowers shall promptly endorse, assign and
deliver the same to Lender, accompanied by such instruments of transfer or
assignment duly executed in blank as Lender may from time to time specify. If
any securities now owned or hereafter acquired by Borrowers are uncertificated
and are issued to a Borrower or its nominee directly by the issuer thereof,
Borrower shall immediately notify Lender thereof and shall as Lender may
specify, either (i) cause the issuer to agree to comply with instructions from
Lender as to such securities, without further consent of any of Borrowers or
such nominee, or (ii) arrange for Lender to become the registered owner of the
securities. Borrowers shall not, directly or indirectly, after the date hereof
open, establish or maintain any investment account, securities account,
commodity account or any other similar account (other than a deposit account)
with any securities intermediary or commodity intermediary unless each of the
following conditions is satisfied (i) Lender shall have received not less than
fifteen (15) Business Days prior written notice of the intention of Borrowers to
open or establish such account which notice shall specify in reasonable detail
and specificity acceptable to Lender the name of the account, the owner of the
account, the name and address of the securities intermediary or commodity
intermediary at which such account is to be opened or established, the
individual at such intermediary with whom a Borrowers is dealing and the purpose
of the account and Lender shall have consented thereto in writing, (ii) the
securities intermediary or commodity intermediary (as the case may be) where
such account is opened or maintained shall be acceptable to Lender, and (iii) on
or before the opening of such investment account, securities account or other
similar account with a securities intermediary or commodity intermediary, such
person shall as Lender may specify, either (A) execute and deliver, and cause to
be executed and delivered to Lender, a Pledge Agreement and an Investment
Property Control Agreement in form and substance satisfactory to Lender with
respect thereto duly authorized, executed and delivered by Borrowers and such
securities intermediary or commodity intermediary or (B) arrange for Lender to
become the entitlement holder with respect to such investment property on terms
and conditions acceptable to Lender.


-52-

--------------------------------------------------------------------------------


7.13 Tort Claims. Borrower represents and warrants to Lender that Borrower does
not have any commercial tort claims as of the date hereof, except as set forth
on Schedule 7.11 hereto. In the event that Borrower shall at any time after the
date hereof have any commercial tort claims Borrower shall promptly notify
Lender thereof in writing, which notice shall (i) set forth in reasonable detail
the basis for and nature of such commercial tort claim and (ii) include the
express grant by Borrower to Lender of a security interest in such commercial
tort claim (and the proceeds thereof). In the event that such notice does not
include such grant of a security interest, the sending thereof by Borrower to
Lender shall be deemed to constitute such grant to Lender. Upon the sending of
such notice, any commercial tort claim described therein shall constitute part
of the Collateral and shall be deemed included therein. Without limiting the
authorization of Lender provided herein or otherwise arising by the execution by
Borrower of this Agreement or any of the other Financing Agreements, Lender is
hereby irrevocably authorized from time to time and at any time to file such
financing statements naming Lender or its designee as secured party and Borrower
as debtor, or any amendments to any financing statements, covering any such
commercial tort claim as Collateral. In addition, Borrower shall promptly upon
request by Lender, execute and deliver, or cause to be executed and delivered,
to Lender such other agreements, documents and instruments as Lender may require
in connection with such commercial tort claim.


7.14 Third Party Possession. Borrowers represent and warrant to Lender that no
Borrower has any goods, documents of title or other collateral in the custody,
control or possession of a third party as of the date hereof, except for goods
located in England in transit to a location of a Borrower permitted herein in
the ordinary course of business of such Borrower in the possession of the
carrier transporting such goods. In the event that any goods, documents of title
or other collateral are at any time after the date hereof in the custody,
control or possession of any other person or such carriers, Borrowers shall
promptly notify Lender thereof in writing; provided that, as to such carriers,
Borrowers need only notify Lender on an aggregate basis. Promptly upon Lender’s
request, Borrowers shall deliver a Collateral Access Agreement in form and
substance satisfactory to Lender, duly authorized, executed and delivered by any
such person and the applicable Borrower.


7.15 Additional Actions. Borrowers shall take any other actions reasonably
requested by Lender from time to time to cause the attachment, perfection and
first priority of, and the ability of Lender to enforce, the security interest
of Lender in any and all of the Collateral, including, without limitation, (i)
executing, delivering and, where appropriate, filing, financing statements and
other instruments or documents and amendments relating thereto under the UCC or
other applicable law, to the extent, if any, a Borrower’s signature thereon is
required therefor, (ii) causing Lender’s name to be noted as secured party on
any certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or ability of Lender to enforce, the
security interest of Lender in such Collateral, (iii) complying with any
provision of any statute, regulation or treaty of the United States, any State
of the United States, Puerto Rico and England or any other country or the
European Union as to any Collateral if compliance with such provision is a
condition to attachment, perfection or priority of, or ability of Lender to
enforce, the security interest of Lender in such Collateral, (iv) obtaining the
consents and approvals of any governmental authority or third party, including,
without limitation, any consent of any licensor, lessor or other person
obligated on Collateral, and taking all actions required by any earlier versions
of the UCC or by other law, as applicable in any relevant jurisdiction and (v)
transferring any and all deposit accounts and investment property to a financial
institution or account specified by Lender.


-53-

--------------------------------------------------------------------------------


Section 8. Representations And Warranties.
 
Borrowers hereby represent and warrant to Lender the following (which shall
survive the execution and delivery of this Agreement), the truth and accuracy of
which are a continuing condition of the making of Loans and providing Letter of
Credit Accommodations by Lender to Borrowers:


8.1 Corporate Existence, Power And Authority; Subsidiaries. Each Borrower is a
limited company (corporation), duly organized, validly existing and registered
under the laws of England And Wales. Each Borrower is duly qualified as a
foreign corporation in good standing in all jurisdictions where the nature and
extent of the business transacted by it or the ownership of assets makes such
qualification necessary, except for those jurisdictions in which the failure to
so qualify would not have a Material Adverse Effect. The execution, delivery and
performance of this Agreement, the other Financing Agreements and the
transactions contemplated hereunder and thereunder (a) are all within each
Borrower’s corporate powers, (b) have been duly authorized, (c) are not in
contravention of law or the terms of any Borrower’s certificate of
incorporation, memorandum and articles of association , or other organizational
documentation, or any indenture, agreement or undertaking to which any Borrower
is a party or by which any Borrower or its property is bound and (d) except for
those arising pursuant to the Financing Agreements will not result in the
creation or imposition of, or require or give rise to any obligation to grant,
any lien, security interest, charge or other encumbrance upon any property of
Borrower. This Agreement and the other Financing Agreements constitute legal,
valid and binding obligations of Borrower enforceable in accordance with their
respective terms.


8.2 Financial Statements; No Material Adverse Change. All financial statements
relating to any Borrower or its Affiliates which have been or may hereafter be
delivered by Borrowers or any of their Affiliates to Lender have been prepared
in accordance with GAAP and fairly present the financial condition and the
results of operations of Borrower and such Affiliates as of the dates and for
the periods set forth therein. Except as disclosed in any interim financial
statements furnished by Borrowers or any of their Affiliates to Lender prior to
the date of this Agreement, there has been no material adverse change in the
assets, liabilities, properties and condition, financial or otherwise, of any
Borrower or any of its Affiliates since the date of the most recent audited
financial statements furnished by to Lender prior to the date of this Agreement.


8.3 Chief Executive Office; Collateral Locations. The chief executive office of
each Borrower and such Person’s Records concerning Accounts are located only at
the address set forth below on the signature page hereto and its only other
places of business and the only other locations of Collateral, if any, are the
addresses set forth in the Information Certificate. The Information Certificate
correctly identifies any of such locations which are not owned by a Borrower and
sets forth the owners and/or operators thereof and to the best of Borrowers’
knowledge, the holders of any mortgages on such locations.

 
-54-

--------------------------------------------------------------------------------

8.4 Priority of Liens; Title to Properties. The security interests and liens
granted to Lender under this Agreement and the other Financing Agreements
constitute valid and perfected first priority liens and security interests in
and upon the Collateral subject only to those non material liens indicated on
Part 1 of Schedule 8.4 hereto, the existence of which has previously been
approved, in writing by Lender. Each Borrower has good and marketable title to
all of its properties and assets, including the Purchased Stock subject to no
liens, mortgages, pledges, security interests, encumbrances or charges of any
kind, except those granted to Lender and such others as may be specifically
listed on Parts 1 and 2 of Schedule 8.4 hereto (including those permitted by
Section 9.8(f) hereof) and as to those listed, if any, on Part 2 of Schedule 8.4
hereto only as specifically set forth therein and only on the assets and
properties specifically identified therein.


8.5 Tax Returns. Except as disclosed in the Information Certificate, each
Borrower has filed, or caused to be filed, in a timely manner all tax returns,
reports and declarations which are required to be filed by it (without requests
for extension, except as previously disclosed in writing to Lender). All
information in such tax returns, reports and declarations is complete and
accurate in all material respects. Each Borrower has paid or caused to be paid
all taxes due and payable or claimed due and payable in any assessment received
by it, except taxes the validity of which are being contested in good faith by
appropriate proceedings diligently pursued and available to such Borrower and
with respect to which adequate reserves have been set aside on its books.
Adequate provision has been made for the payment of all accrued and unpaid
Federal, State, Commonwealth, United Kingdom, county, local, foreign and other
taxes whether or not yet due and payable and whether or not disputed.


8.6 Litigation. Except as set forth on the Information Certificate or in
Schedule 8.6 hereto, there is no present investigation by any governmental
agency pending, or to the best of any Borrower’s knowledge threatened, against
or affecting a Borrower, its assets or business and there is no action, suit,
proceeding or claim by any Person pending, or to the best of each Borrower’s
knowledge threatened, against any Borrower or its assets or goodwill, or against
or affecting any transactions contemplated by this Agreement or the Purchase
Agreements, which if adversely determined against a Borrower would result in any
material adverse change in the assets, business or prospects of any Borrower or
would impair the ability of any Borrower to perform its obligations hereunder or
under any of the other Financing Agreements to which it is a party or of Lender
to enforce any Obligations or realize upon any Collateral.


8.7 Compliance with Other Agreements and Applicable Laws. Borrower is not in
default in any material respect under, or in violation in any material respect
of any of the terms of, any agreement, contract, instrument, lease or other
commitment to which it is a party or by which it or any of its assets are bound
and Borrower is in compliance in all material respects with all applicable
provisions of laws, rules, regulations, licenses, permits, approvals and orders
of any foreign, English, Federal, State or local governmental authority.


8.8 Bank Accounts. All of the deposit accounts, merchant payment accounts,
investment accounts or other accounts in the name of or used by any Borrower
maintained at any bank or other financial institution are set forth on Schedule
8.8 hereto.
 
8.9 Accuracy and Completeness of Information. All information furnished by or on
behalf of any Borrower in writing to Lender in connection with this Agreement,
or any other Financing Agreements or any transaction contemplated hereby or
thereby, including all information on the Information Certificate is true and
correct in all material respects on the date as of which such information is
dated or certified and does not omit any material fact necessary in order to
make such information not misleading. No event or circumstance has occurred
which has had or could reasonably be expected to have a Material Adverse Effect
which has not been fully and accurately disclosed to Lender in writing.


8.10 Survival of Warranties; Cumulative. All representations and warranties
contained in this Agreement or any of the other Financing Agreements shall
survive the execution and delivery of this Agreement and shall be deemed to have
been made again to Lender on the date of each additional borrowing or other
credit accommodation hereunder and shall be conclusively presumed to have been
relied on by Lender regardless of any investigation made or information
possessed by Lender. The representations and warranties set forth herein shall
be cumulative and in addition to any other representations or warranties which
any Borrower shall now or hereafter give, or cause to be given, to Lender.


-55-

--------------------------------------------------------------------------------


8.11 Intellectual Property. Each Borrower owns or licenses or otherwise has the
right to use all Intellectual Property materially necessary for the operations
of its business as presently conducted or proposed to be conducted. As of the
date hereof, no Borrower has any Intellectual Property registered, or subject to
pending applications, in the United States Patent and Trademark Office or any
similar office or agency in the United States or any similar office or agency of
the European Union or of England, any State thereof, any political subdivision
thereof or in any other country, other than those described in Schedule 8.11
hereto and has not granted any licenses with respect thereto, other than as set
forth in Schedule 8.11 hereto. To Borrowers’ knowledge, after reasonable
investigation, no event has occurred which permits or would permit after notice
or passage of time or both, the revocation, suspension or termination of such
rights. Except as otherwise disclosed by Borrower to Lender in writing to the
best of Borrowers’ knowledge, no slogan or other advertising device, product,
process, method, substance or other Intellectual Property or goods bearing or
using any Intellectual Property presently employed by a Borrower infringes any
patent, trade mark, service mark, trade name, copyright, license or other
Intellectual Property owned by any other Person presently and no claim or
litigation is pending or threatened against or affecting Seller or any Borrower
or contesting Seller’s or any Borrower’s rights to sell or use any such
Intellectual Property. Schedule 8.11 sets forth all of the agreements or other
arrangements of any Borrower pursuant to which such Borrower or has a license or
other rights to use any trademarks, logos, designs, representations or other
Intellectual Property owned by another person as in effect on the date hereof
and the dates of the expiration of such agreements or other arrangements of such
Borrower as in effect on the date hereof and after giving effect to the
transactions contemplated by the Purchase Agreements. No trademark, service mark
or other Intellectual Property at any time used by Seller or any Borrower which
is owned by another person, or owned by Seller or any Borrower is subject to any
security interest, lien, collateral assignment, pledge or other encumbrance in
favor of any person other than Lender, is or will be affixed to any Eligible
Inventory.


8.12 Capitalization.
 
(a) All of the issued and outstanding shares of Capital Stock of each Borrower
are directly and beneficially owned and held by those persons specified on
Schedule 8.12 hereto, in the amounts specified therein and all of such shares of
Capital Stock have been duly issued and are fully paid and non-assessable, free
and clear of all claims, liens, pledges and encumbrances of any kind except
those in favor of Lender.
 
(b) Except as set forth on Schedule 8.12 hereto, no Borrower has any Subsidiary.
 
(c) Each Borrower is Solvent and will continue to be Solvent after (i) the
creation of Obligations and the security interests of Lender and (ii) the
consummation of the other transactions contemplated hereunder and under the
Purchase Agreements.


8.13 Environmental Compliance.
 
(a) Except as set forth on Schedule 8.13 hereto, no Person has with respect to
any Real Property including any Real Estate Security, generated, used, stored,
treated, transported, manufactured, handled, produced or disposed of any
Hazardous Materials, on or off any such property (whether or not owned by it) in
any manner which at any time violates any applicable Environmental Law or any
license, permit, certificate, approval or similar authorization thereunder and
the present or proposed operations of Borrower complies in all material respects
with all Environmental Laws and all licenses, permits, certificates, approvals
and similar authorizations thereunder.
 
-56-

--------------------------------------------------------------------------------


(b) Except as set forth on Schedule 8.13 hereto, there has been no
investigation, proceeding, complaint, order, directive, claim, citation or
notice by any governmental authority or any other person nor is any pending or
to the best of Borrower’s knowledge threatened, with respect to any
non-compliance with or violation of the requirements of any Environmental Law by
any Person with respect to any Real Property including any Real Estate Security
or the release, spill or discharge, threatened or actual, of any Hazardous
Material or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Materials or any
other environmental, health or safety matter, which affects Borrower or any Real
Property including any Real Estate Security or Borrower’s business, operations
or assets or any properties at which Borrower has transported, stored or
disposed of any Hazardous Materials.
 
(c) Borrower has no material liability (contingent or otherwise) in connection
with a release, spill or discharge, threatened or actual, of any Hazardous
Materials or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Materials.
 
(d) ) Except as set forth on Schedule 8.13 hereto, Borrower has all licenses,
permits, certificates, approvals or similar authorizations required to be
obtained or filed in connection with the present and proposed operations of
Borrower under any Environmental Law and all of such licenses, permits,
certificates, approvals or similar authorizations are valid and in full force
and effect.


8.14 Employee Benefits. (a) Except as set forth on Schedule 8.14 hereto, no
Borrower has engaged in any transaction in connection with which such Borrower
or any of its ERISA Affiliates could be subject to either a civil penalty
assessed pursuant to Section 502(i) of ERISA or a tax imposed by Section 4975 of
the code, including any accumulated funding deficiency described in Section
8.14(c) hereof and any deficiency with respect to vested accrued benefits
described in Section 8.14(d) hereof.
 
(b) Except as set forth in schedule 8.14 hereto, no liability to the Pension
Benefit Guaranty Corporation or any other person has been or is expected by
Borrower to be incurred with respect to any employee benefit plan of Seller or
of Borrower or any of its ERISA Affiliates. There has been no reportable event
(without the meaning of Section 4043(b) of ERISA) or any other event or
condition with respect to any employee pension benefit plan of any Borrower or
any of its ERISA Affiliates which presents a risk of termination of any such
plan by the Pension Benefit Guaranty Corporation. No liability to the Pension
Benefit Guaranty Corporation has been or will be incurred by any Borrower with
respect to any employee benefit plan of Seller or any of its ERISA Affiliates.
 
(c) Full payment has been made of all amounts which any Borrower or any of its
ERISA Affiliates is required under Section 302 of ERISA and Section 412 of the
Code to have paid under the terms of each employee benefit plan as contributions
to such plan as of the last day of the most recent fiscal year of such plan
ended prior to the date hereof, and no accumulated funding deficiency (as
defined in Section 302 of ERISA and Section 412 of the Code), whether or not
waived, exists with respect to any employee benefit plan, including any penalty
or tax described in Section 8.14(a) hereof and any deficiency with respect to
vested accrued benefits described in section 8.14(d) hereof.
 
-57-

--------------------------------------------------------------------------------

(d) The current value of all vested accrued benefits under all employee benefit
plans maintained by any Borrower or any of its ERISA Affiliates that are subject
to Title IV of ERISA does not exceed the current value of the assets of such
plans allocable to such vested accrued benefits, including any penalty or tax
described in Section 8.14(a) hereof any accumulated funding deficiency described
in Section 8.14(c) hereof. The terms “current value” and “accrued benefit” have
the meanings specified in ERISA.
 
(e) Neither any Borrower nor any of its ERISA Affiliates is or has ever been
obligated to contribute to any “multi employer plan” of any (as such term is
defined in section 4001(a)(3) of ERISA) that is subject to Title IV of ERISA.
 
(f) Except as set forth in Schedule 8.14 hereto and then only in the amounts
shown therein and for the periods shown therein, no Borrower has or expects to
have any present, future, projected or anticipated liability in respect of
employee benefits, fixed or contingent, including any pension or life assurance
or other deferred compensation or benefit plan or “scheme”.


8.15 Credit Card Agreements. No Borrower has any credit card agreements or any
other agreement, document or instrument existing as of the date hereof between
or among Borrower, and any credit card issuer or any credit card processor,
except for credit cards issued to their respective executive personnel, in the
ordinary course of business, to pat expenses incurred in Borrower’s business and
having an aggregate limit not in excess 40,000 British Pounds Sterling


8.16 Acquisition of Purchased Stock.
 
(a) The Purchase Agreements and the transactions contemplated thereunder have
been duly executed, delivered and performed in accordance with their terms by
the respective parties thereto in all respects, including the fulfillment (not
merely the waiver, except as may be disclosed to Lender and consented to in
writing by Lender) of all conditions precedent set forth therein and giving
effect to the terms of the Purchase Agreements and the assignments to be
executed and delivered by Seller (or any of its Affiliates or Subsidiaries)
thereunder, Borrower has acquired and has good and marketable title to the
Purchased Stock, free and clear of all claims, liens pledges and encumbrances of
any kind, except as permitted hereunder.
 
(b) All actions and proceedings, required by the Purchase Agreements, applicable
law or regulation (including, but not limited to, compliance with the
Hart-Scott-Rodino Anti-Trust Improvements Act of 1976, as amended) have been
taken and the transactions required thereunder have been duly and validly taken
and consummated.
 
(c) No court of competent jurisdiction has issued any injunction, restraining
order or other order which prohibits consummation of the transactions described
in the Purchase Agreements and no governmental or other action or proceeding has
been threatened or commenced, seeking any injunction, restraining order or other
order which seeks to void or otherwise modify the transactions described in the
Purchase Agreements.
 
(d) Borrowers have delivered, or caused to be delivered, to Lender, true,
correct and complete copies of the Purchase Agreements.


-58-

--------------------------------------------------------------------------------

8.17 Interrelated Business. Borrowers shares an identity of interest with each
other and with Inyx, Inyx Pharma, Inyx USA and Inyx Canada, such that any
benefit received by one benefits the other. Except as may otherwise be
prohibited by Section 9.26 hereof each such Person renders or will render
services to or for the benefit of the other, makes or will make loans and
advances to or for the benefit of the other, shares or will share research and
development and Intellectual Property and provides or will provide
administrative, marketing, payroll or management services to or for the benefit
of the other. Such Persons have centralized accounting and legal services.


8.18 Special United Kingdom Representations.
 
(a)  No Borrower incorporated in the United Kingdom has taken any action nor (to
the best of its knowledge and belief) have any steps been taken or legal
proceedings been started or threatened against it for its winding-up,
dissolution or re-organisation, for the enforcement of any Collateral over its
assets or for the appointment of a liquidator supervisor, receiver,
administrator, administrative receiver, compulsory manager, trustee or other
similar officer of it or in respect.
 
(b)   Each Borrower incorporated in England and Wales shall maintain its centre
of main interests in England and Wales for the purposes of the Insolvency
Regulation.
 
(c)   Each of the directors of CMSL has made the statutory declarations required
to be made under section 155 of the Companies Act 1985 and those declarations
are true, accurate in all respects and complete, and has otherwise procured
compliance with all the relevant provisions of the Companies Act 1985 in
relation to the lawful giving of financial assistance directly or indirectly for
the purpose of reducing or discharging Inyx EU's liability incurred in
connection with its acquisition of the shares in the CMSL.
 
(d)  Other than the registration of particulars of the Financing Agreements at
the Companies Registration Office pursuant to section 395 of the Act,
registrations at Land Registry and the Trade Marks Registry and equivalent
registration in any other relevant jurisdictions in respect of assets to be
mortgaged or charged, in each case pursuant to the Financing Agreements, the
stamping of the Purchase Agreement and the filing of the statutory declarations
all authorizations, consents (including an environmental consent), approvals,
resolutions, licenses, exemptions, filings, notarizations or registrations
required or desirable:
 
(i)  to enable it lawfully to enter into, exercise its rights and comply with
its obligations in the Financing Agreements which it is a party;
 
(ii)  to make the Financing Agreements to which it is a party admissible in
evidence in its jurisdiction of incorporation; and
 
(iii)  to enable it and each of its Subsidiaries to carry on its business, trade
and ordinary activities, have been obtained or effected and are in full force
and effect.
 
-59-

--------------------------------------------------------------------------------


(e)  Under the law of its jurisdiction of incorporation and the jurisdiction of
incorporation of any of its Subsidiaries it is not necessary that any of the
Financing Agreements or Purchase Agreement be filed, recorded or enrolled with
any court or other authority in that jurisdiction, or that any stamp,
registration or similar tax be paid on or in relation to any of the Financing
Agreements or Purchase Agreement or any of the transactions contemplated by the
Financing Agreement or Purchase Agreement.
 
(f)  No Event of Default is continuing or might reasonably be expected to result
from the making of a Loan.
 
(g) Any factual information provided by any Borrower for the purposes of either
or both of the the Information Package was true and accurate in all material
respects as at the date it was provided or as at the date (if any) at which it
is stated. The financial estimates, forecasts and projections contained in the
Information Package have been prepared on the basis of recent historical
information and on the basis of reasonable assumptions and nothing has occurred
which would necessitate a material revision to any of those estimates, forecasts
and projections in order for them to be fair and reasonable. Nothing has
occurred or been omitted from the Information Package and no information has
been given or withheld which results in the information contained in the
Information Package being untrue or misleading in any material respect.
 
(h) The factual information contained in the certificates of title is or was at
the respective dates of those certificates of title, true and accurate in all
respects and complete.
 
(i)  The factual information provided for the purpose of producing valuations of
the properties of Borrowers and associated forecasts and projections is or was
at the date on which such information was provided, true and accurate in all
respects and complete.
 
For purposes of this Section “Information Package” means all information,
documentation and reports furnished by any Borrower to Lender in connection with
the transactions contemplated herein.
 
(j)  There is no disclosure made in the Disclosure Letter or any other
disclosure to the Purchase Agreement which has or may have a material adverse
effect on any of the information, prospects, estimates, forecasts or projections
contained or referred to in the Information Package.
 
(k)  Before the making of the first Loan hereunder, Inyx EU has not traded nor
undertaken any commercial activities of any kind and (except as contemplated by,
or otherwise in connection with, this Agreement and the other Financing
Agreeemnts and the Purchase Agreement and the transactions contemplated by this
Agreement, the other Financing Agreements or by the Purchase Agreement) has no
assets or liabilities, actual or contingent.
 
(l)   Each Borrower’s payment obligations under the Financing Agreements rank at
least pari passu with the claims of all their respective other unsecured and
unsubordinated creditors, except for obligations mandatorily preferred by law
applying to companies generally.
 
-60-

--------------------------------------------------------------------------------

Section 9. Affirmative And Negative Covenants.
 
9.1 Maintenance of Existence. Each Borrower shall at all times preserve, renew
and keep in full, force and effect its corporate or other existence and rights
and franchises with respect thereto and maintain in full force and effect all
permits, licenses, trademarks, trade names, approvals, authorizations, leases
and contracts necessary to carry on its business as presently or proposed to be
conducted. Borrowers shall give Lender thirty (30) days prior written notice of
any proposed change in any their respective corporate or other names, which
notice shall set forth the new name(s) and Borrowers shall deliver to Lender a
copy of the amendment to the Certificate of Incorporation or other
organizational document of each Borrower providing for the name change certified
by the Secretary of State or other appropriate official of the jurisdiction of
incorporation or organization of such Person as soon as it is available;
provided that, Lender has consented to CMSL changing its company name to “Ashton
Pharmaceuticals Limited”.


9.2 New Collateral Locations. A Borrower may open any new location within
England only; provided (a) Borrowers give Lender thirty (30) days prior written
notice of the intended opening of any such new location and (b) Borrowers
execute and delivers, or causes to be executed and delivered, to Lender such
agreements, documents, and instruments as Lender may deem reasonably necessary
or desirable to protect its interest in the Collateral at such location.
 
9.3 Compliance with Laws, Regulations, Etc. (a) Borrowers shall, at all times,
comply in all material respects with all laws, rules, regulations, licenses,
permits, approvals and orders applicable to any of them and duly observe all
requirements of any Federal, English, State or local governmental authority,
including the Employee Retirement Security Act of 1974, as amended, the Pension
Schemes Act Of 1993, as amended, the Occupational Safety and Health Act of 1970,
as amended, the Fair Labor Standards Act of 1938, as amended, and all statutes,
rules, regulations, orders, permits and stipulations relating to environmental
pollution and employee health and safety, including all of the Environmental
Laws.
 
(b) Borrowers shall establish and maintain, at their expense, a system to assure
and monitor its continued compliance with all Environmental Laws in all of its
operations, which system shall include annual reviews of such compliance by
employees or agents of Borrowers who are familiar with the requirements of the
Environmental Laws. Copies of all environmental surveys, audits, assessments,
feasibility studies and results of remedial investigations shall be promptly
furnished, or caused to be furnished, by Borrower to Lender. Borrowers shall
take prompt and appropriate action to respond to any non-compliance with any of
the Environmental Laws and shall regularly report to Lender on such response.
 
(c) Borrowers shall give both oral and written notice to Lender immediately upon
Borrower’s receipt of any notice of, or Borrowers’ otherwise obtaining knowledge
of, (i) the occurrence of any event involving the release, spill or discharge,
threatened or actual, of any Hazardous Material or (ii) any investigation,
proceeding, complaint, order, directive, claims, citation or notice with respect
to: (A) any non-compliance with or violation of any Environmental Law by (1) a
Borrower or (2) any Obligor with respect to any Real Estate Security or (B) the
release, spill or discharge, threatened or actual, of any Hazardous Material or
(C) the generation, use, storage, treatment, transportation, manufacture,
handling, production or disposal of any Hazardous Materials or (D) any other
environmental, health or safety matter, which affects (1) a Borrower or its
business, operations or assets or any properties at which a Borrower
transported, stored or disposed of any Hazardous Materials or (2) any Real
Estate Security given by any Obligor.



-61-

--------------------------------------------------------------------------------

(d) Without limiting the generality of the foregoing, whenever Lender reasonably
determines that there is non-compliance, or any condition which requires any
action by or on behalf of Borrower with respect to any Real Estate Security, in
order to avoid any material non-compliance, with any Environmental Law,
Borrowers shall, at Lender's request and Borrowers’ expense: (i) cause an
independent environmental engineer acceptable to Lender to conduct such tests of
the site where Borrower's non-compliance or alleged non-compliance with such
Environmental Laws has occurred as to such non-compliance and prepare and
deliver to Lender a report as to such non-compliance setting forth the results
of such tests, a proposed plan for responding to any environmental problems
described therein, and an estimate of the costs thereof and (ii) provide to
Lender a supplemental report of such engineer whenever the scope of such
non-compliance, or Borrowers’ response thereto or the estimated costs thereof,
shall change in any material respect.
 
(e) Borrowers shall indemnify and hold harmless Lender, its directors, officers,
employees, agents, invitees, representatives, successors and assigns, from and
against any and all losses, claims, damages, liabilities, costs, and expenses
(including attorneys' fees and legal expenses) directly or indirectly arising
out of or attributable to the use, generation, manufacture, reproduction,
storage, release, threatened release, spill, discharge, disposal or presence of
a Hazardous Material, including the costs of any required or necessary repair,
cleanup or other remedial work with respect to any property of any Borrower or
any Real Estate Security given by it and the preparation and implementation of
any closure, remedial or other required plans. All representations, warranties,
covenants and indemnifications in this Section 9.3 shall survive the payment of
the Obligations and the termination or non-renewal of this Agreement.


9.4 Payment of Taxes and Claims. Each Borrower shall duly pay and discharge all
taxes, assessments, contributions and governmental charges upon or against it or
its properties or assets except for taxes the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to such Borrower and with respect to which adequate reserves have been
set aside on their books. Borrowers shall be liable for any tax or penalties
imposed on Lender as a result of the financing arrangements provided for herein
and Borrowers agree to indemnify and hold Lender harmless with respect to the
foregoing, and to repay to Lender on demand the amount thereof, and until paid
by Borrowers such amount shall be added and deemed part of the Loans, provided,
that, nothing contained herein shall be construed to require Borrowers to pay
any income or franchise taxes attributable to the income of Lender from any
amounts charged or paid hereunder to Lender. The foregoing indemnity shall
survive the payment of the Obligations and the termination or non-renewal of
this Agreement.





-62-

--------------------------------------------------------------------------------

9.5 Insurance. Borrowers shall at all times, maintain with financially sound and
reputable insurers insurance with respect to the Collateral against loss or
damage and all other insurance of the kinds and in the amounts customarily
insured against or carried by corporations of established reputation engaged in
the same or similar businesses and similarly situated (including product
liability insurance). Said policies of insurance shall be satisfactory to Lender
as to form, amount and insurer. Borrowers shall furnish certificates, policies
or endorsements to Lender as Lender shall require as proof of such insurance,
and, if Borrower fails to do so, Lender is authorized, but not required, to
obtain such insurance at the expense of Borrowers. All policies shall provide
for at least thirty (30) days prior written notice to Lender of any cancellation
or reduction of coverage and that Lender may act as attorney for Borrowers in
obtaining, and at any time an Event of Default exists or has occurred and is
continuing, adjusting, settling, amending and canceling such insurance.
Borrowers shall cause Lender to be named as a loss payee and an additional
insured (but without any liability for any premiums) under such insurance
policies and Borrower shall obtain non-contributory lender's loss payable
endorsements to all insurance policies in form and substance satisfactory to
Lender. Such lender's loss payable endorsements shall specify that the proceeds
of such insurance shall be payable to Lender as its interests may appear and
further specify that Lender shall be paid regardless of any act or omission by
Borrower or any of its Affiliates. At its option, Lender may apply any insurance
proceeds received by Lender at any time to the cost of repairs or replacement of
Collateral and/or to payment of the Obligations, whether or not then due, in any
order and in such manner as Lender may determine or hold such proceeds as cash
collateral for the Obligations.


9.6 Financial Statements and Other Information.
 
(a) Borrowers shall keep proper books and records in which true and complete
entries shall be made of all dealings or transactions of or in relation to the
Collateral and the business of Borrower and its Subsidiaries (if any) in
accordance with GAAP. Borrowers shall (i) promptly furnish or cause to be
furnished to Lender all such financial and other information as Lender may
request relating to the Collateral and the assets, business and operations of
Borrowers and shall notify the independent public accountants acting as auditors
to Borrowers that Lender is authorized to obtain such information directly from
such accountants. Without limiting the foregoing Borrowers shall cause to be
furnished to Lender: (i) within fifteen (15) days after the end of each fiscal
month, monthly unaudited consolidated and consolidating financial statements of
Borrower and its Subsidiaries (including in each case balance sheets, statements
of income and loss, statements of cash flow, and statements of shareholders'
equity), all in reasonable detail, fairly presenting the financial position and
the results of the operation of Borrower and its Subsidiaries as of the end of
and through such fiscal month, (ii) within forty five (45) days after the end of
each fiscal quarter, unaudited consolidated and consolidating financial
statements of Borrower and its Subsidiaries (including the information specified
in Section 9.6(a)(i) hereof),as of the end and through the fiscal quarter then
ended and (iii) within ninety (90) days after the end of each fiscal year,
drafts of audited consolidated and consolidating financial statements of
Borrower and its Subsidiaries and drafts of audited separate financial
statements of each Borrower(including balance sheets, statements of income and
loss, statements of cash flow and statements of shareholders' equity), and the
accompanying notes thereto, all in reasonable detail, fairly presenting the
financial position and the results of the operations of Borrower as of the end
of and for such fiscal year and (iv) within one hundred twenty (120) days after
the end of each fiscal year, audited consolidated and consolidating financial
statements Borrower and its Subsidiaries and separate audited financial
statements of each Borrower (including balance sheets, statements of income and
loss, statements of cash flow and statements of shareholders' equity), and the
accompanying notes thereto, all in reasonable detail, fairly presenting the
financial position and the results of the operations of Borrower and its
Subsidiaries and of each Borrower separately, as of the end of and for such
fiscal year, together with the unqualified opinion of independent certified
public accountants, which accountants shall be an independent accounting firm
selected by Borrower and reasonably acceptable to Lender, that such financial
statements have been prepared in accordance with GAAP, and present fairly the
results of operations and financial condition of Borrower as of the end of and
for the fiscal year then ended. The financial statements(i) referred to in
Section 9.6(a)(i), (ii) and (iii) hereof shall be accompanied by a certificate
of the Chief Financial Officer of Borrower to the effect that such financial
statements are correct in all material respects, subject to normal year end
audit adjustments, (ii) referred to in Section 9.6(a)(ii), (iii) and (iv) hereof
shall be accompanied by a certificate of the Chief Financial Officer of Borrower
to the effect that Borrower is in compliance with the covenants set forth in
Sections 9.14, 9.15 and 9.16 hereof , as of the close of the period to which
such financial statements relate, together with a schedule showing the
calculations used in determining such compliance and that no Event of Default or
event which would with the giving of notice or passage of time, constitute an
Event of Default exists and is continuing, (iii) referred to in Section
9.6(a)(iv) hereof shall be accompanied by a certificate of the Chief Financial
Officer of Borrower to the effect that Borrower is in compliance with the
covenants set forth in Sections 9.14, 9.15, 9.16 and 9.17 hereof , as of the
close of the period to which such financial statements relate, together with a
schedule showing the calculations used in determining such compliance and that
no Event of Default or event which would with the giving of notice or passage of
time, constitute an Event of Default exists and is continuing and (iv) referred
to in Section 9.6(a)(ii),(iii) and (iv) hereof shall be accompanied by a
certificate of the Chief Executive Officer and Chief Financial Officer of
Borrower setting forth the Adjusted Net Worth of Borrower as of the respective
dates of such financial statements and shall be accompanied by a schedule
showing the calculations used in determining such Adjusted Net Worth and the
appraisals on which such calculations are based, which appraisals( and the
appraisers performing such appraisals) must be acceptable to Lender in all
respects; provided that, for purposes of determining Adjusted Net Worth (A) at
any time an Event Of Default or act, condition or event which with the giving of
notice or passage of time or both would constitute an Event of Default shall
exist or (B) on the request of Lender, but not more often than once in any
two(2) year period, Borrower shall, within fifteen(15) working days after
request of Lender therefor furnish to Lender new appraisals of all of the assets
of Borrower, in form and substance and from appraisers satisfactory to Lender.
 
-63-

--------------------------------------------------------------------------------

(b) Borrowers shall promptly notify Lender in writing of the details of (i) any
loss, damages, investigation, action, suit, proceeding or claim which has or
could result in a Material Adverse Effect, (ii) any Material Contract of a
Borrower being terminated or amended or any new Material Contract entered into
(in which event Borrowers shall provide Lender with a copy of such Material
Contract), (iii) any order, judgment or decree in excess of $50,000 which has
been entered against Borrower or any of its properties or assets, (iv) any
notification from a governmental authority of violation of laws or regulations
received by a Borrower, (v) any ERISA Event and (vi) the occurrence of any Event
of Default or act, condition or event which with the giving of notice or the
passage of time or both, would constitute an Event of Default.
 
(c) Borrowers shall promptly after the sending or filing thereof furnish or
cause to be furnished to Lender copies of all reports which Inyx sends to its
stockholders generally and copies of all reports and registration statements
which Inyx files with the Securities and Exchange Commission, any national
securities exchange or the National Association of Securities Dealers, Inc.
 
(d) Borrowers shall furnish or cause to be furnished to Lender such budgets,
forecasts, projections and other information respecting the Collateral and the
business of Borrowers as Lender may, from time to time, reasonably request.
Lender is hereby authorized to deliver a copy of any financial statement or any
other information relating to the business of Borrower to any court or other
government agency upon request therefor or to any participant or assignee or
prospective participant or assignee. Borrower hereby irrevocably authorizes and
directs all of its accountants or auditors to deliver to Lender, at Borrower’s
expense, copies of the financial statements of Borrower and any reports or
management letters prepared by such accountants or auditors on behalf of
Borrower and to disclose to Lender such information as they may have regarding
the business of Borrower. Any documents, schedules, invoices or other papers
delivered to Lender may be destroyed or otherwise disposed by Lender one (1)
year after the same are delivered to Lender, except as otherwise designated by
Borrower to Lender in writing.
 
(e) Borrowers shall immediately notify Lender in writing of (i) the occurrence
or existence of any Event of Default or any act, condition or event which is an
Event of Default or which with the giving of notice or passage of time or both
would be an Event of Default, hereunder and (ii) the occurrence or existence of
any default or event of default or any act, condition or event which is a
default or an event of default or which with the giving of notice or passage of
time or both would be an event of default, under any agreement or instrument to
which any Affiliate of a Borrower is a party, relating to any Debt.
 
(f) Borrowers shall deliver, or cause to be delivered, to Lender, within ninety
(90) days from the date hereof, an opening balance sheet of Borrowers after
giving effect to the transactions contemplated by this Agreement and the
Purchase Agreements, together with the opinion of independent certified public
accountants, which accountants shall be an independent accounting firm selected
by Borrower and reasonably acceptable to Lender, to the effect that such opening
balance sheet has been prepared in accordance with GAAP and presents fairly the
financial condition of Borrower as of such date.



-64-

--------------------------------------------------------------------------------


9.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc. A Borrower shall
not directly or indirectly, (a) merge into or with or consolidate with any other
Person or permit any other Person to merge into or with or consolidate with it
or (b) sell, assign, lease, transfer, abandon or otherwise dispose of (i) any
Capital Stock, except in a transaction involving public offering, or
indebtedness to any other Person or (ii) any of its assets to any other Person
(except for (A) sales of Inventory in the ordinary course of business, (B) the
disposition of Equipment no longer used in the business of Borrower so long as
(1) any proceeds are paid to Lender and (2) such sales do not involve Equipment
having an aggregate fair market value in excess of $50,000 for all such
Equipment disposed of in any fiscal year of Borrower, (C) sales of Equipment (1)
to which Lender shall have consented in writing and(2) any proceeds of which are
paid to Lender for application as determined by Lender or (c) form or acquire
any Subsidiary, or transfer any assets to any Subsidiary, or (d) wind up,
liquidate or dissolve or (e) agree to do any of the foregoing.


9.8 Encumbrances. A Borrower shall not create, incur, assume or suffer or permit
to exist any security interest, mortgage, pledge, lien, charge or other
encumbrance of any nature whatsoever on any of its assets or properties,
including the Collateral, except: (a) liens and security interests of Lender;
(b) liens securing the payment of taxes, either not yet overdue or the validity
of which are being contested in good faith by appropriate proceedings diligently
pursued and available to Borrower and with respect to which adequate reserves
have been set aside on its books; (c) non-consensual statutory liens (other than
liens securing the payment of taxes) arising in the ordinary course of
Borrower’s business to the extent: (i) such liens secure indebtedness which is
not overdue or (ii) such liens secure indebtedness relating to claims or
liabilities which are fully insured and being defended at the sole cost and
expense and at the sole risk of the insurer or being contested in good faith by
appropriate proceedings diligently pursued and available to Borrower, in each
case prior to the commencement of foreclosure or other similar proceedings and
with respect to which adequate reserves have been set aside on its books; (d)
zoning restrictions, easements, licenses, covenants and other restrictions
affecting the use of Real Property which do not interfere in any material
respect with the use of such Real Property or ordinary conduct of the business
of Borrower as presently conducted or proposed to be conducted, thereon or
materially impair the value of the Real Property which may be subject thereto;
(e) purchase money security interests in Equipment (including Capital Leases
entered into after the date hereof), not to exceed $100,000 in the aggregate at
any time outstanding so long as such security interests and mortgages do not
apply to any property of Borrower other than the Equipment so acquired, and the
indebtedness secured thereby does not exceed the cost of the Equipment so
acquired, as the case may be and (f) the security interests and liens set forth
on Schedule 8.4 hereto, including those securing the indebtedness to Seller
referred to in Section 4.1(dd) hereof, which have been fully subordinated to the
liens and security interests of Lender to Lender’s satisfaction.


9.9 Indebtedness. Borrower shall not incur, create, assume, become or be liable
in any manner with respect to, or suffer or permit to exist, any obligations or
indebtedness, except:
 
(a) the Obligations;



-65-

--------------------------------------------------------------------------------

(b) trade accounts payable and other trade obligations and normal accruals in
the ordinary course of business not yet due and payable, or with respect to
which Borrower is contesting in good faith the amount or validity thereof by
appropriate proceedings diligently pursued and available to Borrower and with
respect to which adequate reserves have been set aside on their books;
 
(c) purchase money indebtedness (including Capital Leases) to the extent not
incurred or secured by liens (including Capital Leases) in violation of any
other provision of this Agreement;
 
(d) unsecured indebtedness of Borrower for borrowed money incurred after the
date hereof, owing to any Person other than any shareholder, officer, director,
agent, employee or Affiliate of Borrower on commercially reasonable rates and
terms pursuant to an arm's length transaction; provided, that, (i) Lender shall
have received not less than five (5) Business Days prior written notice of the
intention to incur such indebtedness, which notice shall set forth in reasonable
detail satisfactory to Lender, the amount of such indebtedness, the person to
whom such indebtedness will be owed, the interest rate, the schedule of
repayments and maturity date with respect thereto and such other information as
Lender may reasonably request with respect thereto, (ii) Lender shall have
received true, correct and complete copies of all agreements, documents and
instruments evidencing or otherwise related to such indebtedness, (iii) the
aggregate amount of such indebtedness at any time outstanding shall not exceed
$100,000, (iv) on and before the date of incurring such indebtedness and after
giving effect thereto, no Event of Default, or event which with the giving
notice or the passage of time or both would constitute an Event of Default,
shall exist or have occurred and be continuing, (v) Borrower may only make
regularly scheduled payments of principal and interest in respect of such
indebtedness in accordance with the terms of the agreement or instrument
evidencing or giving rise to such indebtedness as in effect on the date of the
execution thereof, and (vi) Borrower shall not, directly or indirectly, (A) make
any prepayments or other non-mandatory payments in respect of such indebtedness,
or (B) amend, modify, alter or change the terms of such indebtedness or any
agreement, document or instrument related thereto, or (C) redeem, retire,
defease, purchase or otherwise acquire such indebtedness, or set aside or
otherwise deposit or invest any sums for such purpose, and (vii) Borrower shall
furnish to Lender all notices, demands or other materials in connection with
such indebtedness either received by Borrower or on its behalf, promptly after
the receipt thereof, or sent by Borrower, or on its behalf, concurrently with
the sending thereof, as the case may be;
 
(e) indebtedness of Borrower described on Schedule 9.9 hereto; provided, that:
(i) the individual principal amounts of such indebtedness and aggregate
principal amounts of all such indebtedness shall not exceed the amounts shown on
such Schedule 9.9 hereto less the aggregate amount of all repayments,
repurchases or redemptions, whether optional or mandatory in respect thereof,
plus interest thereon at the rate provided for in such agreement or instrument
as in effect on the date hereof, (ii) Borrower may only make regularly scheduled
payments of principal and interest in respect of such indebtedness in accordance
with the terms of the agreement or instrument evidencing or giving rise to such
indebtedness, (iii) Borrower shall not, directly or indirectly, (A) amend,
modify, alter or change the terms of such indebtedness or any agreement,
document or instrument related thereto or (B) redeem, retire, defease, purchase
or otherwise acquire such indebtedness, or set aside or otherwise deposit or
invest any sums for such purpose, and (iv) Borrower shall furnish to Lender all
notices or demands in connection with such indebtedness either received by
Borrower or on its behalf, promptly after the receipt thereof, or sent by
Borrower or on its behalf, concurrently with the sending thereof, as the case
may be;
 
(f) Subordinated Debt of Borrower issued to the Seller, pursuant to the Purchase
Agreements; and
 
(g) Indebtedness of Inyx EU to CMSL incurred pursuant to the loan agreement
described in Section 4.1(gg) hereof.


-66-

--------------------------------------------------------------------------------


9.10 Loans, Investments, Guarantees, Etc. Borrower shall not directly or
indirectly, make or permit to exist any loans or advance money or property to
any person, or invest in (by capital contribution, dividend or otherwise) or
purchase or repurchase the Capital Stock or indebtedness or all or a substantial
part of the assets or property of any Person, or form or acquire any
Subsidiaries or guarantee, assume, endorse, or otherwise become responsible for
(directly or indirectly) the indebtedness, performance, obligations or dividends
of any Person or agree to do any of the foregoing, except: (a) the endorsement
of instruments for collection or deposit in the ordinary course of business; (b)
investments in cash or Cash Equivalents; provided that, as to any of the
foregoing, unless waived in writing by Lender, Borrower shall take such actions
as are deemed necessary by Lender to perfect the security interest of Lender in
such investments; (c) the loans, advances and guarantees set forth on Schedule
9.10 hereto; provided, that, as to such loans, advances and guarantees, (i)
Borrower shall not, directly or indirectly, (A) amend, modify, alter or change
the terms of such loans, advances or guarantees or any agreement, document or
instrument related thereto, or (B) as to such guarantees, redeem, retire,
defease, purchase or otherwise acquire the obligations arising pursuant to such
guarantees, or set aside or otherwise deposit or invest any sums for such
purpose, and (ii) Borrower shall furnish to Lender all notices or demands in
connection with such loans, advances or guarantees or other indebtedness subject
to such guarantees either received by Borrower or on its behalf, promptly after
the receipt thereof, or sent by Borrower or on its behalf, concurrently with the
sending thereof, as the case may be; (d) loans and advances not in excess of the
amount of $100,000 outstanding in the aggregate for all such loans and advances
during the term of this Agreement; provided that, except as permitted by Section
9.10 (e) hereof, no such loan or advance shall be made to any Affiliate of
Borrower, to the holder of any Capital Stock of Borrower or to any Person
described on Schedule 9.21 hereto; and (e) loans or advances described in
Section 9.9(g) hereof.


9.11 Transactions with Affiliates. Borrower shall not, directly or indirectly,
(a) purchase, acquire or lease any property from, or sell, transfer or lease any
property to, any officer, director, agent or Person Affiliated with Borrower,
except in the ordinary course of business and pursuant to the reasonable
requirements of Borrower’s business and upon fair and reasonable terms no less
favorable to Borrower than such Person would obtain in a comparable arm's length
transaction with an unaffiliated person (but in no event may Borrower sell,
transfer or lease any property to any Subsidiary) or (b) make any payments (i)
of any indebtedness owing to any officer, employee, shareholder or director or
other person Affiliated with Borrower or (ii) of any compensation to any
employee, except reasonable compensation to employees for services rendered to
in the ordinary course of business; provided that, nothing contained in this
Section 9.11 shall be construed to permit any Borrower to take any of the
actions prohibited by Section 9.26.





-67-

--------------------------------------------------------------------------------

9.12 Additional Bank Accounts. Borrower shall not, directly or indirectly, open,
establish or maintain any deposit account, investment account or any other
account with any bank or other financial institution, other than the Blocked
Accounts and the accounts set forth in Schedule 8.8 hereto, except: (a) as to
any new or additional Blocked Accounts and other such new or additional accounts
which contain any Collateral or proceeds thereof, with the prior written consent
of Lender and subject to such conditions thereto as Lender may establish and (b)
as to any accounts used by Borrower to make payments of payroll, taxes or other
obligations to third parties, after prior written notice to Lender.


9.13 Compliance with ERISA. (a) Borrower shall not, with respect to any
“employee benefit plans” maintained by Borrower or any of its ERISA Affiliates:
(i) terminate any of such employee benefit plans so as to incur any liability to
the Pension Benefit Guaranty Corporation established pursuant to ERISA, (ii)
allow or suffer to exist any prohibited transaction involving any of such
employee benefit plans or any trust created thereunder which would subject
Borrower or such ERISA Affiliate to a tax or penalty or other liability on
prohibited transactions imposed under Section 4975 of the Code or ERISA, (iii)
fail to pay to any such employee benefit plan any contribution which it is
obligated to pay under Section 302 of ERISA, Section 412 of the Code or the
terms of such plan, (iv) allow or suffer to exist any accumulated funding
deficiency, whether or not waived, with respect to any such employee benefit
plan, (v) allow or suffer to exist any occurrence of a reportable event(other
than those as to which the Pension Benefit Guaranty Corporation has waived
notice pursuant to Regulation) or any other event or condition which presents a
material risk of termination by the Pension Benefit Guaranty Corporation of any
such employee benefit plan that is a single employer plan, that is a single
employer plan, which termination could result in any liability to the Pension
Benefit Guaranty Corporation, (vi) incur any withdrawal liability with respect
to any multi employer pension plan; and (vii) fail to maintain each employee
benefit plan in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal State and Commonwealth Law.
 
(b) As used in this Section 9.13 and Section 8.14 the terms (i) “employee
benefit plans”, “accumulated funding deficiency and reportable event” shall have
the respective meanings assigned to them in ERISA, and the term “prohibited
transaction” shall have the meaning assigned to it in Section 4975 of the Code
and “ERISA”, (ii) “ERISA Affiliate” shall mean any Person required to be
aggregated with Borrower or any of its Subsidiaries under Sections 414(b),
414(c), 414(m) or 414(o) of the Code and “ERISA” shall mean the United States
Employee Retirement Income Security Act of 1974 .
 
9.14 Working Capital. Borrower shall, at all times, maintain Working Capital of
not less than $5,000,000.


9.15 Net Worth. Borrowers shall, at all times, maintain (a) an Adjusted Net
Worth of not less than $8,000,000 and (b) a Tangible Net Worth of not less than
$18,000,000.
 

-68-

--------------------------------------------------------------------------------

9.16 Suppressed Availability. (a) Borrowers shall, maintain with Lender, at all
times after the date hereof, Suppressed Availability of not less than $500,000.
Lender may, but shall not be required to and in addition to its other rights, in
its discretion, use the amount of Suppressed Availability (i) to pay costs and
expenses incurred by Borrowers or chargeable to Borrowers under this Agreement,
(ii) to cure defaults of Borrowers under this Agreement, or by Borrower or any
other Obligor under any of the other Financing Agreements or any other agreement
of Borrowers with any third party, (iii) to pay taxes of Borrowers and (iv) for,
any other purpose permitted by, or to make any other payment which Lender is
authorized to make, under this Agreement.
 
(b) If the amount of Suppressed Availability, shall at any time be less than
$500,000 Borrowers shall, at all times, on notice by Lender, immediately take
such actions as are required by Lender, including delivery to Lender of cash
collateral so that the amount of Suppressed Availability shall not be less than
$500,000.


9.17 Excess Cash Flow. Borrower shall, for each of its fiscal years during the
Term of this Agreement, have Excess Cash Flow of not less than $4,000,000.


9.18 Changes in Equity. A Borrower shall not (a) cease to have its Capital Stock
or other equity interests owned by the Persons now owning such Capital Stock or
other equity interests in the same percentages of ownership now held by such
Persons or (b) issue, sell or deliver any shares of its Capital Stock or other
equity interests or rights, options, warrants or calls to purchase any shares of
its Capital Stock other equity interests or securities convertible into shares
of its Capital Stock or other equity interests, except in each case as a result
of a transaction involving a public offering.


9.19 Restricted Junior Payments. Borrower shall not, directly or indirectly,
make, or agree to make, any Restricted Junior Payment; except that (a) CMSL may
make Restricted Junior Payments contemplated by Section 9.27 hereof and (b)
Borrowers shall repay Inyx on the Closing Date the indebtedness shown on
Schedule 9.9 hereof.


9.20 Costs and Expenses. Borrowers shall pay to Lender on demand all costs,
expenses, filing fees and taxes paid or payable in connection with the
preparation, negotiation, execution, delivery, recording, administration,
collection, liquidation, enforcement and defense of the Obligations, Lender's
rights in the Collateral, this Agreement, the other Financing Agreements and all
other documents related hereto or thereto, including any amendments, supplements
or consents which may hereafter be contemplated (whether or not executed) or
entered into in respect hereof and thereof, including: (a) all costs and
expenses of filing or recording (including Uniform Commercial Code financing
statement filing taxes and fees, documentary taxes, intangibles taxes and
mortgage recording taxes and fees, if applicable); (b) all costs and expenses
and fees for insurance premiums, environmental audits, surveys, assessments,
engineering reports and inspections, appraisal fees and search fees; (c) costs
and expenses of remitting loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the Blocked Accounts or Lender
Accounts, together with Lender's customary charges and fees with respect
thereto; (d) charges, fees or expenses charged by any bank or issuer in
connection with the Letter of Credit Accommodations; (e) costs and expenses of
preserving and protecting the Collateral; (f) costs and expenses paid or
incurred in connection with obtaining payment of the Obligations, enforcing the
security interests and liens of Lender, selling or otherwise realizing upon the
Collateral, and otherwise enforcing the provisions of this Agreement and the
other Financing Agreements or defending any claims made or threatened against
Lender arising out of the transactions contemplated hereby and thereby
(including preparations for and consultations concerning any such matters); (g)
all out-of-pocket expenses and costs heretofore and from time to time hereafter
incurred by Lender during the course of periodic field examinations of the
Collateral and Borrower's operations including the costs of field testing by
third party providers retained by Lender, plus a per diem charge at the rate of
$750.00 per person per day plus travel, hotel and all other out of pocket
expenses for Lender's examiners in the field and office; and (h) the fees and
disbursements of counsel (including legal assistants) to Lender in connection
with any of the foregoing.


-69-

--------------------------------------------------------------------------------


9.21 Environmental Audits. Within ninety (90) days from of a request by Lender,
from time to time, Borrowers shall deliver to Lender, at its expense updated
environmental audits of the Real Property and the Real Estate Security conducted
by an environmental firm acceptable to Lender and in form, scope and methodology
satisfactory to Lender confirming that (a) Borrower is in compliance with all
Environmental Laws, in all material respects and (b) there is no material
potential or actual liability of Borrower for any remedial action with respect
to any environmental condition or any other significant environmental problems;
provided  that, if such audits cannot confirm such compliance or that there is
no such liability, Borrower shall forthwith at their expense, diligently take
all remedial action necessary to cure such condition, effect such compliance and
discharge such liability, to such firm’s satisfaction.
 
9.22 Management Compensation. Borrowers will not directly or indirectly, pay
compensation or management, consulting or other fees for management or similar
services directly or indirectly, to or for the benefit of (a) as to those
Persons listed on Schedule 9.22 hereto in per annum amounts in the aggregate in
excess of that set forth and determined as described on Schedule 9.22 hereto,
including performance and incentive bonuses, for each such person, (b) as to all
other officers, directors or consultants amounts in excess of that which is
reasonable, ordinary and necessary and (c) Inyx Canada, Inc.


9.23 Business Names. Borrowers shall not use any trade names in the conduct of
its business and operations other than (a)those listed on Schedule 8.11 hereto
and (b)those trade names which Borrower may hereafter use after (i) having given
Lender at least 15 Business Days notice after the filing for registration of
such name and (ii) taking all such actions and executing and delivering all such
agreements, instruments, notices and documents as Lender shall request to(A)
grant to Lender a valid and perfected first and prior security interest and lien
therein and (B) protect and preserve Lender’s security interests and liens in
the other Collateral.


9.24 Additional Covenants.
 
(a) Borrowers shall deliver to Lender, within 30 days after request by Lender a
report of essential payments made and expenses incurred by Borrower, during the
period requested by Lender in such detail as Lender may request.
 
(b) Borrowers shall deliver to Lender, within 15 days after request by Lender, a
comparison of its actual availability for the period designated by Lender with
its budgeted availability for such period.
 
(c) Borrowers shall provide Lender, in addition to the other financial
information to be provided by Borrower hereunder, balance sheets, income
statements, cash flows, availability projections(including underlying
assumptions therefore), inventory locations and a detail of transactions with
Affiliates, in a level of detail acceptable to Lender, on a monthly basis until
March 31, 2006 and on a quarterly basis thereafter.


9.25 Loan Amount Certificate. Borrowers shall, promptly upon the request of
Lender, but not more often the 4 times in any fiscal year and in any event
together with the quarterly and audited Financial Statements referred to in
Section 9.6 hereof furnish to Lender a certificate, signed by its President and
Chief Financial Officer, stating as of the date thereof (a) the then outstanding
balance of the Loans, (b) that no defense, offset or counterclaim exists with
respect to Borrower’s obligation to pay such Loans or if any such defense,
offset or counterclaim does exist, specifying in detail the nature and amount
thereof and the facts upon which based and (c) that they have reviewed this
Agreement and the other Financing Agreements to which Borrower is a party and
have made, or caused to be made under their supervision, a review in reasonable
detail of the transactions and condition of the Borrower and that, based on such
review, the Borrower has observed or performed all of their covenants and other
agreements(including those related to Environmental Laws), and satisfied every
condition, contained in this Agreement and the other Financing Agreements to be
observed, performed or satisfied by the Borrower and that such review has not
disclosed the existence, and that such officers do not have knowledge of the
existence as at the date of the certificate, of any Event of Default or event or
condition which, with the giving of notice or the lapse of time or both, would
constitute an Event of Default or if such officer has any knowledge of any such
Event of Default or other event or condition, specifying same and what action
the Borrower is taking or proposes to take with respect thereto.


-70-

--------------------------------------------------------------------------------


9.26 No United States Nexus. (a) No Borrower shall create, incur or suffer to
exist any Debt, liability or other obligations of any Borrower of any kind
(whether fixed or contingent, due or to become due or otherwise, including any
Debt, liability or other obligation to any Affiliate)) to any Person:
 
(i) Resident or domiciled in the United States,
 
(ii) Incorporated in the United States,
 
(iii) Doing business in the United States,
 
(iv) Maintaining an office or place of business located in the United States, or
 
(v) Having any interest in any asset located in the United States;
 
other than to a branch or permanent establishment of any such Person, not
located in the United States.
 
(b) Borrowers shall not directly or indirectly:
 
(i) Own any interest in any asset located in the United States,
 
(ii) Engage in any trade or business or do or transact any business in the
United States,
 
(iii) Maintain any office or place of business located in the United States, or
 
(iv) Otherwise become domiciled in, resident of, or have any presence in the
United States.


(c) As used in this Section 9.26 the term “United States” has the meaning
prescribed by Section 1.01(55) of the United States Bankruptcy Code.


9.27 Upstream Loan Agreement. CMSL shall loan and advance funds to Inyx EU in
such amounts and at such times as may be required by Inyx EU to enable Inyx EU
to repay Lender the Loans made by Lender to Inyx EU and all other Obligations of
Inyx EU to Lender, when due.


9.28 Further Assurances. At the request of Lender at any time and from time to
time, Borrowers shall at their expense, duly execute and deliver, or cause to be
duly executed and delivered, such further agreements, documents and instruments,
and do or cause to be done such further acts as may be necessary or proper to
evidence, perfect, maintain and enforce the security interests of Lender, and
the priority thereof, in the Collateral and to otherwise effectuate the
provisions or purposes of this Agreement or any of the other Financing
Agreements. Lender may at any time and from time to time request a certificate
from an officer of Borrowers representing that all conditions precedent to the
making of Loans and providing Letter of Credit Accommodations contained herein
are satisfied. In the event of such request by Lender, Lender may, at its
option, cease to make any further Loans and providing Letter of Credit
Accommodations until Lender has received such certificate and, in addition,
Lender has determined that such conditions are satisfied. Where permitted by
law, Borrowers hereby authorizes Lender to execute and file one or more UCC
financing statements signed only by Lender.


-71-

--------------------------------------------------------------------------------


9.29 United Kingdom Covenants.



(a)  
The Borrowers shall (or shall ensure that the relevant Borrower will) at the
request of the Lender submit simultaneously with the Borrowers (or the relevant
Borrower's) application to Land Registry for registration of any mortgage or
charge created by a Financing Agreement, any Land Registry forms EX1 and EX1A,
the relevant documents and cheque for the requisite fee, each as provided by the
Lender to the Borrowers.

 

(b)  
Each Borrower shall (and shall ensure that each of its Subsidiaries will)
maintain its centre of main interests in England and Wales for the purposes of
the “Insolvency Regulation” (Insolvency Regulation means the Council Regulation
(EC) No.1346/2000 of 29 May 2000 on Insolvency Proceedings).

 

(c)  
The Borrowers shall (and shall ensure that each of its Subsidiaries will) within
any relevant period laid down in any statute, law or regulation applicable in
the jurisdiction of its incorporation make all necessary declarations, obtain
all necessary authorizations and deliver all necessary forms and documents
required to be delivered to, filed with or registered with any governmental,
statutory or other body or agency by it in connection with the Financing
Agreements.

 

(d)  
Each Borrower shall (and shall ensure that each of its Subsidiaries will) take
all reasonable and practical steps to preserve and enforce its rights arising
under the Purchase Agreement.

 

(e)  
No Borrower operates any defined benefit pension schemes.

 

(f)  
Each Borrower shall ensure that at all times any unsecured and unsubordinated
claims of the Lender against it under the Financing Agreements rank at least
pari passu with the claims of all its other unsecured and unsubordinated
creditors except those creditors whose claims are mandatorily preferred by laws
of general application to companies.

 

(g)  
The Borrowers shall comply in all respects with sections 151 to 158 of the
Companies Act 1985, including in relation to the execution of the Financing
Agreements and the payment of amounts due under this Agreement.

 

(h)  
No Borrower shall permit or effect any variations, novations or amendments to
the Purchase Agreement.

 
-72-

--------------------------------------------------------------------------------


Section 10. Events of Default And Remedies.


10.1 Events of Default. The occurrence or existence of any one or more of the
following events are referred to herein individually as an "Event of Default"
and collectively as "Events of Default":
 
(a) any Borrower (i) fails to pay when due any of the Obligations (including any
mandatory prepayment of Term Loan D or any Voluntary Prepayment, notice of
intent to pay has been given by Borrower to Lender) or (ii) any Borrower fails
to perform any of the terms, covenants, conditions or provisions contained in
this Agreement or any of the other Financing Agreements except those described
in Section 10(a)(i) above and such failure shall continue for ten (10) days;
except that, such ten (10) day cure period shall not be applicable in the case
of (A) any failure which cannot be cured at all or within such ten (10) day
period, (B) an intentional breach by a Borrower or (C) a failure which has been
the subject of a prior failure within the preceding three (3) months;
 
(b) any representation, warranty or statement of fact made by any Borrower to
Lender in this Agreement, the other Financing Agreements or any other agreement,
schedule, confirmatory assignment or otherwise shall when made or deemed made be
false or misleading in any material respect;
 
(c) any Obligor revokes, terminates or fails to perform any of the terms,
covenants, conditions or provisions of any guarantee, endorsement or other
agreement of such party in favor of Lender or any representation, warranty or
statements of fact made by any such Person in any such document shall when made
or deemed made be false or misleading in any material respect;
 
(d) any judgment for the payment of money is rendered against any Borrower or
any Obligor in excess of $100,000 in any one case, or in excess of $200,000 in
the aggregate and shall remain undischarged or unvacated for a period in excess
of sixty (60) days or execution shall at any time not be effectively stayed, or
any judgment other than for the payment of money, or injunction, attachment,
garnishment or execution is rendered against Borrower or any Obligor or any of
their assets;
 
(e) any Borrower or any Obligor which is a partnership, limited liability
company, limited liability partnership or a corporation(wherever organized or
constituted), dissolves or suspends or discontinues doing business;
 
(f) any Borrower shall not be Solvent or any Borrower shall make an assignment
for the benefit of creditors, make or send notice of a bulk transfer or call a
meeting of its creditors or principal creditors;
 
(g) a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution, winding up or liquidation law
or statute of any jurisdiction now or hereafter in effect (whether at law or in
equity) is filed against any Borrower or any Obligor or all or any part of their
respective properties and such petition or application is not dismissed within
thirty(30) days after the date of its filing or any Borrower or any Obligor
shall file any answer admitting or not contesting such petition or application
or indicates its consent to, acquiescence in or approval of any such action or
proceeding or the relief requested is granted sooner.
 
-73-

--------------------------------------------------------------------------------


(h) a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at a law or equity) is
filed by any Borrower or any Obligor or for all or any part of its property;
 
(i) any default by any Borrower or any Obligor under any agreement, document or
instrument relating to any indebtedness for borrowed money owing to any person
other than Lender, or under any Capital Lease obligations, contingent
indebtedness in connection with any guarantee, letter of credit, indemnity or
similar type of instrument in favor of any person other than Lender, in any case
in an amount in excess of $100,000, which default continues for more than the
applicable cure period, if any, with respect thereto, or any default by any
Borrower or any Obligor under any Material Contract, including any Manufacturing
Contract or, lease, license, or other obligation to any person other than
Lender, which default continues for more than the applicable cure period, if
any, with respect thereto;
 
(j) there shall be a Change of Control or change in the present senior
management of Inyx or any Borrower;
 
(k) the indictment or threatened indictment of Inyx, any Borrower or any Obligor
under any criminal statute, or commencement or threatened commencement of any
criminal or civil proceedings against Inyx, any Borrower or any Obligor,
pursuant to which statute or proceedings the penalties or remedies sought or
available include forfeiture of any of the property of any Borrower or any
Obligor;
 
(l) there shall be a material adverse change in the business, assets or
prospects of Inyx, any Borrower or any Obligor after the date hereof;
 
(m) there shall be an event of default under any of the other Financing
Agreements;
 
(n) there shall be an event of default under any of the Parent Financing
Agreements; or
 
(o) there shall be any pending or threatened action or proceeding relating to
the suspension, revocation or termination of any License or there shall exist a
material violation of any term or provision thereof or a Borrower shall
otherwise not be operating in full compliance with all material terms thereof.


10.2 Remedies.
 
(a) At any time an Event of Default exists or has occurred and is continuing,
Lender shall have all rights and remedies provided in this Agreement, the other
Financing Agreements, the Uniform Commercial Code and other applicable law,
including English law, all of which rights and remedies may be exercised without
notice to or consent by Borrower or any Obligor except as such notice or consent
is expressly provided for hereunder or required by applicable law. All rights,
remedies and powers granted to Lender hereunder, under any of the other
Financing Agreements, the Uniform Commercial Code, English law or other
applicable law, are cumulative, not exclusive and enforceable, in Lender's
discretion, alternatively, successively, or concurrently on any one or more
occasions, and shall include, without limitation, the right to apply to a court
of equity for an injunction to restrain a breach or threatened breach by
Borrowers of this Agreement or any of the other Financing Agreements. Lender
may, at any time or times, proceed directly against Borrowers or any Obligor to
collect the Obligations without prior recourse to the Collateral.



-74-

--------------------------------------------------------------------------------

(b) Without limiting the foregoing, at any time an Event of Default exists or
has occurred and is continuing, Lender may, in its discretion and without
limitation, (i) accelerate the payment of all Obligations and demand immediate
payment thereof to Lender (provided, that, upon the occurrence of any Event of
Default described in Sections 10.1(g), or 10.1(h), all Obligations shall
automatically become immediately due and payable), (ii) with or without judicial
process or the aid or assistance of others, enter upon any premises on or in
which any of the Collateral may be located and take possession of the Collateral
or complete processing, manufacturing and repair of all or any portion of the
Collateral, (iii) require Borrower at Borrowers’ expense, to assemble and make
available to Lender any part or all of the Collateral at any place and time
designated by Lender, (iv) collect, foreclose, receive, appropriate, setoff and
realize upon any and all Collateral, (v) remove any or all of the Collateral
from any premises on or in which the same may be located for the purpose of
effecting the sale, foreclosure or other disposition thereof or for any other
purpose, (vi) sell, lease, transfer, assign, deliver or otherwise dispose of any
and all Collateral (including entering into contracts with respect thereto,
public or private sales at any exchange, broker's board, at any office of Lender
or elsewhere) at such prices or terms as Lender may deem reasonable, for cash,
upon credit or for future delivery, with the Lender having the right to purchase
the whole or any part of the Collateral at any such public sale, all of the
foregoing being free from any right or equity of redemption of Borrowers, which
right or equity of redemption is hereby expressly waived and released by
Borrowers and/or (vii) terminate this Agreement. If any of the Collateral is
sold or leased by Lender upon credit terms or for future delivery, the
Obligations shall not be reduced as a result thereof until payment therefor is
finally collected by Lender. If notice of disposition of Collateral is required
by law, ten (10) days prior notice by Lender to Borrower designating the time
and place of any public sale or the time after which any private sale or other
intended disposition of Collateral is to be made, shall be deemed to be
reasonable notice thereof and Borrowers waive any other notice. In the event
Lender institutes an action to recover any Collateral or seeks recovery of any
Collateral by way of prejudgment remedy, Borrowers waive the posting of any bond
which might otherwise be required.
 
(c) Lender may apply the cash proceeds of Collateral actually received by Lender
from any sale, lease, foreclosure or other disposition of the Collateral to
payment of the Obligations, in whole or in part and in such order as Lender may
elect, whether or not then due. Borrowers shall remain liable to Lender for the
payment of any deficiency with interest at the highest rate provided for herein
and all costs and expenses of collection or enforcement, including attorneys'
fees and legal expenses.
 
(d) Without limiting the foregoing, upon the occurrence of an Event of Default
or an event which with notice or passage of time or both would constitute an
Event of Default, Lender may, at its option, without notice, (i) cease making
Loans or providing Letter of Credit Accommodations or reduce the lending
formulas or amounts of Loans and Letter of Credit Accommodations available to
Borrowers and/or (ii) terminate any provision of this Agreement providing for
any future Loans or Letter of Credit Accommodations to be made or provided by
Lender to Borrowers.
 
(e) For the purpose of enabling Lender to exercise the rights and remedies
hereunder, each Borrower hereby grants to Lender, effective as of the occurrence
of any Event of Default, to the extent assignable, an irrevocable, non-exclusive
license ( exercisable without payment of royalty or other compensation to
Borrowers) to use or assign any of the trademarks, service marks, trade names,
business names, trade styles, designs, logos and other source of business
identifiers and other Intellectual Property and general intangibles now owned or
hereafter acquired by such Borrower, wherever the same maybe located, including
in such license reasonable access to all media in which any of the licensed
items may be recorded or stored and to all computer programs used for the
complication or printout thereof.


-75-

--------------------------------------------------------------------------------


10.3 Special Event of Default.
 
(a) The occurrence or existence of the following event shall be an additional
“Event of Default”:
 
(i) Any condition precedent specified in Section 4.1 hereof, the satisfaction of
which has been deferred by Lender, is not fulfilled and satisfied on or prior to
the date to which fulfillment and satisfaction thereof has been deferred
(whether or not such condition is capable of being fulfilled or satisfied by
Borrower); and
 
(ii) Lender shall give notice to Borrower that it is declaring an Event of
Default.
 
(b) On the occurrence and during the continuance of an Event of Default
specified in this Section 10.3 Lender shall be entitled to all rights and
remedies hereunder, including without limitation those set forth in Section 10.2
hereof, under the other Financing Agreements, and at law.


10.4 special United Kingdom Events Of Default.
 
The occurrence or existence of any one or more of the following events t shall
each be an additional “Event of Default”:
 

(a)  
Any Borrower or Obligor incorporated in the United Kingdom is unable or admits
inability to pay its debts as they fall due, suspends making payments on any of
its debts or, by reason of actual or anticipated financial difficulties,
commences negotiations with one or more of its creditors with a view to
rescheduling any of its indebtedness.

 

(b)  
The value of the assets of any Borrower or Obligor incorporated in the United
Kingdom is less than its liabilities (taking into account contingent and
prospective liabilities).

 

(c)  
A moratorium or other protection from its creditors is declared or imposed in
respect of any indebtedness of any Borrower or Obligor incorporated in the
United Kingdom.

 

(d)  
Any corporate action, legal proceedings or other procedure or step is taken
(including the making of an application, the presentation of a petition, the
filing or service of a notice or the passing of a resolution) in relation to:

 
-76-

--------------------------------------------------------------------------------

 
(i) the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any Borrower or Obligor incorporated in
the United Kingdom or, in the case of a winding-up, a winding up petition which
is proved to the satisfaction of the Administrative Agent (acting in good faith)
to be an abuse of process or have no real prospect of success and which is, in
any event, discharged within three days of its presentation and before it is
advertised;
 
(ii) a composition, compromise, assignment or arrangement with any creditor of
any Borrower or Obligor incorporated in the United Kingdom;
 
(iii) the appointment of a liquidator, supervisor, receiver, administrative
receiver, administrator, compulsory manager, trustee or other similar officer in
respect of any Borrower or Obligor incorporated in the United Kingdom or any of
its assets; or
 
(iv) enforcement of any security over any assets of any Borrower or Obligor
incorporated in the United Kingdom, or any analogous procedure or step is taken
in any jurisdiction.
 

(e)
Any expropriation, attachment, sequestration, distress or execution affects any
asset or assets of a Borrower.

 

(f)
Inyx EU redeems or purchases any of its shares or otherwise reduces its issued
share capital.

 

(g)
The Auditors qualify (other than a qualification of a purely technical nature)
their report on any audited accounts of either Borrower.

 

(h)
Any party to the Financing Agreements or the Purchase Agreement (other than the
Lender) rescinds or purports to rescind any of those agreements in whole or in
part where to do so would or could be expected to have a Material Adverse
Effect.

 

(i)
Any party to a Financing Agreement other than the Lender repudiates a Financing
Agreement or evidences an intention to repudiate a Financing Agreement.

 

(j)
It is or becomes unlawful for any party to any Financing Agreement other than
the Lender to perform any of its obligations under the Financing Agreements.

 
-77-

--------------------------------------------------------------------------------

Section 11. Jury Trial Waiver; Other Waivers And Consents; Governing Law.


11.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.
 
(a) The validity, interpretation and enforcement of this Agreement and the other
Financing Agreements and any dispute arising out of the relationship between the
parties hereto with respect thereto, whether in contract, tort, equity or
otherwise, shall, except where a Financing Agreement shall specifically provide
otherwise, be governed by the internal laws of the Commonwealth of Puerto Rico
(without giving effect to principles of conflicts of law). If a Financing
Agreement shall specially provide for a choice of governing law other than the
law of the Commonwealth of Puerto Rico, then the interpretation and enforcement
thereof and any dispute between the parties thereto in respect thereof, whether
in contract, tort, equity or otherwise shall be governed by the internal laws of
the jurisdiction selected (without giving effect to principles of conflicts of
law).
 
(b) Borrowers and Lender irrevocably consent and submit to the non-exclusive
jurisdiction of the United States District Court for the District of Puerto Rico
and to the Court of First Instance, (Superior Court) of San Juan, Puerto Rico
and waive any objection based on venue or forum non conveniences with respect to
any action instituted therein arising under this Agreement or any of the other
Financing Agreements or in any way connected with or related or incidental to
the dealings of the parties hereto in respect of this Agreement or any of the
other Financing Agreements or the transactions related hereto or thereto, in
each case whether now existing or hereafter arising, and whether in contract,
tort, equity or otherwise, and agree that any dispute with respect to any such
matters shall be heard only in the courts described above (except that Lender
shall have the right to bring any action or proceeding against Borrowers or its
property in the courts of any other jurisdiction which Lender deems necessary or
appropriate in order to realize on the Collateral or to otherwise enforce its
rights against Borrowers and its property).
 
(c) Each Borrower hereby waives personal service of any and all process upon it
and consents that all such service of process may be made by certified mail
(return receipt requested) directed to its address set forth on the signature
pages hereof and service so made shall be deemed to be completed ten (10) days
after the same shall have been so deposited in the U.S. mails, or, at Lender's
option, by service upon a Borrower in any other manner provided under the rules
of any such courts. Within thirty (30) days after such service, the Person so
served shall appear in answer to such process, failing which such Person shall
be deemed in default and judgment may be entered by Lender against such Person
for the amount of the claim and other relief requested.
 
(d) BORROWERS AND LENDER EACH HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR ANY
OF THE OTHER FINANCING AGREEMENTS OR (ii) IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT
OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR
THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE. BORROWERS AND LENDER EACH HEREBY AGREE AND
CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT BORROWERS OR LENDER MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
-78-

--------------------------------------------------------------------------------

(e) Lender shall not have any liability to Borrowers (whether in tort, contract,
equity or otherwise) for losses suffered by it in connection with, arising out
of, or in any way related to the transactions or relationships contemplated by
this Agreement, or any act, omission or event occurring in connection herewith,
unless it is determined by a final and non-appealable judgment or court order
binding on Lender, that the losses were the result of acts or omissions
constituting gross negligence or willful misconduct. In any such litigation,
Lender shall be entitled to the benefit of the rebuttable presumption that it
acted in good faith and with the exercise of ordinary care in the performance by
it of the terms of this Agreement.


11.2 Waiver of Notices. Each Borrower hereby expressly waives demand,
presentment, protest and notice of protest and notice of dishonor with respect
to any and all instruments and commercial paper, included in or evidencing any
of the Obligations or the Collateral, and any and all other demands and notices
of any kind or nature whatsoever with respect to the Obligations, the Collateral
and this Agreement, except such as are expressly provided for herein. No notice
to or demand on Borrowers which Lender may elect to give shall entitle it to any
other or further notice or demand in the same, similar or other circumstances.


11.3 Amendments and Waivers. Neither this Agreement nor any provision hereof
shall be amended, modified, waived or discharged orally or by course of conduct,
but only by a written agreement signed by an authorized officer of Lender, and
as to amendments, as also signed by an authorized officer of Borrowers. Lender
shall not, by any act, delay, omission or otherwise be deemed to have expressly
or impliedly waived any of its rights, powers and/or remedies unless such waiver
shall be in writing and signed by an authorized officer of Lender. Any such
waiver shall be enforceable only to the extent specifically set forth therein. A
waiver by Lender of any right, power and/or remedy on any one occasion shall not
be construed as a bar to or waiver of any such right, power and/or remedy which
Lender would otherwise have on any future occasion, whether similar in kind or
otherwise.


11.4 Waiver of Counterclaims. Each Borrower waives all rights to interpose any
claims, deductions, setoffs or counterclaims of any nature (other than
compulsory counterclaims) in any action or proceeding with respect to this
Agreement, the Obligations, the Collateral or any matter arising therefrom or
relating hereto or thereto.
 
11.5 Indemnification. Borrowers shall indemnify and hold Lender, and its
directors, agents, employees and counsel (collectively “Indemnified Persons”),
harmless from and against any and all losses, claims, damages, liabilities,
costs or expenses imposed on, incurred by or asserted against any of them in
connection with any litigation, investigation, claim or proceeding commenced or
threatened related to the negotiation, preparation, execution, delivery,
enforcement, performance or administration of this Agreement, any other
Financing Agreement, or any undertaking or proceeding related to any of the
transactions contemplated hereby or by the Purchase Agreements or any act,
omission, event or transaction related or attendant thereto, including amounts
paid in settlement, court costs, and the fees and expenses of counsel (the
“Indemnified Liabilities”). To the extent that the undertaking to indemnify, pay
and hold harmless set forth in this Section may be unenforceable because it
violates any law or public policy, Borrower shall pay the maximum portion which
it is permitted to pay under applicable law to Lender in satisfaction of
indemnified matters under this Section. The foregoing indemnity shall survive
the payment of the Obligations and the termination or non-renewal of this
Agreement.


-79-

--------------------------------------------------------------------------------

Section 12. Term of Agreement; Miscellaneous.


12.1 Term.
 
(a) This Agreement and the other Financing Agreements shall become effective as
of the date set forth on the first page hereof and shall continue in full force
and effect for a term ending on March 31, 2008 (the “Renewal Date”) and from
year to year thereafter, unless sooner terminated pursuant to the terms hereof.
Lender or Borrowers may terminate this Agreement and the other Financing
Agreements effective on the Renewal Date or on the anniversary of the Renewal
Date in any year by giving the other party at least ninety (90) days prior
written notice; provided that, this Agreement and all other Financing Agreements
must be terminated simultaneously. Upon the effective date of termination or
non-renewal of the Financing Agreements, Borrowers shall pay to Lender, in full,
all outstanding and unpaid Obligations and shall furnish cash collateral to
Lender in such amounts as Lender determines are reasonably necessary to secure
Lender from loss, cost, damage or expense, including attorneys' fees and legal
expenses, in connection with any contingent Obligations, including issued and
outstanding Letter of Credit Accommodations and checks or other payments
provisionally credited to the Obligations and/or as to which Lender has not yet
received final and indefeasible payment. Such payments in respect of the
Obligations and cash collateral shall be remitted by wire transfer in Federal
funds to such bank account of Lender, as Lender may, in its discretion,
designate in writing to Borrower for such purpose. Interest shall be due until
and including the next business day, if the amounts so paid by Borrowers to the
bank account designated by Lender are received in such bank account later than
12:00 noon, Atlantic Standard Time.
 
(b) No termination of this Agreement or the other Financing Agreements shall
relieve or discharge any Borrower or any Obligor of its respective duties,
obligations and covenants under this Agreement, the other Financing Agreements,
until all Obligations have been fully and finally discharged and paid, and
Lender's continuing security interest in the Collateral and the rights and
remedies of Lender hereunder, under the other Financing Agreements, and
applicable law, shall remain in effect until all such Obligations have been
fully and finally discharged and paid.



-80-

--------------------------------------------------------------------------------


(c) Upon the written request of Borrowers, after the effective date of the
termination or non-renewal of this Agreement, Lender shall deliver to Borrowers,
at Borrowers’ cost and expense, UCC-3 termination statements and other
termination statements and a release and reassignment of trademarks, patents,
and copyrights, each in form and substance satisfactory to Lender, necessary to
evidence the termination of Lender’s security interests in and lien upon the
Collateral, provided that, each of the following conditions is satisfied: (i)
Lender shall have received payment in full in cash and performance of all
outstanding and unpaid Obligations and the delivery to Lender of cash collateral
in such amounts as Lender determines are reasonably necessary to secure Lender
from loss, cost, damage or expense, including attorneys’ fees and legal
expenses, in connection with any contingent Obligations, including issued and
outstanding Letter of Credit Accommodations and checks or other payments
provisionally credited to the Obligations and/or as to which Lender has not yet
received final and indefeasible payment, and upon the release of all claims
against Lender, (ii) Lender shall have received a written release by Borrowers
and all Obligors, of Lender and the other Indemnified Parties, in form and
substance satisfactory to Lender, duly authorized, executed and delivered by
Borrowers and all Obligors, and (iii) no suits, actions, proceedings or claims
are pending or threatened against any Indemnified Person asserting any damages,
losses or liabilities that are Indemnified Liabilities. Accordingly each
Borrower waives any rights which it may have under the Uniform Commercial Code
or other applicable law to demand the filing of termination statements with
respect to the Collateral and Lender shall not be required to send such
termination statements to Borrower or to file them with any filing office,
unless and until this Agreement is terminated in accordance with its terms, the
conditions specified in this Section 12.1(c) satisfied and all of the
Obligations indefeasibly paid in immediately available funds.


12.2 Notices. All notices, requests and demands hereunder shall be in writing
and (a) made to Lender at its address set forth below and to Borrowers at
Borrower’s chief executive office set forth below, or to such other address as
any party may designate by written notice to the other in accordance with this
provision, and (b) deemed to have been given or made: if delivered in person,
immediately upon delivery; if by telex, telegram or facsimile transmission,
immediately upon sending and upon confirmation of receipt; if by nationally
recognized overnight courier service with instructions to deliver the next
business day, one (1) business day after sending; and if by certified mail,
return receipt requested, five (5) days after mailing.


12.3 Partial Invalidity. If any provision of this Agreement is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.


12.4 Successors. This Agreement, the other Financing Agreements and any other
document referred to herein or therein shall be binding upon and inure to the
benefit of and be enforceable by Lender, Borrower and its successors and
assigns, except that Borrower may not assign its rights under this Agreement,
the other Financing Agreements and any other document referred to herein or
therein without the prior written consent of Lender. Lender may, after notice to
Borrower, assign its rights and delegate its obligations under this Agreement
and the other Financing Agreements and further may assign, or sell participation
in, all or any part of the Loans, the Letter of Credit Accommodations or any
other interest herein to another financial institution or other person, in which
event, the assignee or participant shall have, to the extent of such assignment
or participation, the same rights and benefits as it would have if it were the
Lender hereunder, except as otherwise provided by the terms of such assignment
or participation.


 
-81-

--------------------------------------------------------------------------------

12.5 Entire Agreement. This Agreement, the other Financing Agreements, any
supplements hereto or thereto, and any instruments or documents delivered or to
be delivered in connection herewith or therewith represents the entire agreement
and understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersedes all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. In the event of any inconsistency between the terms of this
Agreement and any schedule or exhibit hereto, the terms of this Agreement shall
govern.


12.6 Additional Interpretative Provision. (a) All financial computations
hereunder shall be computed unless otherwise specifically provided herein, in
accordance with GAAP as consistently applied and using the same method for
inventory valuation as used in the preparation of the financial statements of
Borrowers most recently received by Lender prior to the date hereof.
 
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”, the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including”.
 
(c) Unless otherwise expressly provided herein, (i) references herein to any
agreement, document or instrument shall be deemed to include all subsequent
amendments, modifications, supplements, extensions, renewals, restatements or
replacements with respect thereto, but only to the extent the same are not
prohibited by the terms hereof or of any other Financing Agreement, and (ii)
references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
recodifying, supplementing or interpreting the statute or regulation.
 
(d) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.
 
(e) This Agreement and other Financing Agreements may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.
 
(f) This Agreement and the other Financing Agreements are the results of
negotiations among and have been reviewed by counsel to Lender and the other
parties, and are the products of all parties. Accordingly, this Agreement and
the other Financing Agreements shall not be construed against Lender merely
because of Lender’s involvement in their preparation.
 
(g) Whenever any action or inaction hereunder is based on or may be taken or
omitted in the discretion of Lender such discretion shall mean the sole and
absolute discretion of Lender.


-82-

--------------------------------------------------------------------------------

12.7 Multiple Borrowers. References to Borrower wherever used in this Agreement,
shall mean each and all of Borrowers, if more than one and their respective
successors and assigns, individually and collectively, jointly and severally,
primarily and unconditionally. The liability of each Borrower hereunder shall be
absolute, primary and unconditional, joint and several.
 
12.8 Conflicts: In the event of any inconsistency or conflicts in any of the
terms or provisions of the Financing Agreements, including this Agreement, that
which is most favorable to Lender shall control.


12.9 Consolidated Determinations. Notwithstanding any other provision of this
Agreement, the Adjusted Net Worth, Tangible Net Worth, EBITDA, Excess Cash Flow,
Net Income After Tax, Income Before Taxes and Working Capital of Borrower and
any other determinations which under GAAP or otherwise would be made on a
consolidated basis, shall, if specified by Lender, be determined for Inyx, Inyx
EU and CMSL separately, Inyx, Inyx EU and CMSL on a consolidated and
consolidating basis or for Inyx and its Subsidiaries on a consolidated basis and
consolidating basis, as Lender may elect.


12.10 Appointment of Borrowers’ Agent (a) Each Borrower hereby irrevocably
appoints Inyx EU as Borrowers’ Agent hereunder and Inyx EU hereby agrees to act
in such capacity as agent for such Borrowers hereunder. Each Borrower further
irrevocably authorizes Borrowers’ Agent to take such action on such Borrower’s
behalf and to exercise such rights and powers hereunder as are exercisable by
any Borrower.
 
(b) Borrowers’ Agent is hereby expressly and irrevocably authorized by each
Borrower, without hereby limiting any implied or express authority, (i) to give
and receive on behalf of such Borrower all notices and other materials delivered
or provided to be delivered by Lender to such Borrower or by such Borrower to
Lender pursuant to the Financing Agreements, (ii) to request Revolving Loans,
Term Loans and Letter of Credit Accommodations on behalf of such Borrower, and
(iii) to pay, on behalf of such Borrower, all Obligations at any time due Lender
for the benefit of Lender pursuant to the terms of this Agreement.


12.11 Special Disbursement Procedure. Lender shall disburse and provide all Term
Loans only to Inyx EU; although repayment thereof and all interest, fees and
other charges associated therewith will be guaranteed and may otherwise be made
by CMSL.
 
-83-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Lender and Borrower have caused these presents to be duly
executed as of the day and year first above written.


LENDER:
 
Westernbank Puerto Rico
 
 
By: /s/ Miguel A Vazquez_______
Miguel A. Vazquez
Title: President
Business Credit Division
 
Address: 268 Munoz Rivera Avenue
Suite 600 6th Floor
Westernbank World Plaza
Hato Rey, Puerto Rico 00918
 
BORROWERS:
 
Inyx Europe Limited.
 
 
By: /s/ Jack Kachkar      
        Name: Jack Kachkar
Title: Director
 
 
By: /s/ Jay M. Green  
Name: Jay M. Green
Title: Director
 
(SEAL)
Address:    Innovation House
6 Seymour Court
Manor Park
Runcorn Cheshire
England
Attest:


/s/ Rima Goldshmidt
Secretary
Rima Goldshmidt




-84-

--------------------------------------------------------------------------------


Celltech Manufacturing Services Limited
 
 
By: /s/ Jack Kachkar                                    
Name: Jack Kachkar
Title: Director
 
 
By: /s/ Jay M. Green_______________
Name: Jay M. Green
Title: Director
 
Address:    Vale of Bardsley
Ashton-Under-Lyne
Lancashire
England
OL7 9RR




-85-

--------------------------------------------------------------------------------


 


Disclosure schedules omitted and will be supplied by request from the Securites
and Exchange Commission.
 
 
 
-86-

--------------------------------------------------------------------------------

